SERIE BN:0668328 26078

[ERO: 4306 KARDEX: 114393
: 4141
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN
EL LOTE 2-52
QUE CELEBRAN DE UNA PARTE:
PERUPETRO S.A.
/ Y DE LA OTRA PARTE:
SAVIA PERU S.A. (antes PETRO-TECH PERUANA S.A.)
CON LA INTERVENCIÓN DE:
PETRO-TECH INTERNATIONAL INC.

Y EL BANCO CENTRAL DE RESERVA DEL PERU
iii
CIUDAD DE LIMA A LOS DIECISEIS DIAS DEL MES DE JULIO DEL AÑO DOS MIL
YO RICARDO FERNANDINI BARREDA, ABOGADO NOTARIO DE LIMA, EXTIENDO LA
NTE ESCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO

= COMPARECEN=

CON REGISTRO ÚNICO DE CONTRIBUYENTE N* 20196785044, CON

e POR SU GERENTE | GENERAL (E) SEÑORA ISABEL MERCEDES TAFUR MARÍN QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADA, DE
PROFESIÓN - ABOGADA, IDENTIFICADA CON DOCUMENTO NACIONAL DE IDENTIDAD N*
08203459 SUFRAGANTE ELECTORAL, AUTORIZADA SEGÚN PODER INSCRITI EN EL

ASIENTO COP0060 DE LA PARTIDA N* 00259837 DEL REGISTRO DE PERSONAS

JURÍDICAS DE LIMA LA MISMA QUE SE INSERTA EN LA PRESENTE.

Y DE LA OTRA PARTE. =
SAVIA PERU S.A., A LA QUE EN ADELANTE SE LE DENOMINARÁ “EL CONTRATISTA”,
CON REGISTRO UNICO DE CONTRIBUYENTE N” 20203058781, CON DOMICILIO EN AV.
RIVERA NAVARRETE N”* 501, PISO 11, SAN ISIDRO, LIMA, INSCRITA EN LA PARTIDA
ELECTRÓNICA N* 0022576, RUBRO B 00002 DEL REGISTRO DE PERSONAS JURÍDICAS DE
LIMA Y EN EL ASIENTO 1, PÁGINA 393, TOMO II DEL LIBRO DE CONTRATISTAS
PETROLEROS DEL REGISTRO PÚBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADO
POR EL SEÑOR BUM SUK POO, QUIEN MANIESTA SER DE NACIONALIDAD COREANA DE
ESTADO CIVIL CASADO, DE PROFESION: . INGENIERO DE PETROLEO; IDENTIFICADO CON.
CARNÉ DE EXTRANJERÍA N” DO0Seii7o, FACULTADO CONFORME AL, PODER OTORGADO EN
EL ACTA DE SESIÓN DE DIRECTORIO DE FECHA 7 DE SETIEMBRE DE 2009 INSCRITO EN
- f SS
LA PARTIDA ELECTRÓNICA N* 0022576, RUBRO C00039 DEL REGISTRO DE PERSONAS

JURÍDICAS DE LIMA Y EN EL ASIENTO A00008 DE LA PARTIDA N” 11232909 DEL

LIBRO DE CONTRATISTAS PETROLEROS DEL REGISTRO PÚBLICO DE HIDROCARBUROS, CON

DOMICILIO LEGAL AV. RIVERA NAVARRETE N* 501, PISO 11, 'SAN ISIDRO, LIMA, LA
MISMA QUE, MEDIANTE ESCRITURA PÚBLICA DE FECHA 17 DE DICIEMBRE DE 2002,

EXPEDIDA POR ANTE NOTARIO PÚBLICO DE LIMA, DR. ANÍBAL CORVETTO ROMERO,

MODIFICÓ SU RAZÓN SOCIAL DE PETRO-TECH PERUANA S.A. A SAVIA PERÚ S.A.; CON

>
INTERVENCIÓN DE PETRO-TECH INTERNATIONAL INC., DOMICILIADA EN 1200 SMITH

L .5
STREET, PISO 14, HOUSTON TEXAS 77002, ESTADOS/ UNIDOS DE AMÉRICA,
V

DEBIDAMENTE REPRESENTA POR EL SEÑOR BUM SUX POO QUIEN MANIESTA SER DE

NACIONALIDAD COREANA, DE ESTADO CXVIL CASADO, DE PROFESION: INGENIERO DE

PETROLEO; IDENTIFICADO CON CARNÉ DE EXTRANJERÍA N* 000581171, SEGÚN PODER

DE FECHA 31 DE ENERO DE 2010 INSCRITO EN EL ASIENTO A000008 DE LA PARTIDA

N* 01819941 DEL REGISTRO DE PODERES OTORGADOS POR SOCIEDADES CONSTITUIDAS O

SUCURSALES ESTABLECIDAS EN EL EXTRANJERO DEL REGISTRO DE PERSONAS

JURÍDICAS.

Y EL BANCO CENTRAL DE RESERVA DEL PERU, CON DOMICILIO EN JR. MIRO QUESADA

N* 441, LIMA, REPRESENTADO POR su GERENTE GENERAL, SEÑOR RENZO GUILLERMO

ROSSINI MIÑAN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL CASADO; DE PROFESIÓN ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N* 08727483, SUFRAGANTE ELECTORAL, NOMBRADO
POR ACUERDO DE DIRECTORIO N* 4059 Y SU “GERENTE JURÍDICO, DOCTOR MANUEL
MONTEAGUDO VALDEZ, QuE MANIFIESTA SER DE NACIONALIDAD ¡PERUANA, DE ESTADO
CIVIL CASADO, DE PROFESIÓN ABOGADO, IDENTIFICADO CON DOCUMENTO NACIONAL DE”
IDENTIDAD N* 10275927, SUFRAGANTE ELECTORAL, AUTORIZADOS CONFORME CONSTA DE
LA COMUNICACIÓN DE GERENCIA GENERAL DE DICHO BANCO N” 005-2009-BCRP DE

FECHA 27 DE ENERO DE 2009, QUE SE INSERTA EN LA PRESENTE ESCRITURA PUBLICA,

AMBOS CON DOMICILIO EN JR. MIRO QUESADA N* 441,;¡ LIMA =
DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO UA DEL ACTO QUE REALIZAN, QUE
SON HÁBILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
FIRMADA Y AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PÚBLICA, LA

MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE: ==

MINUTA: SEÑOR NOTARIO DOCTOR KICARDO EERNANDINI BARREDA: =
Sírvase usted extender en su Registro de Escrituras Públicas una de
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote 2-52 cuya suscripción ha sido aprobada por Decreto Supremo N*031-

2010-8M, publicado en el, diario oficial el 11 de junio de 2010, que
SERIE BN) 668329 | 28079

E 8

(GSgoran de una parte PERUPETRO S.A., en adelante denominada "PERUPETRO",

R.U.C. N” 20196785044, con domicilio en Av. Luis Aldana N”320, San

Borja, Lima, debidamente representada por su Gerente General, Doctora
Isabel Tafur Marín, con DNI N” 08203459, con domicilio legal en Av. Luis
Aldana N”320, San Borja, facultado según poderes otorgados inscritos en el
Asiento C000060 de la Partida Electrónica N” 00259837, del Registro de

íicas de Lima, cuyo texto deberá usted insertar, y de la otra
"el

Personas Juríi

parte, SAVIA PERU S.A., a la que en adelante se le denominará

Contratista”, con R.U.C. N”20203058781, con domicilio en Av. Rivera

Navarrete N*501, Piso 11, San Isidro, Lima, inscrita en la Partida

Electrónica N*0022576, Rubro B 00002 del Registro de Personas Jurídicas de

Lima y en el asiento 1, página 393, Tomo II del Libro de Contratistas
Petroleros del Registro Público de Hidrocarburos, debidamente representado
por el señor/ Bum Suk Poo, identificado con Carné de Extranjería N*
171 facultado conforme al poder otorgadoven el Acta de Sesión de

de fecha 7 de setiembre de 2009 inscrito en la Partida
N* 0022576, Rubro C00039 del Registro de Personas Jurídicas de
Limas, y enlel asiento A00008 de la Partida N” 11232909 del Libro de

> Contratistas A Petroleros del Registro Público de Hidrocarburos, con

Lima, la

micilio legal Av. Rivera Navarrete N”* 501,
que, mediante escritura pública de fecha 17 de diciembre de, 2009,
expedida por ante Notario Público de Lima, Dr. Aníbal Corvetto Romero,

modificó su razón social de Petro-Tech Peruana S.A. a SAVIA Perú S.A.; con
intervención de PETRO-TECH INTERNATIONAL INC., domiciliada en 1200 Smith
Street, Piso 14, Houston Texas 77002, Estados Unidos de América,
debidamente representa por el señor Bum Suk Poo, identificado con Carné de
Extranjería N” 000581171, según poder de fecha 31 de enero de 2010 inscrito
en el Asiento A 000008 de la Partida N” 01819941 del Registro de Poderes
Otorgados por “Sociedades Constituidas o Sucursales Establecidas en el
Extranjero del Eegistro de Personas Jurídicas y la participación adicional

del Banco Central de Reserva del Perú, representado por sus funcionarios

Renzo Rossini Miñán, Gerente General y Manuel Monteagudo Valdez, Gerente

Jurídico, con domicilio común en Jr. Miró Quesada 441, Lima, autorizados
í y

conforme a la Carta de Gerencia General No.005-2009-BCRP que se inserta, en

=  losytérminos y condiciones que constan de las cláusulas siguientes:

> a a
CONTRATO_DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN
EL LOTE Z-52

PERUPETRO S.A. =

Y a

SAVIA PERU S.A.

— INDICE

CLAUSULA PRELIMINAR GENERALIDADES

CLAUSULA PRIMERA DEFINICIONES

CLAUSULA SEGUNDA OBJETO DEL CONTRATO

CLAUSULA TERCERA PLAZO, CONDICIONES Y GARANTIA :

CLAUSULA CUARTA EXPLORACION

CLAUSULA QUINTA EXPLOTACION

CLAUSULA SEXTA ] PRESENTACION DE INFORMACION Y ESTUDIOS

CLAUSULA SETIMA COMITE DE SUPERVISION

| CLAUSULA OCTAVA REGALIA Y VALORIZACION

| CLAUSULA NOVENA TRIBUTOS i

cuausuza pecima —/ DERECHOS ADUANEROS

CLAUSULA DECIMA PRIMERA DERECHOS FINANCIEROS SN

CLAUSULA DECIMA SEGUNDA TRABAJADORES ] ]

CLAUSULA DECIMA TERCERA PROTECCION AMBIENTAL Y RELACIONES
| COMUNITARIAS AS

CLAUSULA DECIMA CUARTA [CONSERVACIÓN DE LOS HIDROCARBUROS Y

| 2 PREVENCIÓN CONTRA PERDIDAS Dl

CLAUSULA DECIMA QUINTA CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA

CLAUSULA DECIMA SEXTA | CESION Y ASOCIACION y

_ |SEAUSULA DECIMA SETIMA caso FORTUITO O FUERZA MAYOR

[CLAUSULA DECIMA OCTAVA CONTABILIDAD Dl

|CLAUSULA DECIMA NOVENA VARIOS

CLAUSULA VIGESIMA NOTIFICACIONES Y COMUNICACIONES

CLAUSULA VIGESIMA PRIMERA SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN |

SS HON DE CONTROVERSIAS

CLAUSULA VIGESIMA SEGUNDA TERMINACION

ANEXO "A" DESCRIPCION DEL AREA DE CONTRATO

ANEXO “B" / | mapa DEL ÁREA DE CONTRATO

ANEXO "C-1" a "C-5" CARTAS FIANZA PARA EL PROGRAMA MÍNIMO DE
TRABAJO

ANEXO "D" GARANTIA CORPORATIVA

ANEXO "E" : PROCEDIMIENTO CONTABLE

ANEXO "F" e UNIDADES DE TRABAJO EXPLORATORIO - TABLA |
DE EQUIVALENCIAS

ANEXO “G” . CARTA FIANZA PARA CUMPLIMIENTO DE OFERTA

o
= TECNICA

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

Nx
EL LOTE Z-52

PERUPETRO S.A. =

SAVIA PERU S.A.

CLAUSULA PRELIMINAR - GENERALIDADES=
dee Interviene PERUPETRO, en virtud de la facultad concedida por la/ Ley y

N9 26221, para celebrar el Contrato de Licepcia para la Exploración y

Explotación de Hidrocarburos en el Lote Z-52
LES Los Hidrocarburos "in situ" son de propiedad del Estado. El derecho
de propiedad sobre los Hidrocarburos extraídos es transferido por

PERUPETRO al Contratista en la Fecha de Suscripción, conforme a lo

estipulado en el Contrato y en el artículo 8* de la Ley N* 26221.
El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la

regalía en efectivo en las condiciones y oportunidad establecidas en

el Contrato.=

SS
e acuerdo con lo dispuesto en el artículo 12* de la Ley N* 26221,

eN Contrato se rige por el derecho privado peruano, siéndole de

iscrepancia | entre los anexos y da, ARRE en el cuerpo del

Contrato, prevalecerá este último.

CLAUSULA PRIMERA - DEFINICIONES=
iones acordadas por las Partes en la presente cláusula tienen

Las def
por finalidad dar el significado requerido a los términos que se emplean en
el Contrato y dicho significado será el único aceptado para los efectos de

su interpretación en la ejecución del mismoy a menos que las Partes lo

acuerden expresamente por escrito de otra forma.=

Los términos definidos y utilizados en el Contrato, sean en singular o en

plural, se escribirán con la primera letra ef mayúscula y tendrán los

siguientes significados:

1.1 Afiliada=

Cualquier entidad, cuyo capital accionario con derecho a voto sea de

propiedad, directa 0 indirectamente, en una proporción igual al

cincuenta por ciento (50%) o más de PERUPETRO o del Contratista O

cualquier entidad O persona que Sea propietaria, directa O

indirectamente, del cincuenta por ciento (50%) o más del capital

voto de PERUPÉTRO o del Contratista; 0

accionario con derecho a
cualquier entidad cuyo capital accionario con derecho a voto sea de
propiedad, directa Olindirectamente, en cincuenta por ciento (50%) o
más del mismo accionista o accionistas que posea o posean, directa O
indirectamente, el cincuenta por ciento (50%) o más del capital
accionario con derecho a voto de PERUPETRO o del Contratista.=

AS 3
Período de doce (12) Meses consecutivos de acuerdo al Calendario

Gregoriano, contado desde una fecha específica.=

Área de Contrato:

Área descrita en el Anexo “A” y que se muestra en el Anexo Br,
denominada Lote Z-52, ubicada en el zócalo continental, frente a la
costa de las Provincias de Huaura, Huaral y Lima del Departamento de
Lima, con una extensión de ochocientos setenta y Cuatro mil

ochocientos setenta y siete punto cuatrocientos ochenta y ocho

hectáreas (874,877.488 ha)
El Área de Contrato quedará redefinida luego de excluir las áreas de

las que haga suelta el Contratista, de acuerdo a los términos del

Contrato.==
Asimismo, cuando los resultados de la exploración justifiquen una

nueva configuración del Área “de Contrato y a solicitud del
Contratista, mediante la presentación de un informe de sustento a
PERUPETRO, que ducluya propuestas de trabajo para la nueva área, y
previa aprobación de PERUPETRO, el Área de Contrato podrá ser
nuevamente delimitada. La modificación se aprobará tonforme a Ley. En

ningún caso, la nueva delimitación aumentará el área original del

Contrato.
En caso de existir alguna discrepancia entre lo mostrado en el Anexo

Ñ
"gr y lo descrito en el Anexo "A", prevalecerá el Anexo "A". =

Barril=
Unidad de medida de capacidad de los Hidrocarburos Líquidos
Fiscalizados que consiste en cuarenta y dos (42) galones de los
Estados Unidos de América, corregidos a una temperatura de sesenta

grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,

barro u otros sedimentos (BS8W).

Btu: J
/
Unidad térmica británica. Es la unidad de medida de cantidad de calor

que se requiere parajaumentar la temperatura en un grado Fahrenheit

(12 F) de una (1) libra de agua, equivalente a 1055.056 joules. ====

Caso Fortuito o Fuerza Mayor
7
-
>

2 1.7

Y

£

$

Ca

A

E

a]

ES

a
1.9

E

1.10
2d,
dz

SERIEBN"0668331 26081

NX

Se entiende como tal, entre otros los siguientes: incendios,
temblores, terremotos, maremotos, derrumbes, avalanchas,
inundaciones, huracanes, ¡Eempestadesy explosiones, actos fortuitos
imprevisibles, conflictos bélicos, guerrillas, actos terroristas,
sabotaje, conmoción civil, bloqueos, demoras incontrolables en el
transporte, huelgas, paros, imposibilidad de obtener, no obstante
haberlo previsto, facilidades adecuadas para el transporte de
materiales, equipos y servicios, así como las autorizaciones,
aprobaciones, licencias yu permisos a caigo de las autóridades
competentes; o cualquier otra causa, ya sea similar o distinta de
aquellas específicamente enumeradas aquí, que estén fuera del control

razonable y no pudieran ser previstas o que, habiendo sido previstas,
Ye

no pudieran ser evitadas.

Vomité de Supervisión==

Órgano conformado por las Partes, a través del cual PERUPETRO
/

verifica el —cumBlimiento y la ejecución del Contrato, cuya

formación y atribuciones están establecidas en la cláusula sétima.

Comiké Técnico de Conciliación=

no permanente, formado ¡para pronunciarse sobre las

Contrato.

ondensado
idrocarburos líguidos formados por la condensación de los
Hidrocarburos separados del Gas Natural, debido. a. cambios en la
presión y temperatura cuando el Gas Natural de los. Reservorios es
producido o cuando proviene de una O más etapas de compresión de Gas

Natural. Permanecen líquidos a la temperatura y presión atmosférica.

Condensados Fiscalizados

£ L y
Condensados producidos en el Área de Contrato y medidos en un Punto

de Fiscalización de la Producción.

Contratist
SAVIA PERU S.A., inscrita en el Registro Público de Hidrocarburos en

el Asiento 1, fojas 393, del Tomo II y la Partida 06006333 del Libro

de ¡Contratistas de Operaciones.

Contrato=
El presente acuerdo al que han llegado las Partes, en el cual se

estipulan los términos y condiciones que se encuentran contenidos en
este dockmento y en los anexos que lo integxan, comprende los
acuerdos adicionales a los que lleguen las Partes en virtud de este

/
documento y las modificaciones que se hagan al mismo conforme a

ley

Desarrollo=
Ejecución de cualquier actividad apropiada para la Producción de

Hidrocarburos, tal como la perforación, completación y profundización

de pozos, así como el diseño, construcción e instalación de equipos,

tuberías, tanques de almacenamiento y otros medios e instalaciones,
incluyendo la utilización de métodos de Producción artificial y

sistemas de recuperación primaria y mejorada, en el Área de Contrato

y fuera de ella en cuanto resulte necesario.

Incluye la construcción del Sistema de Transporte y Almacenamiento,

de las instalaciones del Punto de Fiscalización de la e DASS del

Ducto Principal y de sex el caso, plantas de costra primaria

para la manufactura de productos a ser utilizados en las Operaciones

o plantas de procesamiento de Gas Natural

Descubrimiento Comercial

Descubrimiento de reservas de Hidrocarburos que en opinión del

Contratista permita su explotación comercial.

Período de veinticuatro (24) horas que se inicia a lasxcero horas

(00:00) y termina a las veinticuatro horas (24:00).

Día Útil
Todos los Días de lunes a viernes inclusive, salvo los Días que sean

declarados total o parcialmente no laborables, en la ciudad de Lima,

por la autoridad competente.

Dólar Ó US$

Unidad monetaria de los Estados Unidos de América.

Ducto Principal
Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema de Transporte y Almacenamiento
conduce los Hidrocarburos producidos del Área de Contrato hasta un

ducto propiedad de terceros, hasta un punto de venta o exportación O

hasta un Punto de Fiscalización de la Producción, .sin perjuicio, de

ser el caso, de la aprobación dispuesta en el acápite 2.3, pudiendo
comprender buntos de medición conectados a la tubería, áreas de
almacenamiento y embarque requeridos, tuberías menores, estaciones de
bombeo o compresión, sistema de comunicaciones, carreteras de acceso
y de mantenimiento y cualesquiera Otras instalaciones que sean
necesarias y requeridas para el transporte de Hidrocarburos en forma

permanente y oportuna; incluyendo el diseño, construcción,
SERIE BN*) 668332 26082

Y
mantenimiento y equipamiento de todo lo antes mencionado. El acceso

abierto para cualquier Ducto Principal será desde el inicio del

quinto Año, contado a partir de la Fecha de Inicio de la Extracción

1 Comercial.=

1.19 Exploración>=
Planeamiento, ejecución y evaluación de todo tipo de estudios
geológicos, geofísicos, geoquímicos y otros, así como la perforación
de Pozos Exploratorios y demás actividades conexas necesarias para; el

descubrimiento de Hidrocarburos, incluyendo la perforación de Pozos

SS
a Confirmatorios para la evaluación de los Reservorios descubiertos.
1.20 Explotación==
Desarrollo y/o Producción
o 1:21 Fecha de Inicio de la Extracción Comercial
P Fecha de la primera medición de Hidrocarburos en un Punto de
3 Fiscalización de la Producción; que da lugar al pago de la regalía.==

E efectos de esta definición no se consideran los volúmenes
producidos para pruebas u otros fines que específicamente acuerden

las Partes.==

Fecha, de Suscripción=

El 16 de julio de 2010
y

suscriben el Contrato.=

Fecha Efectiva====
/
Fecha en la que el Contratista deberá dar inicio a las Operaciones,

| que será establecida dentro de los sesenta (60) Días.a partir de la
Y

Fecha de Suscripción.

1.24 Fiscalización=

y
Acciones que, conforme a los dispositivos legales y normas técnicas,

y, A
realiza OSINERGMIN (Organismo Surervisor de la Inversión en Energía y
Minería) sobre las actividades de Exploración y Explotación

N realizadas por el Contratista.=

1.25 Gas Natural
Mezcla de Hidrocarburos que a condiciones iniciales de_Reservorio se

encuentra en estado gaseoso o en disolución con el Petróleo.

Comprende el Gas Natural Asociado y el Gas Natural No Asociado.

1.26 Gas Natural Asocialio:
Gas Natural producido con los Hidrocarburos Líquidos del Reservorio

1.27 Gas Natural Fiscalizado=
Gas Natural producido en el Área de Contratol y medido en un Punto de

Fiscalización de la Producción.=

1.28 Gas Natural No Asociado=

Ay
|

Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el que, a

no hay presencia de Hidrocarburos Líquidos

condiciones iniciales,

Hidrocarburos=
Todo compuesto orgánico, EREEOnOS líquido o sólido, que consiste

principalmente de carbono e hidrógeno

Hidrocarburos Fiscalizados

Hidrocarburos producidos en el Área de Cortrato y medidos en un Punto

de Fiscalización de la Producción

Hidrocarburos Líquidos =

Petróleo, Condensados y en general todos aquellos Hidrocarburos que

bajo condiciones atmosféricas de temperatura y presión, se encuentran
SS

en estado líquido en ¡el lugar de su medición, incluyendo aquellos

Hidrocarburos que se encuentran en estado líquido a una temperatura

mayor a la temperatura atmosférica.
/

Hidrocarburos Líquidos Fiscalizados

Hidrocarburos Líguidos producidos en el Área de Contrato y medidos en

un Punto de Fiscalización de la Producción.

Ley N” 26221
óÓnico Ordenado de la ley N% 26221, Ley Orgánica de
Supremo N%  042-2005-EM,

Texto

Hidrocarburos, aprobado  poX Decreto

ampliatorias, reglamentarias y modificatorias.=

LCN o Líquidos del Gas Natural=
Hidrocarburos líquidos obtenidos del Gas Natural compuestos poX

mezclas de etano, propapo, butano y otros Hidrocarburos más pesados.

LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados =

Líquidos del Gas Natural medidos en un Punto de Fiscalización de la

Producción.=

Mes
Período contado a partir de cualquier Día de un mes calendar.

que

termina el Día anterior al mismo Día del mes calendario siguiente oO,

en caso de no existir éste, el último Día de dicho mes.=

MPC
Mil (1000) pies cúbicos estándar (sc£). Un (1) scf£ es el volumen de
gas necesario para llenar un espácio de un (1) pie cúbico a 14.6959

libras por pulgada cuadrada de presión absoluta a una temperatura

base de sesenta grados Fahrenheit (60 o.).=

Operaciones=

E ?
ES
Toda actividad de Exploración y Explotación y todas las demás

actividades materia del Contrato o relacionadas con la ejecución del

mismo.
SERIEBN*'D668333 28083

Parte:

PERUPETRO y el Contratista.=======

PERUPETRO=

N
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector

Energía y Minas, creada por la Ley N* 26221

1.41 Petrólgo=
iciales de presión y temperatura de

Hidrocarburos que a condiciones 1:

Reservorio se encuentra en estado ¡líquido y que mayormente se

mantiene en estado líquido en condiciones atmosféricas; no incluye

Condensados, Líquidos de Gas natural o Gas Natural Licuado.

1.42 Petróleo Fiscalizado=

Petróleo producido en el Área de Contrato y medido en un Punto de

o

42 A

2 Fiscalización de la Producción.
5]

A

Ña3 Petróleo Pesado=

Hidrocarburos" Líguidos, que por su densidad y wiscosidad requieren
ara su Explotación el empleo de métodos no convencionales y/o que,
su transporte, requieren procesos de calentamiento u otros

dimientos) excluyendo la mezcla con Petróleo producido en el

acimiento, que dé como resultado Petróleo liviano.

irmatori:

e perfora para confirmar las reservas descubiertas o para

delimitar extensión de un Yacimiento.

Pozo de Desarroll:
= Pozo que se perfora para la Producción de los Hidrocarburos

descubiertos

1.46 Pozo Exploratori:
Pozo que se perfora con el propósito de descubrir reservas de

Hildrocarburos “o para determinar la estratigrafía de un” área en

dE r
Exploración.

1.47 Producción=
Todo tipo de actividades en el Área de Contrato o fuera de ella en lo

que resulte necesario, cuya finalidad sea la extracción y manipuleo
de Hidrocarburos del Área de Contrato, y que incluye la operación y
reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiento, Ducto Principal,

tratamiento y medición de Hidrocarburos y todo tipo de métodos de

recuperación primaria y mejorada.===

1.48 Punto de Fiscalización de la Producción

Lugar o lugares ubicados por el Contratista en el Área de Contrato, O

ubicados por acuerdo de las Partes fuera de ella, donde se realizan
1.50

1.53

YA -
las mediciones y determinaciones volumétricas, determinaciones del

contenido de agua y sedimentos y Otras mediciones, a fin de

establecer el volumen y calidad de los Hidrocarburos Fiscalizados, de

acuerdo a las respectivas normas AGA, API y ASTM.=

Reservorio:
Estrato o estratos bajo la superficie y que forman parte de un
Yacimiento, que estén produciendo o! que se haya probado que sean

capaces de producir Hidrocarburos y que tengan un sistema común de

presión en toda su extensión

Sistema de Transporte y Almacenamiento
Conjunto de tuberías, estaciones de bombeo, estaciones de compresión,
tanques de almacenamiento, instalaciónes fluviales, sistemas de
entrega, caminos, demás instalaciones y todo otro medio necesario y_
útil para el transporte de los Hidrocarburos producidos en el Área de
contrato hasta un Punto de Fiscalización de la Producción, hasta el
Ducto Pfincipal o hasta un ducto de terceros incluyendo el diseño,

construcción, mantenimiento y equipamiento de todo lo antes

mencionado.=

Subcontratista

Toda persona natural o jurídica, nacional o extranjera, contratada

por el Contratista para prestar servicios relacionados con las

Operaciones.

Supervisión=

Acciones que PERUPETRO realiza para verificar el cumplimiento de las

y

obligaciones contractuales del Contratista.

Tributo:

Comprende impuestos, contribuciones y tasas, conforme a lo

establecido en el Código Tributario.

Unidades de Trabajo Exploratorio (UTE) :
Son valores numéricos que representan la actividad de exploración que
las partes han acordado y que se indican en los programas mínimos de
trabajo, que permiten flexibilidad en la ejecución de los compromisos
asumidos. Dichos valores se establecen en función a la unidad, de

trabajo más representativa de cada actividad exploratoria (km2, km,

m, etc.)

Vigencia del Contrato: 5

Período comprendido entre la Fecha de Suscripción y el vefcimiento

del plazo establecido en el acápite 3.1 del Contrato.=

Yacimiento:
SERIEBN*)668334 26084

Superficie debajo de la cual existen uno O más. Reservorios que estén

produciendo o que se haya probado que son Capaces de producir

Hidrocarburos

CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO
dE PERUPETRO autoriza al Contratista la realización de las Operaciones,

de acuerdo con lo establecido en la Ley N* 26221, la legislación

pertinente y las estipulaciones del Contrato, con el objeto común de

S 5
descubrir y producir Hidrocarburos en el Área de Contrato.=
2.2. El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos

- /
extraídos en el Área de Contrato, de conformidad con lo establecido

SS

en el numeral 11 de la cláusula preliminar.

2.3:/El Contratista éjecutará las Operaciones de acuexdo a los términos
y

que se estipulan en el Contrato y las llevará a cabo, directamente O

u a través de Subcontratistas. En caso de operaciones de campo fuera

del Área de Contrato se requerirá aprobación de PERUPETRO

SPARUPETRO ejerce la Supervisión de acuerdo a ley y de conformidad con

OSINEROMIN ejecutará las acciones de Fiscalización de acuerdo a ley.=
ES Si

Los repkesentantes de  PERUPETRO realizarán la Supervisión en

cualquier momento, previa notificación, debiendo ¡identificarse y

N
estar automizados para tal función por' PERUPETRO. El Contratista

todas las facilidades, que razonablemente estén a su

lcance en ss Operaciones, a fin de que dichos representantes

roporcionar

puedan cumplir su misión, la que será llevada a cabo de modo que no

interfiera con éstas.==
Z

Los gastos y costos correspondientes a los representantes de

PERUPETRO serán de cuenta y cargo de PERUPETRO.

2.6 El Contratista proporcionará y será responsable de todos los recursos

la ejecución

técnicos y económico financieros que se reguieran para

de las Operaciones.

CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA:

3.1 El plazo para la fase de exploración por Hidrocarburos es de siete
(7) Años, el que se puede extender de acuerdo a ley. Este plazo se
cuenta a partir de la Fecha Efectiva; salvo que de conformidad con lo
establecido en otras estipulaciones del Contrato, varíe dicho plazo.=
El plazo para la fase de explotación de Petróleo, es el que reste
después de terminada la fase de exploración hasta completar el plazo
de treinta (30) Años, contado a partir de la Fecha Efectiva, a menos

que de conformidad con lo establecido en otras estipulaciones del

/ Contrato, varíe este plazo

/

Nx 5
El plazo para la fase de explotación de Gas Natural No Asociado y de

Gas Natural No Asociado y Condensados, es el que reste después de
terminada la fase de exploración hasta completas el plazo de cuarenta

(40) Años, contado a partir de la Fecha Electiva, a menos que de

conformidad con lo establecido en otras estipulaciones del Contrato,

varíe este plazo. =

La fase de exploración se divide en “5” períodos

Subacápite | Período Duración de: >]
Y 3.2.1 | Primer [Doce (12) Meses contados a partir de
| Período |la Fecha Efectiva.

Td 2 Segundo Dieciocho |(18) Meses contados a
Período [parti.: de la terminación del plazo

señalado en el subacápite 3.2.1.
EE Tercer Dieciocho (18) Meses contados a partir

Período de la terminación del plazo señalado en
el subacápite 3.2.2.

NU Cuarto Dieciocho (18) Meses contados a partir
Período de la terminación del plazo señalado en
el subacápite 3.2.3. |
a Quinto Dieciocho (18) Meses contados a partir
Período |de la terminación del plazo señalado en
el subacápite 3.2.4. o

la fase de exploración el. Contratista podrá pasar al

Durante
siguiente período siempre que comunique a PERUPETRO con no menos de
treinta (30) Días de anticipación al vencimiento de un período en
su intención de continuar con el siguiente período,

la causal de terminación

Curso, y en tanto

que el Contratista no haya incurrido en

prevista en el subacápite 22.3.1 La terminación por dicha causal

dará lugar a la correspondiente ejecución de la fianza.

el

Si durante cualquiera de los períodos indicados en el acápite 3.2,

contratista se viera impedido, por razones técnicas O económicas

debidamente sustentadas, de concluir el respectivo programa mínimo
de txabajo, podrá extender dicho período hasta por un ua de seis
(6) Meses, siempre y cuando haya solicitado la aprobación de
PERUPETRO para dicha extensión con una anticipación no menor de
treinta (30) Días al vencimiento del período en curso, y que las
razones yue sustenten la solicitud hayan sido comprobadas y aprobadas
por PERUPETRO.. En pasto caso, el Contratista antes del vencimiento del
período en curso, presentará una nueva fianza O prorrogará la
existente, por el nuevo plazo establecido, conforme a los requisitos
estipulados en el acápite 3.10. En el caso que las extensiones
otorgadas extingan el plazo del último período de la fase de
exploración y el Contratista decida Continuar con los trabajos

exploratorios, las obligaciones de dicho período se cumplirán en una
SERIE BN 0668335 26085

N

extensión de la fase de exploración a ser acordada por las Partes, de

acuerdo a ley

Luego del cumplimiento del programa mínimo de trabajo del período en

curso, dentro del plazo correspondiente establecido en el acápite
3.2, de haber hecho uso de la extensión a que se refiere el párrafo
anterior, de ser el caso, y siempre que el trabajo haya consistido en
la perforación de por lo menos un Pozo Exploratorio, el Contratista
podrá solicitar la aprobación de PERUPETRO de un plazo extraordinario
de hasta seis (6) meses para reevaluar toda la información y
resultados obtenidos hasta el período en curso, con la finalidad de

realizar un estudio para poder tomar la decisión de pasar al

siguiente período.

Las aprobaciones a que se refiere este acápite, serán otorgadas a

criterio de PERUPETRO.=
La fase de/exploración podrá continuar, a elección del Contratista,

ués de la Fecha de Inicio de la Extracción Comercial hasta el
iento del plazo de esta fase, que se indica en el acápite 3.1.
caso, la exoneración de tributos contemplada en el acápite
á HOLE el vencimiento de la fase de exploración, mientras

do de amortización lineal referido en el acápite 9.6 se

aplicará dede la Fecha de Inicio de la Extracción Comercial,

conforme a le:
n caso que el Contratista realice un descubrimiento o

descubrimientos de Hidrocarburos durante cualquier período de la fase

rn” de exploración, que no sea comercial sólo por razones de transporte,
Es podrá solicitar un período de retención, de hasta cinco (5) Años, por
el Yacimiento o Yacimientos descubiertos, con el propósito de hacer
factible el transporte de la producción.=== :
El derecho de retención estará sujeto, cuando menos, a que concurran
los siguientes requisitos ==
a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO,
que los volúmenes de Hidrocarburos descubiertos en el Área de
Contrato son insuficientes para justificar económicamente la
construcción del Ducto Principal;
, b) Que el conjunto de descubrimientos en áreas contiguas más las
del Contratista, es insuficiente para justificar
económicamente la construcción de un ducto principal; y,
/ c) Que el Contratista demuestre, sobre una base económica, que los

Hidrocarburos descubiertos no pueden ser transportados desde el
y
Área de Contrato a un lugar para Su comercialización, por

ningún medio de transporte.=
En casp que el Contratista realice un descubrimiento de Gas Natural

No Asociado o de Gas Natural No Asociado y Condensados durante

cualquier período de la fase de exploración, podrá solicitar un

A , e Ea
período de retención, Ge hasta diez (10) Años, por el Yacimiento O

Yacimientos descubiertos, con el propósito de desarrollar el mercado.

En caso. que el Contratista realice un descubrimiento de Petróleo y un
N

descubrimiento de Gas Natural No Asociado o de Gas Natural No

Asociado y Condensados durante /cualquier período de la fase de

exploración, y se presenten lod casos descritos en los acápites 3.6 y
3.7, el Contratista podrá solicitar un período de retención para
Petróleo y otro para Gas Natural No Asociado oO Gas Natural No

Asociado y Condensados, para los fines indicados en dichos acápites.=

n, al que se refieren los acápites 3.6 y 3.7,

El período de retenc
extiende el plazo del Contrato por un tiempo igual al del período de

retención otorgado por PERUPETRO

El período de retención constará por escrito. Para este efecto, el

Contratista presentará una solicitud a PERUPETRO, acompañando
documentación de sustento e incluyendo un cronograma de actividades a

realiza
Con el inicio del período de retención termina la, fase de
exploración. Con la declaración de Descubrimiento Comercial en dicho

período, se dará inicio a la fase de explotación. e
El otorgamiento del período de retención a que se refieren los
acápites 3.6 y 3.7 y la duración de los mismos será determinado a
criterio de PERUPETRO, sin que ello afecte o disminuya la obligación

del cumplimiento del programa mínimo de trabajo del perícdo de la
-

fase de exploración en Curso. =
El Contratista deberá garantizar el cumplimiento del programa mínimo
ád trabajo de cada uno de los períodos de la fase de exploración, de
acuerdo a lo previsto por los acápites 3.2 y 4.6, mediante fianza
solidaria, sin beneficio de excusión, incondicional, irrevocable y de
realización automática en el Perú, emitida por una entidad del
sistema financiero debidamente calificada y domiciliada en el Perú y
aceptada - por PERUPETRO. A solicitud de PERUPETRO, el Contratista
sustituirá cualquier fianza entregada debiendo cumplir con presentar
una nueva fianza dentro del plazo de quince (15) Bías Útiles

siguientes a la fecha de recepción por el Contratista de la solícitud

de PERÚPETRO a
Eat

SERIE BN") 668336 26088

El monto de la fianza para el programa mínimo de trabajo de cada uno
de los períodos de la fase de exploración es el que aparece indicado

en los anexos "C-1" al "C-5", que es el resultado de multiplicar la

equivalencia en dólares que, para este efecto se establece en el

Anexo “F”, por el número de Unidades de Trabajo Exploratorio que

corresponde para cada período, según el acápite 4.6

Las fianzas se emitirán para cada programa mínimo de trabajo con la

forma indicada en los anexos "C-1" al "C-5", según corresponda.
Las fianzas para el programa mínimo de trabajo de cada uno de los
períodos de la fase de exploración según el acápite 4.6, serán
entregadas a PERUPETRO antes del inicio de cada período; en caso
contrario, será de aplicación el subacápite 22.3.3. La fianza

correspondiente al programa mínimo de trabajo del primer período será

entregada previo a la Fecha de Suscripción.=
Las fianzas, en caso de prórroga de los plazos de los períodos de la

se de exploración, deberán ser sustituidas oO prorrogadas por el

ga solicitada por el Contratista.

para, el programa_mínimo de trabajo de cada período de la

en treinta 130) Días Útiles al plazo de duración de dicho período.

Ñ
n caso que lalguna de las fianzas que haya entregado el Contratista

no se mantuviera vigente por el plazo establecido, éste deberá

cumplir con entregar una nueva fianza o prorrogar la existente,

dentro del plazo de quifce (15) Días Útiles siguientes a la recepción

por el Contratista de la notificación de PERUPETRO. En caso

contrario, será de aplicación el subacápite 22.3.3.

Cumplida la obligación garantizada por cada fianza,  PERUPETRO

procederá inmediatamente Aa devolver al fiador, a través del

Contratista, la fianza correspondiente.
La ejecución de cualquier fianza tendrá el efecto de extinguir la
obligación del Contratista de llevar a cabo el programa mínimo de

trabajo, sin perjuicio de la aplicación de lo dispuesto en el

subacápite 22.3.1.
Interviene PETRO-TECH INTERNATIONAL, INC., para efectos de otorgar la

garantía corporativa que aparece como el anexo “D”
La garantía corporativa subsistirá mientras sean exigibles las
obligaciones del Contratista comprendidas en el anexo "“D”. Será de

E
aplicación el subacápite 22.3.5, si producido algún hecho previsto/en

/
CLAUSULA CUARTA. - EXPLORACIÓN=

4.1

dicho acápite, el Contratista no cumple con sustituirla en un plazo

(15) Días Útiles siguientes a la recepción por el

máximo de quince
de la notificación de PERUPETRO requiriendo la

Contratista

sustitución.

El Contratista iniciará las actividades de Exploración a partir de la

Fecha Efectiva.

El Contratista podrá hacer suelta de la totalidad del Área de

Contrato sin lugar a sanción alguna, mediante noti icación a
£

PERUPETRO con una anticipación no menor de treinta (30) Días, siempre

y cuando haya dado cumplimiento al programa mínimo de trabajo del

período de la fase de exploración que se encuentre en Curso.

En caso que el Contratista hiciera suelta total del Área de Contrato,

2 z
la abandonara o dejara vencer el plazo del período en curso antes de

dar cumplimiento al correspondiente programa mínimo de trabajo, sin

nediar razones técnicas aprobadas por PERUPETRO, éste ejecutará la

fianza, sin perjuicio de aplicar lo estipulado en el subacápite

22.3.3. =
El Contratista podrá hacer sueltas parciales del Área de Contrato

mediante notificación a PERUPETRO con una anticipación no menoxX de
treinta (30) Días, sin lugar a sanción alguna, pero sin que ello
afecte o disminuya Su obligación de cumplimiento del programa mínimo

dé trabajo del período de la fase de exploración que se encuentre en

Curso.
Las Partes dejarán constancia mediante acta del Comité de Supervisión

de las áreas de las que haga suelta el Contratista. +
El Contratista podrá continuar haciendo uso de la superficie de las

áreas de las que haya hecho suelta en las que hubiera construido

instalaciones que tengan relación con las Operaciones.

Durante la ejecución del Contrato se efectuarán sueltas de la manera

siguiente:=
a) Por lo menos veinte por ciento (20%) del Área de Contrato
original al término del tercer período descrito en el

subacápite 3.2.3 y por lo menos el treinta por ciento (30%) del

Área de Contrato original al término del ¡cuarto período

descrito en el subacápite 3.2.4.==
b) Al final del quinto período descrito en el subacápite 3.2.5, el
Contratista deberá haber realizado la suelta de por lo menos el
cincuenta por ciento (50%) del Área de Contrato original,

x
incluyendo para este fin la suelta realizada según lo
SERIE BN*)668337. 26087

establecido en el literal a) anterior, a menos que el
Contratista comprometa en forma expresa actividad exploratoria,

conforme a lo establecido en el literal c) siguiente. >

c) Al término de la fase de exploración, el Contratista podrá
mantener el Área de Contrato de la que no hubiera hecho suelta,
no comprendida en el literal d) siguiente, para lo cual deberá

comprometerse a perforar un (1) Pozo Exploratorio cada dos (2)

AÑOS.
d) En caso que el Contratista decida no continuar realizando el
trabajo exploratorio descrito en el literal c), o en caso de

incumplimiento de dicho compromiso, y sim perjuicio de la
aplicación de las estipulaciones contractuales respectivas,
y o A -

mantendrá sólo los Yacimientos descubiertos, más una área

circundante de cinco (5) kilómetros, hasta el límite del Área

de Contrato. S
ra efecto del acápite 4.2 se ha dividido el Área de Contrato en

las rectangulares, hasta donde ha sido posible, de una extensión
mil hectáreas (20,000.00 ha) y donde no, con área
En la primera reunión del Comité de Supervisión, PERUPETRO

la descripción del Área de Contrato en el cual se

refleje lolantes indicado.

y - A
No es mecesario que las áreas de las que haga suelta el Contratista

sean contiguas.
Cualquier área de la que haga suelta el Contratista, incluyendo los

4

— Vvacimientos que se encuentren dentro de 12 misma, revertirá al Estado
sin costo alguno para éste ni para PERUPETRO

4.6 El programa mínimo de trabajo para cada uno de los períodos de la

fase de exploración comprende lo siguiente:

Subacápite Período Actividad
4.6.1 Primer |20 UTE ó Evaluación Geológica y Geofísica |
Período [con la data existente, y reprocesar e|
interpretar la Sísmica 2D existente.
4.6.2 Segundo [340 UTE 6 adquirir, procesar el
Período interpretar 1,700 km de Sísmica 2D.
4.6.3 Tercer 410 UTE Ó perforar un pozo exploratorio|
Período hasta la profundidad de 3,000m o alcanzar
el Pre-Cretáceo. |
4.6.4 Cuarto 410 UTE Ó perforar un pozo exploratorio
Período |hasta la profundidad de 3,000m o alcanzar

L el Pre-Cretáceo.
4.6.5 Quinto [410 UTE Ó perforar un pozo exploratorio

SS
Período hasta la profundidad de 3,000m o alcanzar

el Pre-Cretáceo. 1 =

Para el cumplimiento de las obligaciones descritas en el presente

acápite, se tendrá en cuenta lo siguiente:=
a) En el caso del registro de líneas sísmicas 2D, los kilómetros
correspondientes serán contados desde el punto de disparo

inicial hasta el punto de disparo final de cada línea sísmica.=
En el caso del registro de líneas sísmicas 3D, los kilómetros

cuadrados serán determinados por el área de superficie cubierta

xpor el programa ejecutado.==:

b) Las Unidades de Trabajo Exploratorio a que se refiere el

presente acápite serán cumplidas de conformidad con la tabla de

equivalencias establecida en el Anexo "F.

En caso de perforación de Pozos Exploratorios, las Unidades de

c)
Trabajo Exploratorio que serán acreditadas para trabajos
futuros, serán determinadas conforme al Anexo "F", sobre la
base de la diferencia entre la profundidad final alcanzada y la
profundidad establecida en el acápite 4.7.== =
d) Antes del inicio de cada período de la fase de exploración el

Contratista deberá comunicar a PERUPETRO el programa de las

icadas para cumplir con el

actividades exploratorias plani
número de Unidades de Trabajo Exploratorio comprometidas para
dicho período. El Contratista deberá comunicar a PERUPETRO

cualquier modificación del contenido de dicho programa, antes

de su ejecución, mediante un informe técnico de sustento.
Los Pozos Exploratorios que se perforen en cumplimiento del programa
mínimo de trabajo a que se refiere el acápite 4.6, se considerarán
perforados Y, en consecuencia, la obligación del Contratista
cumplida, cuando se alcance una profundidad vertical (TVD) mínima
establecida en los programas mínimos de trabajo, medida desde la mesa
rotaria, o un mínimo de cincuenta (50) metros dentro de la formación

que acuerden las Partes antes de iniciar la perforación de cualquier

Pozo Exploratorio.
Asimismo, si durante la perforación de cualquiera de los Pozos
Exploratorios que se ejecute en cumplimiento de los programas mínimos
de trabajo, referidos en “el acápite 4.6, se presentasen problemas
insuperables, de tipo geológico o mecánico, el Contratista podrá

N -
SERIE BN") 668338 26088

solicitar dar por cumplida la obligación de perforación, mediante un

informe técnico de sustento, sujeto a la aprobación de PERUPETRO.

En caso que el Contratista decida efectuar una declaración de
Descubrimiento Comercial, deberá notificar dicha declaración a
PERUPETRO, adjuntando la justificación técnico económica
correspondiente y presentar dentro de los ciento ochenta (180) Días
posteriores a dicha declaración, un "Plan Inicial de Desarrollo" para

viabilizar la Explotación del descubrimiento de Hidrocarburos, que
EN

deberá incluir, entre otros, lo siguiente:
lógica de todos los reservorios

a) Evaluación e interpretación ge

sujetos a desarrollo.
hb) Características físicas y químicas de los Hidrocarburos

descubiertos y porcentaje de productos asociados e impurezas”

que éstos contengan.=
Estimación de reservas probadas, probables y posibles, que
deberá incluir entre otros, la estimación mas probable,
incluyendo parámetros de roca y fluido utilizados para los

eNtimados. Perfiles de producción estimados, durante la

ncia del Contrato para el o los reservorios.=

número estimado de

rama de desarrollo, adjuntando

e Desarrollo y su capacidad productiva
de Transporte y Almacenamiento y Puntos de

Fiscalización de la Producción proyectados. De ser el caso,

plantas de separación o upgrading,

£ Ducto Principal proyectado, de ser el caso,

g) Medidas ambientales y de seguridad, =

3) Cronograma general tentativo de todas las. actividades. a
ejecutarse.

h) Fecha estimada en el que tendrá lugar la Fecha de Inicio de la
Extracción Comercial.=

i) Evaluación económica detallada, incluyendo precios de los
hidrocarburos y costos de producción Y operación,
correspondiente al escenario mas probable, y escenarios

alternativos relevantes. Se debe incluir las inversiones,
gastos y costos específicos estimados de la Explotación del

Descubrimiento Comercial así como cualquier otra información

que el Contratista considere apropiada.
4.9 PERUPETRO deberá indicar al Contratista sus comentarios al "Plan
Inicial de Desarrollo” dentro de los sesenta (60) Días siguientes de

haberlo recibido, pudiendo objetar la Fecha de Inicio de la
4.10

4.13

Extracción Comercial si la misma no es razonablemente adecuada. En

caso de discrepancia será de aplicación lo dispuesto en el acápite

21.2.
si el Contratista efectúa una declaración de Descubrimiento
Comercial, estará obligado a iniciar el Desarrollo dentro de los

ciento ochenta (180) Días siguientes al vencimiento del plazo de

(60) Días indicado en el acápite 4.9 del Contrato.

sesenta
La declafación de Descubrimiento Comercial no implicará la

disminución o suspensión de las obligaciones del programa mínimo de

trabajo del período en curso.
El Desarrollo de los Hidrocarburos descubiertos, se realizará

acuerdo a los programas de trabajo presentados por el Contratista a

PERUPETRO, conforme con lo estipulado en el acápite 53

Las Partes acuerdan que cuando sea apropiado y necesario se podrá

ajustar, extender O modificar los plazos para la presentación del
“Plan Inicial de Desarrollo" O de los programas anuales de trabajo,
según sea el caso. Para este efecto, el Contratista presentará las

propuestas necesarias a PERUPETRO para que se acuerden tales ajustes,

extensiones o modificaciones.

/

El vencimiento de la fase de exploración, no afectará los términos y

plazos de los procedimientos antes descritos que estuvieran en

ejecución a la fecha de producido dicho vencimiento.
En casos excepcionales, que hagan inviable el cumplimiento de las
obligaciones y/o plazos de los períodos de los programas mínimos de
trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un informe de
sustento, las obligaciones de los períodos del programa mínimo de
trabajo podrán ser sustituidas y los plazos de los mismos
prorrogados, siempre que PERUPETRO Mcepte y apruebe la solicitud del

Contratista. En ningún caso, la sustitución modificará el compromiso

inicial en Unidades de Trabajo Exploratorio para la fase de

exploración, disminuyendo obligaciones.
Los cambios aceptados y aprobados por PERURETRO en aplicación de los
párrafos precedentes darán lugar a la revisión de los montos y plazos
de las fianzas establecidas; por lo que, de ser el caso, las Partes
calcularán los nuevos montos de las fianzas y el Contratista cumplirá
con entregar una nueva fianza O prorrogar la existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en los

acápites 3.4 y 3.10. Las Unidades de Trabajo Exploratorio también

serán calculadas para la nueva área incorporada.=
La fase de explotación se inicia al Día siguiente de la terminación
de la fase de Gplsaasión, siempre y cuando se hubiere producido

durante la fase de exploración una declaración de Descubrimiento

za
Comercial. Sin embargo, a opción del Contratista, se podrá dar inicio
anticipado a la/ fase de explotación y! terminará la fase de
exploración en la Fecha de Inicio de la Extracción Comercial. En

caso/ de período de retención una vez efectuada la declaración de

Descubrimiento Comercial, se dará inicio a la fase de explotación.
5.2 El Contratista desplegará acciones razonables para que la Fecha de

Inicio de la Extracción Comercial tenga lugar en la fecha que se

establezca de conformidad a los acápites 4.8 y 4.9.
Con una anticipación no menor de sesenta (60) Días a la terminación

de cada año calendario a partir de la presentación del Plan Inicial

e Desarrollo, el Contratista presentará a PERUPETRO, lo siguiente:
Un programa anual de trabajo y el presupuesto detallado de

ingresos, Costos, yastos € inversiones correspondiente al

uiente año calendario.

vé A , a

rograma anual de trabajo y el presupuesto” detallado de
£

os, costos, gastos e inversiones para la Exploración,

tendente a buscar reservas adicion: s, de ser el caso.

a) Un programa de trabajo y su proyección de ingresos, costos,

gastos e inversiones correspondientes para el Desarrollo y/o
AS

Producción para los siguientes cinco (5) años calendario

El Contratista podrá reajustar o cambiar dichos programas en el

Comité de Supervisión.===

5.4 Para ejecutar cada programa de trabajo, el Contratista utilizará

equipo y/o métodos que sean necesarios y apropiados para permitir la

evaluación y seguimiento de las Operaciones.
5.5 El Contratista está obligado a la Explotación y recuperación
económica de las reservas de Hidrocarburos del Área de Contrato, de
conformidad con los programas a que se refiere esta cláusula quinta y
“la llevará a cabo de acuerdo a los principips técnicos y económicos

generalmente aceptados y en uso por la industria internacional de

Hidrocarburos.=

5.6 El Contratista tiene el derecho a utilizar en sus Operaciones los
Hidrocarburos producidos en el Área de Contrato sin costo alguno, no
siendo por lo tanto considerados para efectos de determinar la

regalía. Dichos Hidrocarburos podrán ser procesados en plantas de
destilación, primaria del Contratista para Sel utilizados

exclusivamente en las Operaciones.

En caso que la planta de destilación primaria se encuentre fuera del

Área de Contrato, las Partes medirán el volumen de Hidrocarburos a

ser procesados en la planta y el volumen de los productos obtenidos

para ser usados como combustible; la diferencia de dichos volúmenes

será considerada para efectos de la determinación de la regalía.

El Contratista tendrá el derecho de recuperar los Hidrocarburos

líguidos de cualquier Gas Natural que haya producido en el Área de

Contrato y de extraerlos en cualquier etapa de manipuleo de dicho Gas

Natural .=
Los líquidos así separados serán considerados como Condensados para
efectos de determinar la regalía del Contratista, salvo que por

razones económicas u operativas no sea posible su recolección y pueda

mezclarse con el Petróleo y fiscalizarse juntos.=

El Gas Natural que no sea utilizado por el Contratista en las
Operaciones de acuerdo al acápite 5.€, podrá ser comercializado,
reinyectado al Reservorio o ambos por el Contratista. En la medida en
que el Gas Natural no sea utilizado, comercializado o reinyectado, el

n del Ministerio de

Contratista podrá quemar el gas, previa aprobaci

Energía y Minas.

Cuando un Yacimiento OU Yacimientos comercialmente explotables, se
extiendan en forma continua del Área de Contrato a otra u otras
áreas, el Contratista Y los contratistas que tengan estas áreas,
deberán ponerse de acuerdo en la realización de un plan de

o o un plan común de Explotación. De no llegar a

Explotación unita
un acuerdo, el Ministerio de Energía y Minas dispondrá el
sometimiento de las diferencias al comité técnico de conciliación

1 artículo 32* de la Ley N* 26221 y su resolución será

referido en

de obligatorio cumplimiento. =
Asimismo, cuando un Yacimiento o Yacimientos comercialmente
explotables, se extiendan en forma continua del Área de Contrato

hacia áreas adyacentes no asignadas a un contratista o que no estén

n o en proceso de

en proceso de negociación, Concurso, licita
selección de contratista y no exista limitación en cuanto a
protección ambiental, previa aprobación de PERUPETRO a la solicitud

del Contratista, dichas áreas adyacentes serán incorporadas al Área

de Contrato

Terminada la perforación de un (1) pozo, el Contratista debe informar

a PERUPETRO la oportunidad en que el pozo será probado, de ser el
Y
SERIE BN") 668340 26099

caso. La prueba del pozo deberá realizarse dentro de los tres (3)

Meses siguientes al término de la perforación, salvo que por razones

técnicas, el Contratista requiera un mayor plazo para realizar la

prueba.
5.11 HPERUPETRO podrá en todo momento inspecciona? y probar los equipos e

instrumentos de medición utilizados para medir el volumen y

determinar la calidad de los Hidrocarburos Fiscalizados.=
Los equipos e instrumentos de medición serán periódicamente

calibrados conforme las normas aplicables. Los representantes de

PERUPETRO podrán estar presentes en el acto.

5.12 Antes de la Fecha de Inicio de la Extracción Comercial y para
¿ determinación de los volúmenes y calidad de los Hidrocarburos

a
% riscalizados, las Partes acordarán los equipos, métodos y

procedimientos de medición correspondiente.=

Para la producción de Petróleo Pesado en el Área de Contrato, éste se
z
odrá mezclar con Petróleo liviano producido fuera del Área Contrato.

DÍho Petróleo liviano será medido y fiscalizado por las Partes en un

punto de medición al ingresar al Área de Contrato. =
lumen de dichos Hidrocarburos producidos fuera del Área de
Contrato será descontado del volumen de Hidrocarburos Fiscalizados en

el Área de Contrato para efectos de la determinación de la regalía a

agar por el Contratista.
CLAUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS=

6.1 El Contratista mantendrá a PERUPETRO oportuna y permanentemente
informado sobre las an proporcionándole toda la información
en la forma prevista en esta “eláusula, en la reglamentación que le
resulte aplicable y en los formatos que PERUPETRO establezca.

Asimismo, proporcionará información respecto de otros recursos

naturales o restos arqueológicos que encuentre o descubra en la
ejecución de las Operaciones durante la Vigencia del Contrato. ======
La información técnica, estudios, datos procesados y no procesados,
así como resultados que proporcione el Contratista a PERUPETRO de
acuerdo a la presente cláusula, será la de mejór calidad que haya
obtenido el Contratista. Si al obtener información y resultados se
hubiese utilizado métodos o sistemas que son de su propiedad

exclusiva, no estará obligado a revelar dichos métodos o sistemas

y
cuando proporcione la información. ==

6.2 El Contratista deberá proporcionar una copia de los estudios

geológicos, geofísicos y de reservorios relacionados con el
4

desarrollo de los Yacimientos, que prepare con la información técnica
0
obtenida del Área de Contrato. El Contratista proporcionará también

cualquier aclaración que le solicite PERUPETRO en relación con dichos

estudios.
El Contratista presentará a PERUPETRS, la información y estudios que

correspondan a las obligaciones del programa mínimo de trabajo antes

de la fecha de vencimiento de cada uno de los períodos de la fase de

exploración estipulados en el acápite 3.2.

Adicionalmente, dentro de los noventa (90) Días
de la fase de exploración, el Contratista

siguientes al

vencimiento de cada período

deberá presentar a ,PERUPETRO, un informe consolidado de evaluación

que incluya, de ser el caso, estudios y/o interpretación de los

análisis geológicos, yeofísicos, geoquímicos, petrofísicos Y de

Reservorios con relación a las actividades exploratorias realizadas

en el período vencido, incluyendo las del programa mínimo de trabajo
=

correspondiente.===

El Contratista presentará a PERUPETRO un "Informe Mensual de

áInforme Mensual de Ingresos y Egresos”. Ambos

Producción" y un
n los formatos, que PERUPETRO entregará al

informes se presentarán €

y
Contratista para tal fin, a más tardar treinta (30) Días después de

cada mes calendario. =

El Contratista deberá entregar a PERUPETRO copía de toda la

n que proporcione al Banco Central de Reserva del Perú, de

informaci

acuerdo a la cláusula décimo primera, cuando PERUBETRO lo requiera.=

Dentrp de, los treinta (30) Días siguientes al término de cada mes

calendario, el Contratista deperá entregar a PERUPETRO la relación de

los contratos suscritos con sus Subcontratistas en dicho Mes y cuando

cite, entregarle copia de los contratos que- PERUPETRO

así lo Ss

requiera.

y
o

PERUPETRO el Contratista puede revelar la información obte

; E ca dE
las Operaciones sin aprobación “de la otra Parte, en los siguientes

casos:

a) A una Afiliada;

b) En relación con financiaciones u obtención de seguros,
suscribiendo un compromiso de confidencialidad;

a) En tanto así se requiera por ley, reglamento o resolución de

autoridad competente, incluyendo sin limitación, los
reglamentos 0 resoluciones ¡de autoridades gubernamentales,
organismos aseguradores O bolsa de valores en la que los

: ES
valores! de dicha Parte o de las Afiliadas de dicha Parte estén

registrados; Y, ==
A

SERIEBN*)668341 26091

x

a) A consultores, contadores, auditores, financistas,

profesionales, posibles adquirentes o cesionarios de las Partes

o de una participación en el Contrato, conforme sea necesario

con relación a las Operaciones obteniendo un compromiso de

cobfidencialidad.=
x En los casos en que las Partes acuerden comunicar cierta información
de carácter confidencial o reservada a terceros, deberán dejar

Ú

expresa constancia del carácter de tal información, a fin de que ésta

no sea divulgada por dichos terceros.
6.8 PERUPETRO tiene el derecho de publicar o de cualquier otra forma dar
a conocer los datos e informes geológicos, científicos y técnicos

referidos a las áreas de las que el Contratista haya hecho suelta.==

3 En el caso de las áreas en operación, el derecho a que se refiere el
% ,
A árrafo anterior será ejercido al vencimiento del segundo año de
Se pi j g
a € o ; e ñ 3
an £ recibida la información o antes si las Partes así lo acuerdan.=

de

miembros de PERUPETRO o sus alternos. Uh representante
'TRO S.A. ¡presidirá el Comité de Supervisión.
Comité de Supervisión se instalará y aprobará su

correspondiente reglamento de funcionamiento dentro de los sesenta

(60) Días siguientes a la Fecha de Suscripción

7.2 El Comité de Supervisión tendrá las siguientes atribuciones:=

a) El intercambio y discusión entre sus miembros de toda la

información relativa a las Operaciones;===

b) Evaluar la ejecución de los programas mínimos de trabajo de

Exploración a que se refiére el acápite 4.6;

e) Evaluar los planes y programas de trabajo a que se refieren los
lr acápites 4.8 y 5.3., así como la ejecución de los mismos;

a) Verificar la ejecución de las Operaciones, para lo cual los
representantes de las Partes acreditados ante el Comité de

Supervisión podrán contar con la asesoría necesaria
e)= Verificar el cumplimiento de todas las obligaciones relativas a
/ % las Operaciones que se/ establecen en el Contrato o que las
=— Partes acuerden por cualquier otro documento; y,= =
E) Las demás atribuciones que se establecen en el Contrato o que

las Partes acuerden,<= e

7:3 Él Comité de Supervisión se reunirá cada vez que lo solicite

cualesquiera de las Partes y con la periodicidad al establezca su
CLAUSULA OCTAVA. - REGALIA Y VALORIZACION=

8.1

IN
reglamento. Se requerirá la asistencia de por lo menos un miembro
representante de cada Parte para que se considere constituido el
Comité de Supervisión. Z

Se
Cada una de las Partes se hará cargo de los gastos que implique

/
mantener a SUS respectivos miembros en el Comité de Supervisión.=

En la eventualidad de producirse y mantenerse en el Comité de

Supervisión una discrepancia entre las Partes, cada una de ellas

podrá solicitar las opiniones técnicas o legales que estime
convenientes y las someterá al Comité de Supervisión en reunión
5 =

extraordinaria. De no llegarse a un acuerdo en” la reunión

extraordinaria, el asunto será elevado a las gerencias generales de

las Partes para su solución. En caso de subsistir la discrepancia,

será de aplicación lo dispuesto en el acápite 21.2.=

El Contratista pagará la regalía en efectivo, sobre la base de los

Hidrocarburos Fiscalizados, valorizados en uno o más Puntos de
Fiscalización de la Producción, de conformidad con los acápites 8.3,
8.4 y 8.5. En caso de pérdida de Hidrocarburos será de aplicación lo

estipulado en el acápite 14.2.

Para los efectos de esta cláusula, los siguientes términos tendrán

los significados que se indican a continuación: ====
8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado en

Dólares por Barril o Dólares por MMBtu, según sea el caso, que
, Ñ

comprende:
a) La tarifa pagada a terceros o la Tarifa Estimada,
expresada en Dólares por Barril o Dólares por millones de
Btu, según sea el casó» por el transporte y
almacenamiento necesario de los Hidrocarburos
Fiscalizados desde un Punto de Fiscalización de la
producción hasta un punto de venta O exportación,

incluyendo el almacenamiento en ese punto; Y/=

b) Gastos de manipuleo y despacho, así como de embarque que

correspondan, de los Hidrocarburos Fiscalizados hasta la

brida fija de conexión al buque o hasta las instalaciones

_—Aecesarias para llevar a cabo la venta.

8.2.2 período de Valorización: es cada quincena de ún mes calendario,
entendiéndose que la ' primera quincena es el período comprendido

* desde el primero hasta /el decimoquinto Día de dicho mes

calendario, y Ya segunda quincena es el período que falta para

la finalización de dicho mes calendario. =
SERIE

8.2.7

BN"0668342
26092

/

Por acuerdo de las Partes, y en.tanto las normas legales

correspondientes lo permitan, el Período de Valorización podrá
1 . y

ser extendido o acortado.=
Precio de Canasta: es el precio expresado en Dólares por
Barril, que representa el valor FOB puerto de exportación
peruano, determinado de conformidad con el subacápite 8.4.1
para el Petróleo Fiscalizado, con el subacápite 8.4.2 para los

Condensados Fiscalizados y con'lel subacápite 8.4.3 para los

Líquidos del Gas Natural Fiscalizados.

Precio Realizado: es el precio, expresado en Dólares por MMBtu,
efectivamente pagadoo pagadero por un comprador al Contratista
por el Gas Nátural Fiscalizado y que debe incluir cualquier
otro concepto que se derive directamente de la venta de Gas

Natural Fiscalizado y del volumen efectivamente entregado de

Gas Natural Fiscalizado.

No se tomarán en consideración para el cálculo del Precio

Realizado:

a) Cualquier pago resultante de las conciliaciones de

volúmenes de Gas Natural contenidos en los respectivos

contratos de compraventa; y,
b) El Impuesto General a las Ventas, el Impuesto Selectivo

al Consumo, el Impuesto de Promoción Municipal y/o

cualquier otro impuesto al consumo
Tarifa Estimada: es el costo expresado en Dólares por Barril o
Dólares por MMBtu, según sea el caso, correspondiente al
transporte desde un Punto de Fiscalización de la Producción
hasta un punto de venta o exportación o hasta otro ducto de
terceros. Dicho costo deberá tomar en cuenta los conceptos,
metodología y procedimientos referidos en el "Reglamento de

Transporte de Hidrocarburos por Ductos”, sus modificaciones O

el que lo sustituya.
Valor del Petróleo Fiscalizado: es el resultado de multiplicar
el Petróleo Fiscalizado de un Período de Valorización por el
Precio de Canasta del Petróleo Fiscalizado para dicho período,

precio al cual se le habrá restado el Costo de Transporté y

Almacenamiento, de ser el caso.= Í
Valor de los Condensados Fiscálizados: es el resultado de
multiplicar los Condensados Fiscalizados de un Período de
Valorización por el Precio de Canasta de los Condensados

Fiscalizados para dicho período, precio al cual se le habrá
= restado el Costo de Transporte y Almacenamiento, de ser el

8.2.8 Valor de los Líquidos del Gas Natural Fiscalizados: €s el
resultado de multiplicar los Líquidos del Gas Natural
Fiscalizados de un Período de Valorización por el Precio de
Canasta de los Líquidos del Gas Natural Fiscalizados para dicho

período, precio al cual se le habrá restado el Costo de

"Transporte y Almacenamiento, de ser el casqg.====

8.2.9 Valor del Gas Natural fiscalizado: es el resultado de
multiplicar el Gas Natural Fiscalizado, en términos de su
contenido calórico, en millones de Btu, de un Período de
valorización por el Precio Realizado paxa dicho período, precio

al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el caso

efectuar la declaración de

El Contratista al momento de
Descubrimiento Comercial de Hidrocarburos optará por la aplicación
de una de las dos metodologías establecidas en los subacápites 8.3.1

y 8.3.2, luego de lo cual, no podrá efectuar cambio de metodología

durante el resto de la Vigencia del Contrato.
8.3.1 Metodología por Escalas de Producción: Conforme a esta
metodología, se establecerá un porcentaje de regalía para los
Hidrocarburos Líquidos Fiscalizados y los Líquidos del Gas
Natural Fiscalizados, y otro porcentaje de regalía para el Gas

Natural Fiscalizado, por cada Período de Valorización, de

acuerdo a la siguiente tabla:

Producción Regalía |
Fiscalizada en porcentaje (%)
MBDC y
ES 38.34
5 - 100 38.34 - 53.34 >
>100 53.34 3

MBDC: Miles de Barriles por día calendario

Cuando el promedio total de Hidrocarburos Líquidos Fiscalizados

y los Líquidos del Gas Natural Fiscalizados, sea menor o igual
a 5 MBDC se aplicará el porcentaje las regalía de 38.34 %.
Cuando dicho promedio sea igual o mayor a 100 MBDC se aplicará
el porcentaje de regalía de 53.34 %. Cuando dicho promedio esté
entre 5 MBDC y 100 MBDC se aplicará el porcentaje de regalía

que resulte de aplicar el método de interpolación lineal.
eS
?
SERIE BN") 668313 26093

La regalía que el Contratista deberá pagar por Los

Hidrocarburos Líquidos Fiscalizados| y los Líquidos del Cas,

Natural  Fiscalizados, será el resultado de aplicar el
porcentaje de regalía obtenido para dichos Hidrocarburos a la
suma del Valor del Petróleo Fiscalizado, el Valor de los

Líquidos del Gas Natural Fiscalizados y el “Valor de los

Condensados Fiscalizados, en el Período de Valorización.
En el caso de Gas Natural Fiscalizado para determinar su
promedio en barriles por día, se utilizará la siguiente
equivalencia: Bareilós serán equivalentes al volumen de Gas
Natural  Fiscalizado expresado en pies cúbicos estándar

divididos entre el factor cinco mil seiscientos veintiséis

(5,626). =
a La regalía que el Contratista deberá pagar por el Gas Natural
> e Piscalizado, será el resultado de aplicar el porcentaje den
3 E regalía obtenido para dicho Hidrocarburo al Valor del Gas
s>S Natural Fiscalizado, en el Período de Valorización. = d=

Metodología por Resultado Económico (RRE): Conforme a esta
etadología, el porcentaje de regalía será el resultado de
Z suyar el porcentaje de la regalía fija de 38.34 % mas el

ntaje de la regalía variable, de acuerdo a lo siguiente:
+ RV

ev : |/Regalía Variable %:
FR e! Factor R y:
La Regalía Variable se aplica cuand:
rango de:
y 0% < Regalía Variable <

Para resultados negativos de RV se
resultados de RV mayores a 20%, se considera 20% =: =
X «1. Ingresos correspondientes al período anual anterior al
momento en el cual se hace el cálculo de la Regalía
Variable. Comprender los conceptos aplicables al Factor R

LL o a a

Ki vs. Egresos correspondientes al período anual anterior al
momento en “el cual se hace el cálculo de la Regalía
Variable. Comprenden los conceptos aplicables al Factor R

Ss el cociente lentre los ingresos y egresos
acumulados desde la Fetha de Suscripción hasta el
período t-1, inclusive. mmm: o a
Período ;-,: Período anual anterior al momento en el cual se
hace el cálculo de la Regalía Variable. >.

Factor R 11

Donde: =
5 Ingresos acumulados:
V =

Acum [PFP* (PCP-CTAB) ] + Acum[PFC* (PCC-CTAC)] + [

Acum [PFG* (PRG-CTAG) ] + Acum[PFL* (PCL-CTAL) ] + Acum[OI]

PFP = Producción Fiscalizada de Petróleo.

PCP Precio de Canasta para Petróleo.

CTAP = Costos de Transporte y Almacenamiento para
Petróleo.

PFC = Producción Fiscalizada de Condensados .

Precio de Canasta para Condensados .
Costo de po Y Almacenamiento para

pcc
CTAC

x Condensados .

PFG = Producción Fiscalizada de Gas Natural.

PRG = Precio Realizado de Gas Natural. =

CTAG = Costo de Transporte Y Almacenamiento para Gas
Natural.

PFL = Producción Fiscalizada de Líquidos del Gas Natural.

PCL = Precio de Canasta para Líquidos del Gas Natural.

CTAL = Costos de Transporte y Almacenamiento para Líquidos
del Gas Natural.

OI = Otros ingresos.

Egresos acumulados: *

Acum (Inversión + Gastos + Regalía + Otros Egresos)
El detalle de los ingresos y egresos así como la oportunidad

del registro de los componentes/ del Factor Rt-1, se

especifican en el anexo ug" - Procedimiento Contable.===
El cálculo del porcentaje de la Regalía Variable se efectúa dos
veces al año: una en el mes de enero, con información de los
Ingresos y Egresos de enero a diciembre del año calendario
anterior; y Otra en el mes de julio, con información de julio

del año calendario anterior a junio del año calendario

corriente.=

Para los efectos del Contrato, el precio de cada una de las clases de

Hidrocarburos Fiscalizados será expresado en Dólares por Barril o en
í

Dólares por millón de Btu, según sea el caso y será determinado

conforme se indica a continuación:

8.4.Dpara la determinación del Precio de Canasta del Petréleo

Fiscalizado, se procederá de la siguiente manera: ==

a) / Con una anticipación po menor de noventa (90) Días a la
( Aaa de Inicio de la Extracción Comercial de Petróleo

, las Partes determinarán la calidad de Petróleo que se va

: a producir en el Área de Contrato.

b) Dentro de los treinta (30) Días siguientes a la

determinación a que se refiere el literal anterior, las
Partes ptes toma una canasta de Petróleo de hasta un
máximo US cuatro (4) componentes los que deberán cumplir

lo siguiente =

SERIE BN?) 668344 26094

1. Que sean de calidad similar al Petróleo que se vaya

a medir en un: Punto de Fiscalización de la

Producción;

2 que sus cotizaciones aparezcan regularmente en la
publicación "Platt's Oilgram Price Report" u otra

fuente reconocida por la industria petrolera y

acordada por las Partes; y,
El, Que sean competitivos en el mercado o mercados a

y los cuales podría venderse el Petróleo que se vaya

> / a medir en un Punto de Fiscalizac de la
Producción

c) Una vez determinado lo establecido en los literales

precedentes, las Partes ,suscribirán un "Acuerdo de

a Valorización" en el que establecerán los términos y
ña condiciones adicionáles a los que se detallan en este

subacápite y que se requieran para Su correcta

aplicación.=
En el "Acuerdo de Valorización” fe definirán los
procedimientos de ajuste que sea necesario establecer por
razón de calidad. Los ajustes por calidad considerarán

premios y/o; castigos por mejoramiento y/o degradación de
n a la

a, calidad del Petróleo Fiscalizado con relaci
cálidad de los tipos de Petróleo que integran la canasta.
Asimismo, en el "Acuerdo de Valorización" se establecerá
su vigencia y la periodicidad con que deberá revisarse
los métodos y. procedi ientos que se acuerden, de manera
que en todo momento se garantice una determinación
realista de los precios “el Petróleo Fiscalizado. Si
alguna de las Partes en cualquier momento considera que
la aplicación de En métodos Y procedimientos
/ establecidos en el "Acuerdo de Valorización", no da como

resultado una determinación realista del valor FOB puerto

de, exportación peruano del Petróleo Fiscalizado, las

Partes podrán acordar la aplicación de otros métodos y

procedimientos que efectivamente produzcan dicho

resultado.
Cada seis (6) Meses o antes si alguna de las Partes lo

8)
y solicita, las Partes Podrán revisar la canasta

establecida para la valorización del Petróleo

Fiscalizado, a fin de verificar que sigue cumpliendo con
e)

E)

Ú 4 /

las condiciones antes enumeradas. Si se verifica que

alguna de dichas condiciones ya no se cumple, las Partes
deberán modificar la canasta dentro de los treinta (30)
Días siguientes a la fecha en que se inició la revisión
de la canasta. Si vencido este plazo las Partes no

hubieran acordado una nueva canasta, se procederá de

conformidad con lo estipulado en el subacápite 8.4.5.

Si se verifica que la gravedad API (promedio ponderado),

la la calidad

contenido de azufre, u otro elemento que
del Petróleo Fiscalizado hubiera variado

con relación a la calidad de los

componentes que integran la canasta (promedio aritmético
simple), las Partes deberán modificar la composición de
la canasta con el objeto de que la misma refleje la

calidad del Petróleo Fiscalizado.

En la eventualidad que en el futuro el precio de uno O
más de los tipos de Petróleo que integran la canasta
fuera cotizado en moneda distinta a Dólares, dichos
precios serán convertidos a Dólares a las tasas de cambio
vigentes en las fechas de cada una de las referidas
cotizaciones. Los tipos de dambio a utilizarse serán el
promedio de las tasas de cambio cotizadas por el Citibank
N.A. de Nueva York, Nueva York. A falta de esta

institución, las Partes acordarán otra que la sustituya

adecuadamente.=
El Precio de Canasta que se utilizará para calcular la
valorización del Petróléo Fiscalizado en un Período de
Valorización será determinado de la siguiente manera: ===
E Se determina el precio promedio de cada uno de los
tipos de Petróleo que integran la canasta,
(calculando la media aritmética de sus cotizaciones
publicadas en el Período de valorización. Sólo Te
considerarán los Días: en os que todos. los
componentes que integran la canasta, hayan sido
cotizados. Queda entendido que si en una edición
regular del  "Platt's Oilgram Price Report"
aparecieran dos o más cotizaciones para el mismo
componente de la canasta, se utilizará pa

cotización de fecha más cercana a la fecha de la

publicación ("Prompt Market"); y
SERIE BN:)668345 28095

/
2 Los precios promedio resultantes de acuerdo a lo

antes indicado, para cada uno de los componentes de

3 x 5 5
la canasta, serán a su vez promediados, para así

obtener el Precio de Canasta correspondiente al
ze

valor del Petróleo Fiscalizado.=

8.4.2 Para la determinación del Precio de Canasta de los Condensados
Fiscalizados se procederá de acuerdo a lo establecido en el
subacápite 8.4.1, en lo que resulte aplicable. Las Partes

A ipodrán acordar los ajustes necesarios para que el predio de

Canasta refleje en la mejor forma el valor de los Condensados

Fiscalizados.
8.4.3 Para la determinación del Precio de Canasta de los Líquidos del

Gas Natural Fiscalizados se procederá de acuerdo a lo
a establecido en el subacápite 8.4.1, en lo que resulte
e aplicable. Las Partes” podrán acordar los ajustes necesarios
a]

a 3 3
- para que el Precio de Canasta refleje en la mejor forma el

alor de los Líquidos del Gas Natural Fiscalizados

recio del Gas Natural Fiscalizado estará representado pox
£

cio Realizado, el mismo que deberá reflejar el precio de

venta *kn el mercado nacional o en un punto de exportación

dentro territorio nacional, según fuera el caso. El valor

mínimo a aplicar como Precio Realizado, será de 0.60 US$ /

MMBtu.====
8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los

acuerdos contemplados en este acápite, será de ap: ación lo

dispuesto en el acápite 21.2

8.5 sin perjuicio de lo estipulado en el literal d) del.mumeral 2.5 del

anexo "E", Procedimiento Contable; si en cualquier momento las Partes

-
establecieran que ha habido un error en el cálculo del factor R t-1 y

que de dicho error resultara que debe aplicarse un factor Rt-1
distinto al aplicado o que debió aplicarse en un momento distinto a
aquel en que se aplicó, se procederá a realizar la correspondiente
a cto al período en que se incurrió en el error,

Todo

corrección con efe

reajustándose a partir de ese período el porcentaje de regalía.
ES
/ ajuste producto de un menor pago de la regalía, devengará intereses a

favor de la Parte afectada Wesde el momento en que se cometió el

error. Las devoluciones que se haga al Contratista por un mayor pago

de la regalía serán realizadas con cargo a los saldos que PERUPETRO

_ tenga que transferir al Tesoro. =
1

CLAÚSULA NOVENA - TRIBUTOS

-9.1

El monto de la regalía se calculará para cada Período de
valorización. /81 pago respectivo se hará en Dólares más tardar el
segundo Día Útil después de
debiendo PERUPETRO extender el certificado respectivo a nombre del
volumen de los Hidrocarburos

finalizada la quincena correspondiente,

Contratista conforme a ley. El
y

Fiscalizados de cada quincena estará sustentado por las boletas de

fiscalización que PERUPETRO cumplirá con entregar al Contratista
as

debidamente firmadas en señal de conformidad.

E
Por el Contrato, en el caso que el Contratista no cumpla con pagar a

PERUPETRO, en todo o parte el monto de la regalía dentro del” plazo

estipulado en el acápite 8.6, el Contratista pondrá a disposición de

PERUPETRO los Hidrocarburos de su propiedad extraídos del Área de

Contrato, en la cantidad nécesaria que cubra el monto adeudado, los

gastos incurridos y los intereses correspondientes según el acápite

19.6.
El Contratista está sujeto al régimen tributario común de la
República del Perú, que incluye al régimen tributario común del

Impuesto a la Renta, así como a las normas específicas que al
7

respecto se establece en la Ley No. 26221, vigentes en la Fecha de

Suscripción.

El Estado, a través del Ministerio de Economía y Finanzas, garantiza
>

al Contratista, el beneficio de estabilidad tributaria durante la
vigencia del Contrato, por lo cual quedará sujeto, únicamente, al

; ds 2
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo

establecido en el “Reglamento de la Garantía de la Estabilidad
Tributaria y de las Normas Tributarias de la Ley No. 26221, Ley
Orgánica de Hidrocarburos”, aprobado por Decreto Supremo No. 32-95-
ÉF, en la “Ley que regula los Contratos de Estabilidad con el Estado
al amparo de las Leyes Sectoriales - Ley No. 27343" en lo que

corresponda y en la "Ley de Actúalización en Hidrocarburos - Ley No.

273 TT”.
la exportación de Hidrocarburos provenientes del Área de Contrato que

realice el Contratista está exenta de todo Tributo, ¡incluyendo
, <

aquellos que requieren mención expresa

El pago por concepto de canon, sobrecanon y participación en la renta

será de cargo de PERUPETRO.

El Contratista de conformidád con los dispositivos legales vigentes,

Sn z A a a
a las importaciones de bienes e

x

pagará los Tributos aplicables
SERIE BNO668346 26096

insumos requeridos por el Contratista para llevar a cabo las

Operaciones, de acuerdo a ley.
De conformidad con lo dispuesto por el artículo 87” del Código

utario, elContratista' podrá llevar su contabilidad en Dólares y

por lo tanto, la determinación de la base imponible de los Tributos

que sean de cargo suyo, así como el monto de dichos Tributos y el

/ pago de los mismos, se efectuará de acuerdo a/ley.
9.6 Se precisa que el Contratista utilizará el método de amortización
lineal en un período de cinco (5) ejercicios anuales, contados a

partir del ejercicio al que corresponda la Fecha de Inicio de la

Extracción Comercial.=
La referida amortización lineal se aplicará a todos los gastos de
Exploración y Desarrollo y a todas las inversiones que realice el

Contratista desde la Fecha de Suscripción del Contrato hasta la Fecha

de Inicio de la Extracción Comercial.

la estipulado que el plazo de amortización antes referido será

exterido, sin exceder en ningún caso el plazo del Contrato, por

razones de precios o por cualquier otro factor acordado por las

Partes y luego de aplicar la amortización lineal a que se refiere el

párrafo anterior, los estados fináncieros del Contratista arrojase un

resultado négativo o una pérdida fiscal, que a criterio del

mtratista S | preyecte que no va a poder ser compensada para efectos

%

z y

3 fidsales de acuerdo a las normas tributarias vigentes. La extensión
ys del plazo de amortización será puesta en conocimiento previo de la

Superintendencia Nacional de Administración Tributaria. ============

CLAUSULA DECIMA - DERECHOS ADUANERO:
10.1 El Contratista está autorizado a importar en forma definitiva o
temporal, de conformidad con los dispositivos legales vigentes,
Q

cualquier bien necesario para la económica y eficiente ejecución de

las Operaciones.
10.2 /El Contratista podrá importar temporalmente, por el período de dos
(2) Años, bienes destinados a sus actividades con) suspensión de los
Tributos a la importación, incluyendo aquellos que requieren mención
citará a PERUPETRO

expresa; y, en caso de requerirse prórroga, la Ss
por períodos de un (1) Año hasta por dos (2) veces; quien gestionará
ante la Dirección General de Hidrocarburos la Resolución Directoral
correspondiente. Con la documentación señalada, la Superintendencia

Nacional de Administración Tributaria autorizará la prórroga del

régimen de importación temporal.
10.3

10.4

10.5

10.6

CLAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS

11.1

El procedimiento, los requisitos y garantías pecesarias para la
aplicación del régimen de importación temporal, ,se sujetarán a las

normas contenidas en la Ley General de Aduanas y sus normas

modificatorias y reglamentarias.
La importación de bienes e insumos requeridds por el Contratista en
la fase de exploración, para las actividades de Exploración, se
encuentra Sta. de todo Tributo, incluyendo aquellos que
requieren mención expresa, siempre y cuando se encuentren contenidos
en la lista de bienes sujetos al beneficio, de acuerdo a lo

establecido en el artículo 56* de la Ley No. 26221. El beneficio se

aplicará por el plazo que dure dicha fase.=
Los Tributos que gravan la importación de bienes e insumos requeridos
por el Contratista para las actividades de Explotación y para las

actividades de Exploración en la fase de explotación, serán de cargo

y costo del importador.===
PERUPETRO all inspeccionar ' los bienes importados en forma
definitiva o temporal bajo esta cláusula, para las actividades de
Exploración de la fase de exploración, para verificar si dichos

bienes han sido importados exclusivamente para las Operaciones.

El Cóntratista deberá informar periódicamente a PERUPETRO sobre los

A

bienes e insumos que hayan sido exonerados de Tributos, de acuerdo a

lo dispuesto en En artículo 56% de la Ley No. 26221.=
1 Contratista no podrá reexportar ni disponer para otros fines los
bienes e insumos señalados en el párrafo anterior, sin autorización
de PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar

los Tributos que correspondan, conforme a lo dispuesto en el artículo

57% de la Ley No. 26221.

Garantía del Estado

Interviene en el Contrato el Banco Central de Reserva del Perú, de
conformidad con lo dispuesto en la Ley N” 26221 y por el Decreto
Legislativo N” 668, para otorgar por el Estado al Contratista las

garantías que se indica en la presente cláusula, de acuerdo al

régimen legal vigente en la Fecha de Suscripción.===
AS
Las garantías que se otorga en la presente cláusula son de alcance

Ñn para el caso de una eventual cesión, con sujeción a la Ley de

tambi
Higrocarburds y al presente Contrato.

El Banco Central de Keserva del Perú, en representación del Estado y
en cumplimiento de las disposiciones legales vigentes a la Fecha de

y
ini Barreda

11.3

SERIE BN")658347 y 26097

Suscripción, garantiza que el Contratista gozará del régimen
cambiario en vigor en la Fecha de Suscripción y, en consecuencia, que
el Contratista tendrá el derecho a la disponibilidad, libre
tenencia, uso y disposición interna y externa de moneda extranjera,
así como la libre convertibilidad de moneda nacional a moneda
extranjera en el mercado cambiario de oferta y demanda, en los
términos y condiciones que se indica en la presente cláusula.=======
En ese sentido, el Banco Central de, Reserva del Perú, en
representación del Estado, garantiza al Contratista de acuerdo al
régimen legal vigente en la Fecha de Suscripción: =================
a) Libre disposición por el Contratista de hasta el ciento por

ciento (100%) de las divisas generadas por sus exportaciones de

los Hidrocarburos Fiscalizados, las que podrá disponer

directamente en sus cuentas bancarias, en el país o en el

exterior.
Libre disposición y derecho a convertir libremente a divisas
hasta el ciento por ciento (100%) de la moneda nacional
resultante de sus ventas de Hidrocarburos Fiscalizados al
ercado nacional y derecho a depositar directamente en Sus

ntas bancarias, en el país o en el exterior, tanto las

as como la moneda nacional.=
o a mantener, controlar y operar cuentas bancarias en
cualquier moneda, tanto en el país como en el exterior, tener
el control y libre uso de tales cuentas y a mantener y disponer

libremente en el exterior de tales fondos de dichas cuentas sin

restricción alguna.= a
/
da) Sin perjuicio de todo lo anterior, el derecho del Contratista a

disponer libremente, distribuir, xremesar oO retener en el-

exterior, sin restricción alguna, SUS utilidades! netas anuales,

determinadas con arreglo a ley.

Disponibilidad y Conversión a Divisas=

Queda ¡convenido que el Contratista acudirá a las entidades del

sistema financiero establecidas en el país para acceder a la

conversión a divisas, a que se refiere el literal b) del acápite
/

11.2.
En caso de que la disponibilidad de divisas a que se refiere el
párrafo anterior no pueda ser atendida total o parcialmente por las

entidades antes mencionadas, el Banco Central de Reserva del Perú

garantiza que proporcionará las divisas necesarias

A
11.4

11.5 Aplicación de Otras Normas Legales

fin indicado, el Contratista deberá dirigirse por escrito al

Para el

Banco Central, remitiéndole fotocopia de comunicaciones recibidas de

no menos de tres (3) entidades del sistema financiero, en las que se

le informe la imposibilidad de atender, en todo o en parte, sus

requerimientos de divisas.==
Las comunicaciones de las entidades del sistema financiero serán

válidas por los dos Días Útiles ulteriores a la fecha de su emisión.
Antes de las 11 a.m. del Día Útil siguiente al de la presentación de
los documentos precedentemente indicados, el Banco Central comunicará
21 Contratista el tipo de cambio que utilizará para la conversión

demandada, el que regirá siempre que él Contratista haga entrega el

mismo día del contravalor en moneda nacional
Si, por cualquier circunstancia, la entrega del contravalor no fuese
hecha por el Contratista en la oportunidad indicada, el Banco
Central de Reserva del Perú, le comunicará al Día Útil siguiente, con

la misma limitación horaria, el tipo de cambio que regirá para la

conversión, de efectuársela ese mismo día
Sin perjuicio de lo anterior, en caso de que el Banco Central de
Reserva/ del Perú comprobara, oportunamente, que dicha disponibilidad
no puede ser atendida total o parcialmente por las entidades antes
mencionadas, notificará al Contratista para que acuda al Banco

Central de Reserva del Pexú con la moneda nacional correspondiente

para dar cumplimiento a la conversión a divisas.==

Modificaciones al Régimen Cambiari.
El Banco Central de Reserva del Perú, en representación del Estado,

garantiza que el régimen contenido en esta cláusula continuará siendo

de aplicación para el Contratista, durante la Vigencia del Contrato.
En caso de que por cualquier circunstancia el tipo de cambio no fuera

determinado por la oferta y demanda, el tipo de cambio aplicable al
- $,

Contratista será:====

a) Si se estableciera un tipo de cambio oficial único, de igual

valor para todas las operaciones en moneda extranjera O

vinculadas- a ésta, a partir de su fecha de vigencia éste será

el utilizado bajo el Contrato.
b) De establecerse un régimen de tipos de cambio diferenciados,
múltiples o si se diera diferentes valores a un tipo de cambio
único, el tipo de cambio a ser utilizado para todas las

operaciones del Contratista será el más alto respecto de la

moneda extranjera.

SERIEBN*)668348 26
y 098

Las garantías que otorga el Banco Central de Reserva del Perú al

Contratista subsistirán durante la Vigencia del

Contrato
El Contratista tendrá derecho a adogerse total o parcialmente, cuando

resulte pertinente, a nuevos dispositivos legales de cambio o normas
cambiarias que se émitan durante la Vigencia del Contrato, incluyendo
aquéllos que traten aspectos cambiarios no contemplados en la
presente cláusula, siempre que tengan un carácter general o sean de
aplicación a la actividad de Hidrocarburos. El acogimiento a los
nuevos dispositivos e normas antes indicados no afectará la vigencia

de las garantías a que “se refiere la presente cláusula, ni el

ejercicio de aquellas garantías que se refieran a aspectos distintos

a los contemplados en los nuevos dispositivos o normas a los que se

y
hubiere acogido el Contratista.
eda expresamente convenido que el Contratista podrá, en cualquier

o, retomar las garantías que escogió no utilizar

jaménte y que retomar tales garantías no crea derechos ni

lás demás garantías, ni crea derechos u obligaciones

cionales paña el Contratista.=
El lacogimiento por el Contratista a los nuevos dispositivos legales
de cambio o normas cambiarias, así como su decisión de retomar las

garantías que escogió no utilizar transitoriamente, deberán ser

comunicadas por escrito al Banco Central de Reserva del Perú y a

PERUPETRO.
X Lo establecido en este acápite es sin perjuicio de lo

ispuesto en el

primer párrafo del acápite 11.4.=

11.6 Información Económica============

El Contratista remitirá información mensual al Banco Central de

Reserva del Perú relativa a su actividad económica, de conformidad

( con el artículo 74 de la Lex Orgánica del Banco, aprobada por Decreto

Ley N* 26123.
CLAUSULA DECIMA SEGUNDA.- TRABAJADORES
A Las Partes cónvienen que al término del quinto Año contado a partir

de la Fecha de Inicio de la Extracción Comercial, el Contratista

habxá sustituido a todo su personal extranjero por personal peruano
de equivalentes calificaciones profesionales. Se exceptúa de lo

anterior a personal extranjero para cargos gerenciales y al que sea
12.2

CLAUSULA DECIMA TERCERA.

13.1

13.2

13.3

13.4

13.5

necesario para la realización de trabajos técnicamente

especializados, en relación con las Operaciones. El Contratista

conviene en capacitar y entrenar al personal peruano en la
realización de trabajos técnicamente especializados ma fin que

7
personal peruano pueda sustituir progresivamente al personal

extranjero en la realización de dichos trabajos
Al inicio de las Operaciones y al vencimiento de cada año calendario,
el Contratista entregará a PERUPETRO un cuadro estadístico del

personal a su servicio para las Operaciones, de acuerdo al formato

que PERUPETRO entregue al Contratista.
- PROTECCION AMBIENTAL Y RELACIONES COMUNITARIAS=

El Contratista se obliga a cumplir las disposiciones del "Reglamento
para la Protección Ambiental en las Actividades de Hidrocarburos"
aprobado por Decreto Supremo N* 015-2006-EM y modificatorias, la Ley

No 28611, Ley General del Ambiente y modificatorias, así como las

demás disposiciones ambientales vigentes en lo que sea aplicable
El Contratista conducirá las Operaciones ceñido a los lineamientos
del desarrollo sostenible, de la (conservación y protección del
ambiente de acuerdo a- las leyes y reglamentos de protección
ambiental, sobre comunidades nativas y campesinas, y a los convenios
internacionales ratificados por'el Estado Peruano. Asimismo, «deberá
respetar lla cultura, usos, costumbres, principios y valores de las

comunidades, manteniendo una adecuada armonía con el Estado Peruano y

la sociedad civil. =
El Contratista utilizará las mejores técnicas disponibles en as
prácticas de la industria internacional, con obsefvancia de las Leyes
y regulaciones ambientales, sobre la prevención y control de la
contaminación ambiental aplicables a las Operaciones; asimismo
conducirá las Operaciones conforme a las regulaciones vigentes,/sobre
preservación de la diversidad biológica, de los recursos naturales Y

la preservación de la seguridad y salud de la población y de ¡su

personal.
/

El Contratista es responsable por los pasivos ambientales que se

generen como consecuencia de las Operaciones y asume la remediación

de los mismos. =

En caso de cesión o asociación con terceros, el desionario o el

tercero asume la responsabilidad de los pasivos ambientales generados
1

y les que se generen como consecuencia de las Operaciones, debiendo

efectuar la remediación de los mismos.=
SERIE BN") 668349 26099

El Contratista debe adoptar toda medida razonable para prevenir la
pérdida o desperdicio de los Hidrocarburos en la ¡superficie o en el

subsuelo de cualquier forma, durante las actividades de Exploración y

Explotación.=

sx 5

14.2 En taso de derrames de Hidrocarburos en la superficie, en el Área de
Contrato o fuera de ella, que deban ser informados de acuerdo a las

normas / legales vigentes, el Contratista deberá gomunicar

inmediatamente este hecho a PERUPETRO, indicándole el volumen

estimado del derrame y las acciones tomadas para subsanar las causas

del mismo. PERUPETRO tiene el derecho de verificar el volumen del

=> derrame y analizar sus Causas. =
2 En caso de pérdidas en la superficie, en el Árga de Contrato o fuera

e ella, antes del Punto de Fiscalización de la Producción, debido a

igencia grave O conducta dolosa del Contratista, el volumen

Nel

álculo de la regalía,/ sin perjuicio de lo estipulado en

acápite
En vaso de pérdidas antes del Punto de Fiscalización de la Producción
Í

en situaciohes distintas a las descritas ed el párrafo anterior y que

den origen al una compensación al Contratista por parte de terceros,

y
el monto de la compensación recibida por los Hidrocarburos perdidos,

multiplicado por el factor que resulte de dividir el monto de la

y
regalía pagada por los Hidrocarburos Fiscalizados en el Punto de

Fiscalización de la Producción al que correspondan los Hidrocarburos
perdidos en la “Quincena” en que ocurrió la pérdida, entre el valor
de tales Hidrocarburos Fiscalizados, determinado de acuerdo al

acápite 8.2 en la misma quincena, será el monto que el Contratista

deberá pagar por concepto de regalía por los Hidrocarburos perdidos,

a más tardar al segundo Día útil de recibida dicha compensa

perjuicio de lo estipulado en el acápite 13.1.
CAPACITACION Y/TRANSFERENCIA DE TECNOLOGIA=
de la Ley N*

CLAUSULA DECIMA QUINTA. -
15.1 ¡En cumplimiento de lo establecido por el artículo 23”
26221, el Contratista se obliga a poner a disposición de PERÚPETRO,

o calendario durante la Vigencia, del Contrato, la siguiente

en cada añ

Literal Aporte

v
Anual

15.2

15.3

r
(en US$)
7

a) Hasta el año calendario en que tenga lugar la 50,000.0
lfecha de Inicio de la Extracción Comercial.

E) A partir del año calendario siguiente al de la
Fecha de Inicio de la Extracción Comercial. |
Barriles po —
pe 0 a 30,000 | 80,000.0|
Í 1 T
|De 30,001 a 50,000 | 120,000.0|
De 50,001 a más 180,000.0|

El primer pago se efectuará previo a la Fecha de Suscripción en un

monto que se determinará multiplicando el aporte anual

correspondiente al literal a), por la fracción que resulte de dividir

el número de Días que falten para completar el año calendario en

curso entre trescientos sesenta y cinco (365).

El aporte anual/de capacitación en caso del literal b), será el que

corresponda al tramo en que se encuentre la producción diaria

promedio de los Hidrocarburos Fiscalizados en el año calendario

anterior, la cual se obtendrá dividiendo el volumen total de los

Hidrocarburos Fiscalizados en dicho Año entre el correspondiente

número de Días.=

Para determinar los Barriles / Día en caso de producción de Gas

Natural Fiscalizado, se utilizará la siguiente equivalencia: Barriles

serán equivalentes al volumen de Gas Natural expresado en pies

cúbicos estándar divididos entre el factor cinco mil seiscientos

veintiséis (5,626)
Los pagos a que se refiere el presente acápite, excepto el primer

pago, serán efectuados durante el Mes de enero de cada año

calenda:
siguiendo las instrucciones que PERUPETRO proporcionará . para estos

N
.. Los pagos podrán hacerse mediante transferencia bancaria

efectos.
E . . E
El Contratista cumplirá con las obligaciones establecidas en el

det, : A
acápite 15.1 depositando el aporte en la cuenta que PERUPETRO le

señale. =

PERUPETRO entregará al Contratista una comunicación manifestando la

conformidad del pago, dentro, de los cinco (5) Días Útiles de haber

recibido el aporte.
Los programas de capacitación que el Contratista establezca para su

personal, tanto en el país como en el extranjero, serán” puestos en

conocimiento de PERUPETRÓ.=
SERIE BN*)668350 26109

El Contratista se compromete, durante la fase de explotación y de ser

posible, durante la fase de exploración, a tener un programa para

estudiantes universitarios a fin que realicen prácticas con el objeto
que éstos puedas de acuerdo con los requerimientos de la púniversidad

de donde provengan, complementar su formación académica, todo ello de

vigente en la República del Perú, sin que

Ñ acuerdo a la legislacii

esto /genere dependencia laboral alguna. Asimismo, el Contratista

pondrá dicho programa en conocimiento de PERUPETRO

CLAUSULA DECIMA SEXTA - CESION Y ASOCIACION= =
y 16.1 En caso que el Contratista llegue a un acuerdo para ceder su
posición contractual o asociarse con un tercero en el Contrato,

procederá a notificar a PERUPETRO respecto de dicho acuerdo. A la
nm del

notificación /deberá acompañarse la solicitud de califica
cesionario o del tercero, correspondiéndole a estos últimos cumplir

on adjuntar la información complementaria que resulte necesaria para

alificación como empresa pétrolera, conforme a ley.==
RUPETRO otorga la calificación solicitada, la cesión O

asociación se llevará a cabo mediante la modificación del Contrato,

conforme ley.

: £
El Contrafista, previa notificación a PERUPETRO, podrá ceder su

Ricardo Fernandini

CLAUSULA DECIMA SETIMA - CASO FORTUITO O FUERZA MAYOR =================
17.1 Ninguna de las Partes es imputable por la inejecución de una
obligación o du cumplimiento parcial, tardío o defectuoso, durante el
término en que dicha Parte obligada se vea afectada por causa de Caso

Fortuito o Fuera Mayor y siempre que acredite que tal causa impide

su debido cumplimiento
ze

17.2 La Parte afectada por el Caso Fortuito é Fuerza Mayor noti

cará por
escrito dentro de los cinco (5) Días siguientes de producida la
causal a la otra Parte respecto de tal evento y acreditará la forma
en que afecta la ejecución de la correspondiente óbligación. La otra
Parte responderá por escrito aceptando o no la causal dentro eS los
quince (15) Días siguientes de “recibida la notificación antes
mencionada. La no respuesta dex la Parte notificada en el plazo

y señalado se entenderá como aceptación de la causal invocada.
En el caso de ejecución parcial, tardía o defectuosa de la obligación

afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
17.3

17.4

cumplimiento hará sus mejores. esfuerzos para ejecutarla con arreglo a
V

la común intención de las Partes expresada en el Contrato, debjendo

las Partes continuar com la ejecución de las obligaciones

contractuales no afectadas en cualquier forma por dicha causa
La Parte afectada por la causa de Caso Fortuito O Fuerza Mayor
deberá reiniciar el cumplimiento de las obligaciones y condiciones
contractuales dentro de un período de tiempo razonable, luego que

áilóha causa o causas hubierdn desaparecido, para lo cual deberá dar

aviso a la otra Parte dentro de los cinco (5) Días siguientes de

desaparecida la causa. La Parte no afectada colaborará con la Parte

afectada en este esfuerzo.

En los casos de huelga, paro u otros similares, una de las Partes no

podrá imponer a la otra una solución contraria a su voluntad.
El lapso durante el cual los efectos de la causa de Caso Fortuito o
Fuerza Mayor afecten el cumplimiento/ de las obligaciones
contractuales, será agregado al plazo previsto para el cumplimiento
fuera el caso, al de la fase
del

de dichas obligaciones, y si
correspondiente del Contrato y al plazo de Vigencia

Contrato.
Si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución de

alguno de los programas mínimos de trabajo a que be refiere el

acápite 4.6, la fianza que garantice dicho programa se mantendrá

vigente y sin ser ejecutada durante el lapso en que tal causa afecte
la indicada ejecución o durante el lapso en que PERUPETRO no se

pronuncie sobre la causal invocada por el Contratista y, si se

hubiera producido alguna discrepancia respecto a la existencia de tal
1
cáusal, mientras no se resuelva la discrepancia. Con tal fin el

Contratista deberá prorrogar o sustituir dicha fianza, según sea

necesario.=
Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada

por el Contratista o mientras no se resuelva la discrepancia que
pudiere haberse producido sobre su existencia, guedará en Buspenso el
cómputo del plazo para la ejecución del programa mínimo de trabajo
respectivo. En caso que PERUPETRO acepte la existencia de la causal
de Caso Fortuito o Fuerza Mayor invocada por el Contratista, éste

reanudará la ejecución del programa mínimo de trabajo tan pronto

cesen los efectos de la indicada causal.
PERUPETRO hará los esfuerzos necesarios para obtener la ayuda y
cooperación de las autoridades correspondientes del Gobierno a fin
que se tomen las medidas necesarias para asegurar una implementación

DS l
SERIEBN0668351 26101

Ll

y operación cohtinuada y segura de las actividades previstas bajo, el

Contrato.=
Se conviene que cuando cualquiera de las Partes, a su solo

criterio, considere que su personal o el de sus=subcontratistas no

puedan actuar dentro del Área de Contrato con la seguridad necesaria
da

“en cuanto a su integridad física, la invocación de esta situación

como causa de Caso Fortuito o Fuerza Mayor no será discutida por la

tra Parte.

En caso que el Contratista se vea afectado por causa de Caso Fortuito

o Fuerza Mayor que le impida completar la ejecución del ¡programa
mínimo de trabajo del período en Curso, vencido el término de doce
(12) Meses consecutivos contados a partix del momento en que aquella
se produjo, el Contratista podrá resolver el Cortrato, para lo: cual
deberá comunicar su decisión a PERUPETRO/ con una anticipación no

menor de treinta ¡(30) Días a la fecha en la cual hará suelta del Área

Contrato
disposiciones de esta cláusula décimo sétima no $on aplicables a

ciones de pago de sumas de dinero.=

El Contratista deberá llevar su contabilidad, de acuerdo con los

e)
E

5 orincipids y las prácticas contables establecidas y aceptadas en el
x Perú. Asimismo, deberá llevar y mantener todos los libros, registros

A e s a
detallados |y documentación que sean necesarios para contabilizar y

controlar las actividades que realiza en el país y en el extranjero

con relación al objeto del Contrato/ así como para la adecuada

sustentación de sus ingresos, inversiones, costos, gastos y Tributos

incurridos en cada -ejercici Por otro ado, dentro de los ciento
veinte (120) Días contados a partir de la Fecha de Suscripción, el
Contratista proporcionará a PERUPETRO una copia en idioma castellano

Bel “Manual de Procedimientos Contables” que haya decidido proponer
SS

% y)
2 para registrar sus operaciones.=

El "Manual de Procedimientos Contables" deberá contener entre otros,-

lo siguient:
a) Idioma y moneda en que se llevarán los registros contables;===

b) principios y prácticas contables aplicables;

e) Estructura y Plan de Cuentas, de conformidad con los

requerimientos de la Comisión Nacional Supervisora de Empresas

y Valores (CONASEV) ;
18.2

18.3

18.4

dá) Mecanismos de identificación de las cuentas correspondientes al

Contrato y otros/ contratos por Hidrocarburos, a las actividades
idades;=

relacionadas y a las otras ac

Mecanismos de imputación de los ingresos, inversiones, costos y

e)
gastos comunes, al Contrato, a phrea contratos por
Hidrocarburos, a las actividades relacionadas y a las otras
actividades; Y,

£) Determinación de las cuentas de ingresos y egresos y de los -

registros detallados para efectos del cálculo del factox R t-1,

así como el detalle de los procedimientos descritos en el anexo

“g" del Contrato, de ser el caso.

De haberse incluido en el "Manual de Procedimientos Contables” lo

descrito en el literal £) precedente, PERUPETRO, en un lapso no mayor
de treinta (30) Días de haberlo recibido comunicará al Contratista su
aprobación respecto del procedimiento contable del factor R t-1 a que

se contrae dicho literal o, en su defecto, las sugerencias que

considere para mejorar y/o ampliar dicho procedimiento. De no haber

hip
un promunciamiento por parte de PERUPETRO dentro del plazo

mencionado, el procedimiento a que se refiere el literal £) del

acápite 18.1 será considerado como aprobado para todos sus efectos.==
Dentro del mismo término de treinta (30) Días de recibido el "Manual
de” Procedimientos Contables", PERUPETRO podrá formular sugerencias

y/u observaciones para mejorar, ampliar o eliminar alguno o algunos

de los otros procedimientos contables propuestos en dicho manual

Todo cambio en lo que respecta al procedimiento contable del factor R

t-1 aprobado, será previamente propuesto a PERUPETRO para su

aprobación, siguiéndose para tal fin el procedimiento contenido en el

primer párrafo del presente acápite.
Los libros de contabilidad del Contratista, los estados financieros y
la documentación de sustento de los mismos, serán puestos a

disposición de los representantes autorizados de PERUPETRO para su

deL 3 In 3, Dread ¿ 3
verificáción, en las oficinas del domicilio fiscal del Contratista,

previa notificación
El Contratista mantendrá los registros de las propiedades muebles e

inmuebles, utilizadas en las Operaciones del Contrato, de conformidad

con las normas de contabilidad vigentes en el Perú y de acuerdo a las

prácticas contables generalmente aceptadas en la industria petrolera

internacional
PERUPETRO podrá solicitar al Contratista información sobre sus
propiedades cada vez que lo considere pertinente. Asimismo, PERUPETRO

1
1
SERIE BN")668352 26102

podrá solicitar al Contratista su cronograma de inventarios físicos

de los bienes inheréntes a las Operaciones, clasificándolos lsegún

sean de propiedad del Contratista o de terceros, y participar en

éstos si lo considera conveniente.

tro de los treinta (30) Días de

18.5 El Contratista deberá remitir, de
haber sido emitidos, copia del MWinforme de sus auditores externos
sobre sus estados financieros correspondientes al ejercicio económico
anterior. En el caso que el Contratista tuviese suscrito con
PERUPETRO más de un contrato, o realizara actividades distintas a las
del Contrato, se obliga a llevar cuentas separadas con el objeto del
formular estados financieros para cada contrato y/o actividad, y por

il lo tanto, el informe elaborado por sus auditores externos deberá
incluir también estados financieros por cada contrato y/o actividad.=
y

$
E 18.6 El Contratista deberá remitir a PERUPETRO, cuando éste lo requiera,

información consignada en la declaración jurada anual del Impuesto a

la Renta presentada a la Superintendencia Nacional de Administración

ibutaria o la entidad que la sustituya.

5 CEAUSULA JECIMA NOVENA — VARIOS

12

uno o más casos, cualesquiera de las Partes omitiera invocar O

fdo Femandini

ix en el cumplimiento de alguna de las estipulaciones del

o en el ejercicio de cualquiera de los derechos otorgados

Ri

'ontrato, ello no será interpretado como una renuncia a dicha
/

disposición o derecho.

19.2 En la ejecución de las Operaciones el Contratista cumplirá con todas

ES ¡
las resoluciones que las autoridades competentes dicten en uso.de sus

a at.

uciones legales.
Asimismo, él Contratista se obliga a cumplir todas las disposiciones (

y
de las autoridades competentes en relación con les aspectos de

N defensa y seguridad nacional.

19.3 El Contratista tiene el derecho al libre ingreso y salida del Área de

y

Contrato.

19.4 En concordancia con la legislación vigente, el Contratista tendrá el

derecho de utilizar, com el propósito de llevar a cabo las
Operaciones, el agua, madera, grava y otros ¡materiales de

construcción ubicados dentro del Área de Contrato, respetando el

derecho de terceros, de ser el caso.=
19.5 La licencia de uso de información técnica del Área de Contrato u
otras áreas, que el Contratista desee adquirir de PERUPETRO, se
suministrará de acuerdo ala Política Para Manejo de Información

/
19.6

19.7

19.8

19.9

19.10

ESO

de
Técnica de Exploración Producción de PERUPETRO, para cuyo efecto las

Partes suscribirán una "Carta-Convenio"

En el caso que alguna de las Partes no cumpla con pagar en el plazo

acordado, el monto materia del pago estará “áfecto a partir del Día

siguiente de la fecha en que debió pagarse, a las tasas de interés

siguientes:===
ah Para cuentas que sean expresadas Y pagaderas en moneda
nacional, la tasa aplicable será la tasa activa en moneda
nacional (TAMN) para créditos de hasta trescientos sesenta
(360) Días de plazo, publicada por la Superintendencia de
Banca y Seguros, O la que la sustituya, aplicable al período

transcurrido entre la fecha de vencimiento y la fecha efectiva

de pago; y,===

b) Para cuentas que sean expresadas en Dólares, y pagaderas en

moneda nacional o en Dólares, la tasa aplicable será la tasa de

interés preferencial (U.S. Prime Rate) más tres (3) puntos

porcentuales, publicada por la Reserva Federal de los Estados

Unidos de Norteamérica, aplicada al período transcurrido entre
la fecha de vencimiento y la fecha _efectiva de pago, a falta de
Eo las Partes acordarán otra que la sustituya adecuadamente.

Las o iSicnES del acápite 19.6 serán de aplicación a todas las

cuentas entre las Partes que surjan bajo el Contrato O de cualquier
otro acuerdo o transacción entre las Partes, Pox acuerdo escrito

entre las Partes se podrá establecer una estipulación diferente para

el pago de intereses. Las disposiciones aquí contenidas para la
aplicación de intereses no modificarán de ningún modo los derechos y

recursos legales de las Partes para hacer cumplir el pago de los

montos adeudados.

En caso de emergencia nacional declarada por ley, en virtud de la

cual el Estado deba adquirir Hidrocarburos de productores locales,

ésta se efectuará a los precios que resulten de aplicar los

la octava y serán

mecanismos de valorización establecidos en la cláus:

pagados en Dólares a los treinta (30) Días siguientes de efectuada la

entrega.
El Estado, a través del Ministerio de Defensa y del Ministerio del

Interior, brindará al Contratista en las Operaciones y en cuanto le

sea posible, las medidas de seguridad necesarias.==

» 0 Ue O
El Contratista liberará y en' su caso indemnizará a PERUPETRO y al
Estado, según corresponda, de cualquier reclamo, acción legal u otras

cargas O gravámenes de terceros que pudieran resultar como
consecuencia de las Operaciones y relaciones llevadas a cabo al
amparo del Contrato, provenientes de cualquier relación contractual o

extra contractual, salvo aquellas que se originen por acciones del

propio _PERUPETRO o del Estado.

19.11 El Contratista tendrá la libre disponibilidad de los Hidrocarburos

CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES=

20.1

20.2

que le corresponda conforme al Contrato.

Toda notificación o comunicación, relativa al Contrato, será
considerada como válidamente cursada si es por escrito y entregada
con cargo o recibida por intermedio de correo certificado o facsímil

o por otros medios que las Partes acuerden, dirigida al destinatario

en un Día Útil a las siguientes direcciones:
PERUPETRO
PERUPETRO S.A.

Gerencia General

Av. Luis Aldana N” 320

Fax N%441-4217=

Garante Corporativo:===
PETRO-TECH INTERNATIONAL,

Representante Legal=
1200 Smith Street, 14th Floor=
Hosuton, TX 77002,
Estados Unidos de América=
Fax No. (713) 658-2553=
Cualquiera de las Partes tendrá el derecho de cambiar su dirección o
el número de facsímil a los Cilia de las notificaciones y

comunicaciónes, mediante comunicación a 1% otra Parte, con por lo

menos cinco (5) Días Útiles de anticipación a la fecha efectiva de

dicho cambio.

Lo establecido en el primer párrafo de este acápite es de aplicación
E

al Garante Corporativo.====:

CLAUSULA VIGESIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE

CONTROVERSIAS =

21.1

21.2

Sometimiento a la Ley Peruana=
El Contrato se ha negociado, redactado y suscrito con arreglo a las
normas legales del Perú y su contenido, ejecución y demás
consecuencias que de Él se originen se regirán por las zobmas legales

de derecho interno de la República del Perú

Comité) Técnico de Conciliación=
/
El Comité Técnico, de Conciliación será formado dentro de los quince

(15) Días Útiles siguientes a su convocatoria por cualquiera de las

Partes y estará compuesto por tres (3) miembros calificados en la

Ñ
materia de que se trate. Cada una de las Partes seleccionará a un (1)
miembro y el tercero será determinado por los miembros designados por

las Partes. Si cualquiera de las Partes no designara a su miembro

representante dentro del plazo estipulado o si los miembrós

designádos por ellas no pudieran ponerse de acuerdo para determinar
a1 tercer miembro dentro del plazo estipulado, o si el Comité Técnico

añ Ñ a
de Conciliación no emitiera opinión dentro del plazo estipulado,

cualquiera de las Partes podrá someter la discrepancia para que sea

resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato).
Las Partes, dentro de los sesenta (60) Días contados a partir de la

Fecha de Suscripción, acordarán el procedimiento que regirá a este

comité
Las resoluciones del Comité Técnico) de' Conciliación deberán ser
emitidas dentro de los treinta (30) Días de su instalación y tendrán
carácter obligatorio, en tanto un laudo arbitral, de ser el caso, no
conan el diferendo en forma definitiva. Sin perjuicio del
cumplimiento de la resolución emitida por el Comité Técnico de
Conciliación, cualquiera de las Partes podrá recurrir a arbitraje

conforme al acápite 21.2, dentro de los sesenta (60) Días siguientes

a la fecha de recepción de la notificación de la resoluci referida.

Convenio Arbitral

Cualquier litigio, controversia, diferencia o reclamo resultante del
Contrato o relativo al Contrato, tales como su interpretación,
cimplimiento, resolución, terminación, eficacia o kalidez, que surja
entre el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo
acuerdo entre las Partes deberá ser resuelto por medio de arbitraje

internacional de derecho, de acuerdo con lo dispuesto en el artículo

68” de la Ley No. 26221.
Las Partes se obligan a realizar todos aquellos actos que sean

necesarios para el desarrollo del precedimiento arbitral hasta su

culminación y ejecución.

SERIE BN*)668354 26104

SS
El arbitraje será administrado por el Centro Internacional de Arreglo

de Diferencias Relativas a Inversiones, en adelante CIADI. En todo lo

no previsto en esta cláusula, el arbitraje se 'organizará y

Le
desarrollará de acuerdo con las Reglas de ¡Arbitraje del CIADI,

vigentes en la Fecha de Suscripción.
Los árbitros serán tres (3), cada Parte designará a uno y el tercero
será nombrado por los árbitros designados por lad Partes.==========
Para la solución de fondo del litigio, controversia, diferencia o

reclamo sometido a arbitraje, los árbitros aplicarán el derecho

interno de la República del Petú.
El arbitraje podrá tramitarse en la sede de la Corte] Permanente de
Arbitraje o en la de cualquier otra institución apropiada, pública o
S privada, con la que el Centro hubiere llegado a un acuerdo a. tal

efecto o en cualguier otxo lugar que la Comisión o Tribunal apruebe,
d A

E]
$ ¡previa consulta con el Secretario General
los] Durante el desarrollo del arbitraje las Partes continuarán con la

ejecución de sus obligaciones contractuales, en la medida en que sea

ible, inclusive aquéllas materia del arbitraje.
erjuicio de lo anterior, si la materia de arbitraje fuera el
iento de las obligaciones contractuales garantizadas con las
fianzas a que se refiere el acápite 3.10 quedará en suspenso el
del plazo respectivo y tales fianzas no podrán ser

z z 3 > 1mi
debiendo ser mantenidas vigentes durante el procedimiento

arbitral.

Con tal fin, o Contratista deberá prorrogar o sustituir
Ae

dichas fianzas, según sea necesario
- El laudo es obligatorio para las Partes y no podrá, ser objeto de
apelación ni de cualquier otro recurso, excepto los previstos en el

Convenio spbre Arreglo de Diferencias Relativas a Inversiones entre

Estados y Nacionales de Otros Estádos, en adelante el Convenio

Y
El laudo ictado conforme al Convenio se ejecutará dentro del

territorio peruano, de acuerdo a las normas vigentes sobre ejecución

de sentencias.

n diplomática.

Las Partes renuncian a cualquier reclama
21.4 Este Contrato se redacta e interpreta en el idioma castellano, por lo

se a a a
que las Partes convienen en que esta versión es la única y la

Ñ oficial.

CLAUSULA VIGESIMA SEGUNDA - TERMINACION:
22.1 la terminación del Contrato se rige por lo estipulado en él, y

supletoriamente por las normas de la Ley N* 26221; y,/en cuanto a lo

que no esté previsto en ella, por las normas del Código Civil.
.

22.3

14 du

2 o E
Salvo los casod previstos en el acápite 22.3, cuando una de las

Partes incurra en incumplimiento de cualquiera de las obligaciones

estipuladas en el Contrato por causas que no fueran de Caso Fortuito

o Fuerza Mayor u otras causas no imputables, la otra Parte podrá

notificar a dicha Parte, comunicándole el incumplimiento y su
intención de dar pox terminado el Contrato al término del plazo de

“sesenta (60) Días, a no ser que dentro de este plazo dicha Parte

subsane el referido incumplimiento o demuestre a la otra Parte que

está en vía de subsanación.==
Si la Parte que recibe una notificación de incumplimiento cuestiona o

niega la existencia de éste, dicha Parte puede referir el asunto a

a de 5 Lo6ni ;
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
Mm. En tal

dentro de los treinta (30) Días uientes a la notificaci

el cómputo del plazo de sesenta (60) Días quedará en suspenso

caso,
hasta que el laudo arbitral sea notificado a las Partes, y el

Contrato terminará si habiendo sido confirmado el incumplimiento,

dicha Parte no subsana el incumplimiento o no demuestra a la otra

Parte que está en vía de subsanación, dentro de dicho Íplazo
/

El Contrato puede terminar con anterioridad al plazo de Vigencia del

Contrato, por acuerdo expreso de las Partes.
A la terminación del Contrato cesarán totalmente todos los derechos y
obligaciones de las Partes, especificados en el Contrato y se tendrá
£=

en consideración
a/ Que los derechos y las obligaciones de las Partes derivados de
este Contrato con anterioridad a dicha terminación sean
respetados; incluyendo, entre otros, el derecho del Contratista

/ a los Hidrocarburos extraídos y a las garantías estipuladas en

7
b) Que len caso de incumplimiento incurrido por cualquiera de las

Partes en fecha anterior a la terminación, de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean subsanados

por la Parte infractora, salvo las obligaciones que por su

naturaleza se extinguen con la terminación del mismo.=

El Contrato se resolverá de pleno derecho y sin previo trámite, en

los casos siguientes:
22.3.1 En caso que el Contratista haya incumplido con la ejecución
del programa mínimo de trabajo de cualquier período de la fase
de exploración, lusgo de haber hecho uso de las prórrogas

contempladas en el acápite 3.4 de ser el caso, y sin razones
y
Barreda

22.4

22.5

22.

6

ss

668355 26105

SERIE B N*

/
satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en

22.3.2 En caso que al vencimiento/de la - fase de exploración o del

período de retención, lo último que suceda, no se efectuara

ninguna declaración de Descubrimiento Comercial

22.3.3 En los casos específicos señalados en los acápites 3.10, 4.2 y

17.5.
22.3.4 En caso que el Contratista haya sido declarado en insolvencia,
disolución, liquidación o quiebra y el Contratista no curse la
notificación descrita en el acápite 16.1, en un plazo de

quince (15) Días Útiles, identificando al tercero que asumirá
Xx
a

su posición contractual.
22.3.5 En caso de no encontrarse vigente la garantía corporativa a
que se refiere el acápite 3.11 y el Contratista no cumpla con
s Útiles

sustituirla en un plazo máximo de quince (15)
siguientes a la recepción por el Contratista de la
notificación de PERUPETRO requiriendo la sustitución, o en
caso de haber sido declarada la insolvencia, disolución,
liquidación o quiebra de la entidad que haya otorgado la
arantía a que se refiere el acápite 3.11 y el Contratista no
mpla con notificar a PERUPETRO en un plazo máximo de quince
) Días Útiles siguientes al requerimiento de PERUPETRO,

idehtificando al tercero que asumirá la garantía corporativa,

previa calificación y aceptación por PERUPETRO.
22.3.6 Por mandato de un laudo arbitral que declare, en los casos del
acápite 22.1, un incumplimiento. y éste np. sea subsanado
conforme a lo dispuesto en el referido acápitez o por mandato
a laudo arbitral que declare la terminación del Contrato.
De aguerdo a lo establecido por el artículo 87* de la Ley N* 26221,
en caso de incumplimiento por el Contratista de las disposiciones
sobre el Medio Ambiente, OSINERG impondrá las sanciones pertinentes,
|

el Ministerio de Energía y Minas|llegar hasta la terminación

pudiendo
2

del Contrato, previo informe al OSINERG.
En caso que el Contratista, o la entidad que haya otorgado la
garantía a que se refiere el acápite 3.11, solicite protección contra
las acciones de colla PERUPETRO podrá resolver el Contrato en

caso estime que sus derechos bajo el Contrato no se encuentren

debidamente protegidos
A la terminación del Contrato, el Contratista entregará en propiedad

al Estado, a través de PERUPETRO, a menos que éste no los requiera,

y
22.7

sin cargo ni costo alguno para éste, en buen estado de conservación,

mantenimiento y funcionamiento, y teniendo en. cuenta el desgaste

normal produ: o por el uso, los inmuebles, instalaciones de energía,

campamentos, medios de comunicación, ductos y demás bienes de

producción e instalaciones de propiedad del Contratista que permitan

1 z
la continuación de las Operaciones de Explotación. =

En caso de haber Explotación conjunta de Petróleo, Gas Natural_No

Asociado y/o Gas Natural No Asociado y Condensados, al término del
y

plazo establecido en el acápite 3.1 para la fase de explotación de

Petróleo, el Contratista entregará en propiedad al Estado, a través

de PERUPETRO, a menos que éste no los requiera, sin cargo ni costo

alguno para éste, en buen estado de conservación, mantenimiento y

funcionamiento y teniendo en cuenta el desgaste normal producido por

el uso, los bienes e instalaciones propios de la Explotación de

Petróleo, que no sean necesarios para la Explotación de Gas Natural

No isociado y/o Gas Natural No Asociado y Condensados.

Los bienes e instalaciones que conserve el Contratista para la
Explotación del Gas Natural No Asociado y/o Gas Natural No Asociado y
Condensados, que hayan estado siendo utilizados también en la
Explotación de Petróleo, af cuando continuaran en propiedad del

Contratista, serán aplicados a servir ambas Explotaciones,

celebrándose al efecto un convenio entre las Partes
En caso que el Contratista haya estado usando los bienes e
instalaciones descritos en el primer párrafo del presente acápite
pero «que no sean Conexos 0 accesorios exclusivamente a las
Operaciones, esto es, que también hayan estado siendo usados para
operaciones en otras áreas con contrato vigente para la Exploración o
Explotación de Hidrocarburos en el país, el Contratista continuará
con la propiedad de dichos bienes, haciendo uso de ellon, ERse=e==
A éfectos de lo dispuesto en el acápite 22.6, durante el último Año
de Vigencia del cpnEzrato, el Contratista dará las facilidades y
colaborará con PERUPETRO en todo lo necesário para que, sin
interferir con las Operaciones, PERUPETRO pueda realizar todos los
actos y celebrar todos los convenios que permitan una transición
ordenada y no interrumpida de las Operaciones que se vengan

realizando a la fecha de terminación del Contrato.
ANEXO "A" =
DESCRIPCION DEL LOTE Z-52 =

/

COORDENADAS GEOGRAFICAS | COORDENADAS PLANAS U.T.M.

Punto

ni |
Latitud Sur | Longitud Oeste| Metros Norte | Metros Este

|
|
|

SERIE BN")668356 26106

11949'31263 78%23'06"265 8'690,508.198 131,055.704
11050'12"949 | 779%12'44"536 8'690,508.198 258,954.611
12%14'58"997 76%58'25"115 8'645,032.020 285,303.294
12%14'50"385 77%16'55"851 8'645,032.020 251,722.583
12%40'12"142-| 77%17'09"175 8'598,250.000 251,722.583
PEE E 77%42'40"625 8'598,250.000 205, 484.609
1221027 78%03'07"294- | 8'631,266.005 168,055.006
IMP ITADAR 78%13'35"377 8'672,665.847 148,566.772
N

olojalajelwjnje

Coordenadas PSAD 56, Zona 18,
Extensión 875,702.792 ha

VISV WISI-NY /

ey 264204918

e€Ss”Z

SONV.INVd-SAY Y

NVHINOY

PA DEL AREA DE CONTRATO - LOTE Z-52

AOVTIVO
Ñ

VTUANVA

e
7

9 CARTA FIANZA PARA, EL PRIMER PERIODO DEL PROGRAMA MINIMO DE TRABAJO =
CARTA FIANZX N*
Lima,
Señores=
PERUPETRO S.A
Ciudad.===

De nuestra consideración: ==
Por la presente, nosotros.... (Entidad del sistema financiero)... Nos

constituimos en fiadores solidarios de SAVIA PERU S.A., en adelante llamado
el Contfatista, Rie PERUPETRO S.A., en adelante llamada PERUPETRO, por el
importe de sesenta mil y 00/100 Dólares (US$ 60,000.00) a fin de garantizar

el fiel cumplimiento de las obligaciones del Contratista bajo el programa

HBínimo de trabajó del primer período de la fase de exploración, contenidas

cláusula cuarta del Contrato de Licencia para la Exploración y

ción de Hidrocarburos en el Lote Z-52, suscrito con PERUPETRO (en

que asume ...- (Entidad del sistema financiero) .....- bajo la

12

fa Tobligaci
re]

Érégente fia

LL -

29/00 Dólares

Esta fianzaYes solidaria,

e realización automática, pagadera a la presentación

a se limita a pagar a PERUPETRO la suma de sesenta mil y

(US$ 60,000.00) requerida en Su solicitud de pago.

sin beneficio de excusión, irrevocable, _

a ndicional y

dentko del plazo de vigencia de la misma, de una carta notarial dirigida

por PERUPETRO a .... (Entidad del sistema financiero)... solicitando el

pago de sesenta mil y 00/100 Dólares (US$ 60,000.00), declarando que el

Contratista no ha cumplido con todo o parte de la obligación antes referida

y acompañando a dicha carta, como único recaudo y justificación, una copia

certificada de la carta notarial dirigida por PERUPETRO al Contratista

exigiéndole el cumplimiento de la obligación antes referida Y
a

notificándole su intención de hacer efectiva la fianza; dicha carta

notarial de PERUPETRO al Contratista deberá haber sido entregada a éste por

lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO

presente la reclamación de pago a (Entidad del sistema financiero)....-

a menos que con

2. La presente fianza expirará a más tardar el

anterioridad a esa fecha (Entidad del sistema financiero)... reciba una
7

carta de PERUPETRO liberando a ...- (Entidad del sistema financiero).... Y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO.==
3. Toda demora por nuestra parte para honrar la presente fianza a favor de

ustedes, devengará un interés equivalente a la Tasa Activa en Moneda

tranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de

retraso o la tasa que la sustituya. Los intereses serán calculados a partir

>
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá presentar

reclamo alguno por la presente fianza Y +...- (Entidad del sistema

financiero). y el Contratista quedarán liberados de toda

responsabilidad. u obligación respecto a la presente fianza.

Atentamente, =

ANEXO "C-2"=

CARTA FIANZA N*

Lima, ==%

Señores=
PERUPETRO S.A.=
Ciudad.
De nuestra considera
Por la presente, nosotros. (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de SAVIA PERU S.A., en adelante llamado :

el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, pox el
importe de un millón veinte mil y 00/100 Dólares (US$ 1'020,000.00) a fin
de garantizar el fiel cumplimiento de las obligaciones del Contratista
bajo el programa mínimo de trabajo del segundo período de la fase de
exploración, contenidas en la cláusula cuarta del Contrato de Licencia

Para la Exploración y Explotación de eta en el Lote 2-52,

suscrito con PERUPETRO (en adelante llamado Contrato).
La obligación que asume .... (Entidad del sistema financiero) ...... bajo a
presente fianza se limita a pagar a PERUPETRO la suma de un millón veinte
mil y 00/100 Dólares (US$ 1'020,000.00) requerida en su solicitud de pago.
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de un millón veinte mil y 00/100 Dólares (US$ 1'020,000.00),
declarando que el Contratista ño ha cumplido con todo o parte de la
sERIEBN")668358 28108

nea al Contratista exigiéndole el cumplimiento de la obligación antes

referida, y notificándole su intención de hacer efectiva la fianza; dicha

carta notarial de PERUPETRO al Contratista deberá haber sido entregada a

ZL
éste por lo menos veinte (20) Días calendario antés de la fecha" en que

PERUPETRO presente la reclamación de 'pago a 7. (Entidad del sistema

iS financiero) .....

2. La presente fianza expirará a más tardar el ..... a menos que con

anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una

ES
carta (de PERUPETRO liberando a (Entidad del sistema financiero)... Y

S
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

o
q carta de PERUPETRO.=
x Toda demora por nuestra parte para honrar la presente fianza a favor

de

devengará un interés equivalente a la Tasa Activa en Moneda
(TAMEX) de las Instituciones del Sistema Financiero que publica
endencia de Banca y Seguros aplicable durante el período de
Pñso o látasa que la sustituya. Los intereses serán calculados a partir

la recepción de la carta notarial dirigida por PERUPETRO a

sistema financiero)...

cha de la expiración o cancelación no se podrá presentar
or la presente fianza Y .--- (Entidad del sistema
finantiero)....- NY =L Contratista quedarán liberados de toda

responsabilidad u Obligación respecto a, la presente Fianza.

(Entidad del sistema financiero)
= ANEXO "C-3"”

- CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MINIMO DE

CARTA FIANZA N*
Lima, =
Señore:
PERUPETRO S.A.
Ciudad.=
De nuestra consideración: ====
Por la presente, NOSOtroS.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de SAVIA PERU S.A., en adelante llamado
el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el
importe de un millón doscientos treinta mil y 00/100 Dólares (US$
E Y
1'230,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones

del Contratista bajo el programa mínimo de trabajo del tercer período de la

fase de exploración, «qontenidas en la cláusula cuarta del Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-

52, suscrito con PERUPETRO (en adelante llamado Contrato).

. (Entidad del sistema financiero) bajo la

La obligación que asume

presente fianza se limita a pagar a PERUPETRO la suma de un millón

doscientos treinta mil y 00/100 Dólares (US$ 1'230/000.00) requerida en su

solicitud de pago.====
1. Esta fianza es solidaria, sin beneficio de excusión,
pagadera a la presentación

irrevocable,

incondicional y de realización automática,

dentro del plazo de vigencia de la misma, de una carta notarial dirigida

por PERUPETRO a [... (Entidad del sistema financiero).... solicitando el

pago de un millón doscientos treinta mil y 00/100 Dólares (us$

1'230,000.00), declarando que el Contratista no ha cumplido con todo o

parte de la obligación antes referida y acompañando a dicha carta, como

ico recaudo y justificación, una copia certificada de la carta notarial

dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la

obligación antes referida Y notificándole su intención de hacer efectiva

la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber

sido entregada a éste por lo menos veinte (20) Días calendario antes de la

... (Entidad del

fecha en que PERUPETRO presente la reclamación de pago a

sistema financiero)
a menos que con

2. La presente fianza expirará a más tardar el

ad del sistema financiero)... reciba una

anterioridad a esa fecha ... (En
carta de PERUBETRO liberando a (Entidad del ¡sistema financiero).... y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

Staso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO.=
3. Toda demora por nuestra parte para poa la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda

inanciero que publica

Extranjera (TAMEX) de las Instituciones del Sistema
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir

igida por PERUPETRO a

de la fecha de la recepción de la carta notarial d

(Entidad del sistema financiero) ..
A partir de la fecha de la éxpiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Wntidad del sistema
financiero). y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza.=

PERUPETRO S.A.==
Ciudad.

De nuestra consideració:
Por la presente, nosotros,... (Entidad del sistema financiero)... nos

constitíáiimos en fiadores solidarios de SAVIA PERU S.A., en adelante llamado
Y
el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el

un millón doscientos treinta mil y 00/100 Dólares (US$
loración, contenidas en la cláusula cuarta del Contrato de

/ Aj
la Exploración y Explotación de Hidrocarburos en el Lote Z-

obligación qde asume .... (Entidad del sistema financiero) f..... bajo la

ente fianza |se limita a pagar a PERUPETRO la suma de un millón

l mil y 00/100 Dólares (US$ 1'230,000.00) requerida en su

?

fianza es solidania, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a. la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida

xa
por PERUPETRO a .... (Entidad del sistema financiero). solicitando el

pago de un millón doscientos treinta mil y 00/100 Dólares (US$

1'230,000.00), declarando que el Contratista no ha cumplido (con todo o
parte de la obligación antes referida y acompañando a dicha carta, como
énico recaudo y justificación, una copia-certificada de la carta notarial
dirigida por PERUBETRO al Contratista exigiéndole el Cumplimiento de la
obligación antes referida y motificándole su intención de hacer efectiva
la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo menos veinte (20) Días calendario antes de la

fecha en que PERUPETRO presente la reclamación de pago a .... (Entidad del
N
Z

sistema financiero).....

2. La presente fianza expirará a más tardar Eb sos a menos que con

anterioridad a esa fecha ... (Entidad del sistema fínanciero)... reciba una
carta de PERUPETRO liberando a ...c(Enzidad del sistema financiero).... y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO.

3. Toda demora por nuestra parte para honrar la presente fianza a favor de

ES a z A a
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda

Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica

la Superintendencia de Banca y Seguros apli
Los intereses serán calculados a partir

cable durante el período de

retraso o la tasa que la sustituya.
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...

A partir de la fecha de la expiración o cancelación no se podrá presentar

reclamo alguno por la presente fianza y -.-.. (Entidad del sistema

financiero) ....- y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza.

Atentamente,

PERUPETRO S.A.=

Ciudad

De nuestra consideración 5

0
Por la presente, nosotros.... (Entidad del lsistema financiero)... nos

constituimos en fiadores solidarios de SAVIA PERU S.A., en adelante llamado
el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el
importe de un millón doscientos treinta mil y 00/100 Délares (US$
1'230,000.00) a finde garantizar el fiel cumplimiento de las obligaciones
del Contratista bajo el programa mínimo de trabajo del quinto período de la
fase de exploración, contenidas en la cláusula éuarta del Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-

52, suscrito con PÉRUPETRO (en adelante llamado Contrato).

La obligación que asume .... (Entidad del sistema financiero) . bajo la
/

presente fianza se limita a pagar a PERUPETRO la suma de un millón

doscientos treinta mil y 00/100 Dólares (US$_1'230,000.00) requerida en su

solicitud de pago
SERIEBNOGEB360 ,

Esta fianza es solidaria, sin beneficio de excusión, irrevocable,

O% condicional y de realización automática, pagadera a la presentación

dentro del plazo de vigencia de la misma, de, una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de un millón doscientos treinta mil y 00/100 Dólares (US$
1'230,000.00), declarando que el Contratista no ha cumplido con todo o
parte de la obligación antes referida y acompañando a dicha carta, como
ánico recavéo y justificación, una copia certificada de la carta notarial
dirigida pór PERUPETRO al Contratista exigiéndole el cumplimiento de la
¡ebitgación antes referida y notificándole su intención de hacex efectiva
la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber

sido entregada a éste por lo menos veinte (20) Días calendario antes de la

fecha en que PERUPETRO presente la reclamación de pago a .... (Entidad del
sistema financiero)..... =
Pz. La presente fianza expirará a más tardar el ..... a menos que con
E ridad a esa fecha ... (Entidad del sistema financiero)... reciba una
ca RUPETRO liberando a .... (Entidad del sistema financiero).... y
E de toda responsabilidad bajo la presente fianza, en cuyo
$ E e fianza será cancelada en la fecha de recepción de la

espionada carta We PERUPETRO.=
Toda demora poK nuestra parte para honrar la presente fianza a favor de
devengará Yun interés equivalente a la Tasa Activa en Moneda
era (TAMEX) dá las Instituciones del Sistema Financiero que publica
la Supefintendencia de Banca y Seguros aplicable durante el período de

retraso o la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...=======“
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema

financiero) ..... Y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza.=

(Entidad del sistema financiero)

ANEXO "D"

CORPORATIVA

Señores=

PERUPETRO S.A.
Av. Luis Aldana

Lima 41=
Por el presente documento PETRO-TECH INTERNATIONAL, INC., de confofmidad

con el acápite 3.11 del Canrato de Licencia para la Exploración y

Íxplotación de Hidrocarburos en el Lote Z-52 a ser suscrito por  PERUPETRO

S.A. ("PERUPETRO”) y SAVIA PERU S.A., garantiza solidariamente ante

PERUPETRO el cumplimiento por SAVIA PERU S.A., de todas las obligaciones

que ésta asuma en el programa mínimo de trabajo descrito en el acápite 4.6

del Contrato, así como la ejecución por SAVIA PERU S.A., de cada uno de los

programas anuales de Explotación, tal como puedan ser reajustados O

cambiados, que ésta presente a PERUPETRO en cumplimiento del acápite 5.3

del Contrato

Esta garantía subsistirá mientras sean exigibles las obligaciones de SAVIA

PERU S.A., derivadas del Contrato. Para los efectos de esta garantía PETRO-

TECH INTERNATIONAL, INC., se somete a las leyes de la República del Perú,

renuncia expresamente a toda reclamación diplomática y se somete al

procedimiento arbitral para solución de controversias establecido en la

cláusula vigésimo primera del Contrato.

Atentamente, =

Garante Corporativo:

(Persona legalmente autori zada)

ANEXO "E"
PROCEDIMIENTO CONTABLE

1. DISPOSICIONES GENERALE

1.1 PROPOSITO=
El propósito del presente anexo €s el de establecer normas y
procedimientos de contabilidad que permitan determinar los ingresos,
inversiones, gastos y costos operativos del Contratista para efectos

del cálculo del Factor R;., a que se refiere la cláusula octava del

Contrato.

1.2 DEFINICIONES

Los términos utilizados en el presente anexo que han sido definidos
en la cláusula primera del Contrato, tendrán el significado que se
les otorga en dicha cláusula. Los términos contables incluidos en el
presente anexo, tendrán el significado que les otorgan las normas y

prácticas contables aceptadas en el Perú y en la industria petrolera

internacional .=>

1.3 NORMAS DE CONTABILIDAD=
a) El Contratista llevará su contabilidad de conformidad con las

normas legales vigentes, con los principios y prácticas
Ñ
/

SERIE BN O668361

26111

/
contables establecidos y aceptados en el Perú y en la industria
petrolera internacional, y de acuerdo con lo dispuesto en el

. presente Procedimiento Contable

b) El ¡"Manual de Procedimientos Contables" al que se refiere el
acápite 18.1 del Contrato, deberá considerar las estipulaciones
contenidas en el presente anexo. =

2. REGISTROS CONTABLES, INSPECCION Y AJUSTES

2.1 SISTEMAS DE CUENTA;
Para efectos de la determinación del Factor R;.., el Contratista

llevará un sistema especial de cuentas para registrar en ellas, en

Dólares, los ingresos percibidos y egresos efectuados, con relación a
y 4 j 5

las Operaciones del Contrato. Este sistema constará de dos cuentas

principales; la Cuenta de Ingresos del Factor R;.., y la Cuenta de

s Egresos del Factor R;1.=

2.2 TIPO DE CAMBIO=

Las transacciones efectuadas en moneda nacional, serán registradas al

kipo de cambio venta vigente en el Día en que se efectuó el

olso o se percibió el ingreso. Las transacciones efectuadas en

Dólar y la valorización de la producción, se registrarán de

conformigad con lo estipulado en el punto 3.3 del presente anexo.

DOCUMENTAGION DE SUSTENTO:
El Contratista mantendrá en sus archivos la documentación original de

ustento dellos cargos efectuados a las cuentas del Factor R:-

'AS DEL FACTOR R;.¿=
De! haber optado el Contratista por la aplicación de la metodología
descrita en el acápite 8.3.2, para el cálculo de la regalía, éste

presentará a PERUPETRO, dentro de -los treinta (30) Días siguientes a

iento Comercial, un Estado Mes a

la fecha de Declaración de Descubri
Mes de las Cuentas de Ingresos y Egresos del Factor R ori
correspondiente al período transcurrido entre la Fecha de Suscripción
y el semestre anterior a la fecha de Declaración de Descubrimiento

Comercial, entendiéndose para, todo efecto en este abápite, un
E

semestre de enero a junio y el otro de julio a diciembre.
En adelante, el Contratista presentará a PERUPETRO, dentro de los
quince (15) Días siguientes a la terminación del mes de enero y julio

de cada año calendario, un Estado Mes a Mes de las Cuentas de

Ingresos y Egresos del Factor Ri. Correspondiente al semestre

anterior.=

¿16% )

b)

2.5 INSPECCION CONTABLE Y AJUSTES

a)

b)

c)

N

/
El Estado Mes Á Mes de la Cuenta de Ingresos incluye la
valorización de la Producción Fiscalizada correspondiente al
semestre reportado. Asimismo/ contendrá en forma detallada, y
clasificadas por naturaleza, todas las transacciones por las que
el Contratista ha percibido ingresos, incluyendo la fecha en que
éste se percibió efectivamente, así como una descripción corta de
la transacción, número del comprobante contable, monto en Dólares,

4
o en moneda nacional y en Dólares si el ingreso se'percibió en

moneda nacional, y el tipo de cambio correspondiente.

Estado de la Cuenta de Egresos del Factor Rei
El Estado Mes a Mes de la Cuenta de Egresos contendrá én forma
detallada y clasificadas por naturaleza, todas las transacciones
por las que el Contratista ha efectuado desembolsos, incluyendo la

fecha en que éste se realizó efectivamente, así como una

descripción corta de la transacción, número del comprobante

contable, monto en Dólares, o en moneda nacional y en Dólares si

el desembolso se realizó en moneda nacional, indicando el tipo de

cambio correspondiente

Los libros de contabilidad y la documentación eriginal de
sustento de las transacciones incluidas en cada Estado de
Cuenta serán puestos a disposición, en horas de oficina, de los

Se A : A
represéntantes autorizados de PERUPETRO para su inspección,

cuando éstos lo requieran.=

La “inspección de los libros de contabilidad y de la
documentación de sustento, se realizará de conformidad con las

normas de auditoria generalmente aceptadas, incluyendo

procedimientos de muestreo, cuando el caso lo requiera
Los Estados de Cuentas del Factor R t-1 se considerarán
aceptados, si PERUPETRO no los objetara, por escrito, en el

plazo máximo de veinticuatro (24) Meses computados a partir de
/

la fecha de su presentación a PERUPETRO.=
El Contratistá deberá responder documentadamente las

observaciones formuladas por PERUPETRO dentro de los treé (3)

Meses siguientes a la recepción de la comunicación con la que
PERUPETRO formuló las observaciones. Si el Contratista no
y

cumpliera con el plazo antes referido, las observaciones de

PERUPETRO se tendrán por aceptadas

ha
Toda discrepancia derivada de uña inspección contable deberá

ser resuelta por las Partes en el plazo máximo de tres (3)
SERIE BN:0668362

d)

c)

a)

£)

26112

7

Meses, computados a partir de la Escba en que PERUPETRO recibió
la respuesta del Contratista. Vencido el referidorplazo, la
discrepancia será puesta a consideración del Comité de
Supervisión, para que proceda según lo Eresma en el acápite
7.4 del Contrato. De persistir la discrepancia las Partes
podrán acordar que dicha discrepancia sea revisada por una
firma de auditoria externa previamente aceptada por PERUPETRO,
O que se proceda de conformidad con lo estipulado en el acápite
21.3 del Contrato. El fallo arbitral o el dictamen de los
auditores externos, serán considerados como definitivos.======
Si como resultado de la inspección contable se estableciera que
en un determinado período debió aplicarse. un Factor R t-1
distinto al que se aplicó, se procederá a realizar los ajustes

correspondientes. Todo ajuste devengará intereses de acuerdo a

lo establecido en el acápite 8.5 del Contrato.

ingresos y se registrarán en la Cuenta de

Enajenación de activos que fueron adquiridos por el Contratista

Operaciones del Contrato, y cuyo costo fue registrado

en la Cuénta de Egresos del Factor R t-1
Servicios! prestados a terceros en los que participa personal
cuyas remuneraciones y beneficios son registrados a la Cuenta
de Egresos del Factor R t-1, y/o en los que se utiliza bienes

cuyo costo de adquisición ha sido registrado en la Cuenta de

Egresos del Factor R t-1.
Alquiler de bienes de propiedad del Contratista cuyo costo de

adquisición fue registrado en la Cuenta de Egresos del Ractor R

t-1, o subarriendo de bienes cuyo alquiler es cargado en la

Cuenta de Egresos del Factor R t-1
Indemnizaciones obtenidas de seguros tomados con relación a las
actividades del Contrato y a bienes siniestrados, incluyendo
las indemnizaciones de seguros por lucro cesante. No están

considerados los ingresos obtenidos como resultado de contratos

de cobertura de precios o “hedging”.

Otros ingresos que representan créditos aplicables a cargos

I
efectuados a la Cuenta de Egresos del Factor R t-1.

EGRESOS

dá o >
A partir de la Fecha de Suscripción, se reconocerán todas las

inversiones, gastos y costos operativos que se encuentren debidamente

sustentados con el comprobante de pago correspondiente. Sin embargo,

este reconocimiento estará sujeto a las siguientes limitaciones

a) En cuanto al personal:
Las remuneraciones y beneficios otorgados al personal del
Contratista asignado permanente o temporalmente a las
Operaciones. Para ello, el Contratista deberá poner a
disposición de PERUPETRO S.A., en el momento que éste lo
requiera, la planilla y la política de personal de la empresa.

Se registrarán en general todas las remuneraciones y beneficios

del personal operativo y administrativo del Contratista

incurridos en la ejecución de las Operaciones, clasificándolos

según su naturaleza

En caso que el Contratista desarrollara otras actividades
diferentes a las del Contrato, los costos del personal asignado
temporal o parcialmente a las Operaciones, se cargarán a la

Cuenta de Egresos de conformidad con lo estipulado en el

literal h) de este punto 3.2.

b) En cuanto a servicios de Afiliadas:

En los servicios recibidos de Afiliadas, los cobros serán

competitivos con aquellos-en los cuales el servicio pudiera ser

prestado por otras compañías .

a) En cuanto a los materiales y equipos:
Los materiales y equipos que adquiera el Contratista, serán

registrados en la Cuenta de Egresos del Factor R t-1 de acuerdo

con lo indicado a continuación: ==

- Materiales y equipos nuevos (condición "An)=
Como condición "A" serán considerados aquellos materiales
y equipos nuevos, ¡E están en condición de ser
utilizados sin” reacondicionamiento alguno, y se
registrarán al precio de la correspondiente factura
comercial más aquellos costos generalmente aceptados por

la práctica contable, incluyendo los costos adicionales

y 9 4 7
de importación si fuera el caso.

- Materiales y equipos usados (condición "B")
Como condición "B" serán considerados aquellos materiales

y equipos que no siendo nuevos están en condición de ser

utilizados sin reacondicionamiento / alguno, y se
lu]
£
Ss]

SERIEBN*)568363

3)

e

£)

registrarán al setenta y cinco por ciento (75%) del
precio al que se cotizan en ese momento los materiales y
equipos nuevos, co al precio de compra según la

correspondiente factura comercial, lo que resultare

menor

= Materiales y equipos (condición "C")
Como condición "C" serán considerados aquellos materiales
y equipos que pueden ser utilizados para su función
original después de un adecuado reacondicionamiento, y se
registrarán al cincuenta por ciento (50%) del precio al
que se cotizan en ese momento los materiales y equipos

nuevos, o al precio de compra según la correspondiente

factura comercial, lo que resultare menor.=

En cuanto a fletes y gastos de transporte:

/
sólo se reconocerá los gastos de viaje del personal del

Contratista y de sus familiares, así como los gastos de

transporte de efectos personales y menaje de casa, de acuerdo a

política interna de la empresa. =

el transporte de equipos, materiales y suministros
. z La

necekarios para las Operaciones, el Contratista evitará el pago

de "fkilsos fletes". De darse el caso, el reconocimiento de

sembolsos estará supeditado a la expresa aceptación, por

tales

escrito (de PERUPETRO.=

En cuanto a los seguros: -
Las primas y costos netos de los seguros colocados total o
parcialmente en Afiliadas del Contratista, serán reconocidos
únicamente en la medida en que éstos se cobren en forma

competitiva respecto a compañías de seguros que no tengan

rela Mm con el Contratista.=

No se debe considerar los pagos efectuados como resultado de

contratos de cobertura de precios “hedging”.=

En cuanto a los tributos:

y
sólo se reconocerán los tributos pagados con relación a

actividades inherentes al Contrato.

En cuantoja gastos de investigación
Los gastos de investigación para el desarrollo de nuevos
equipos, materiales, procedimientos y técnicas a utilizarse en
la búsqueda, desarrollo y producción de Hidrocarburos, así como

gastos de perfeccionamiento de los mismos, serán reconocidos

previa aprobación por escrito de PERUPETRO.
N ingresos, los siguientes:

y
h) En cuanto a la asignación proporcional de gastos en general

Si el Contratista desarrollara otras actividades además de las

del Contrato, o tuviese suscrito con PERUPETRO Mmás de un
contrato, los costos del personal técnico y administrativo, los
gastos de mantenimiento de oficinas administrativas, los gastos
y costos de operación de almacenes, así como otros gastos y

costos indirectos, se cargarán a la Cuenta de Egresos del

Factor R t-1 sobre una base de asignación proporcional de

gastos que obedecerá a una política previamente propuesta por

(el Contratista y aceptada por PERUPETRO.

OPORTUNIDAD DEL REGISTRO=
$
a) Los ingresos correspondientes a la valorización de la

Producción Fiscalizada de Hidrocarburos de un determinado mes

= calendario, se registrarán como ingresos del mes usa en

el que los Hidrocarburos fueron fiscalizados
b) Los ingresos a que se refieren los literales b), Cc), d), e) y
£) Bervenaco 3.1 del presente anexo, se cargarán a la Cuenta de

Ingresos en el momento en que efectivamente se percibieron.

y) Los egresos se registrarán en el moríento en que se efectuó

Ñ
pago "correspondiente. =3=

INGRESOS Y EGRESOS NO RECONOCIDOS

INGRESOS NO RECONOCIDOS

Para efectos del cálculo del Factor R
a

a) Ingresos financieros en general.
b) Ingresos percibidos por la prestación de servicios 0

enajenación de bienes de propiedad del Contratista, efectuadas
N

antes de la Fecha de Suscripción del Contrato.

c) Ingresos percibidos por actividades no relacionadas con las

Operaciones del Contrato.=

EGRESOS NO RECONOCIDOS=
Paya efectos del cálculo del Factor R t-1, no se reconocerán como
egresos los desembolsos efectuados ¡por los siguientes conceptos: ====
a) Las Inversiones, gastos y costos incurridos por el Contratista

antes de la Fecha de Suscripción del Contrato.

b) Los gastos de intereses sobre préstamos,

intereses sobre créditos de los proveedpres

a) Los gastos financieros en general.
SERIE BN*)668364 26114

da) Los costos incurridos por la toma de inventarios en caso de

efectlarse alguna cesión de derechos del Contratista en virtud

del Contrato

E /
— e) Depreciación y amortización de activos.=

£) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones e

indemnizaciones impuestas por las autoridades, inclusive las

impuestas como resultados de juicios.

Multas, recargos y reajustes derivados del incumplimiento en el

g)

pago oportuno de tributos vigentes en el país) =
_ al Impuesto a la Renta aplicable al Contratista y el Impuesto

aplicable a las utilidades disponibles para el titular del
exterior, si fuera el caso.=== ===...

i) Impuesto General a las Ventas y de Promoción municipal, excepto
cuando constituya gasto de acuerdo a la Ley del Impuesto a la

Es Renta.= =S ==

E

Las donaciones en general, excepto aquellas previamente

11) Las inversiones en instalaciones para el transporte y
almacenamiento de los Hidrocarburos producidos en el Área de
Contrato, después del Punto de Fiscalización de la Producción.=

m) Otros gastos e linversiones no vinculados con las Operaciones

del Contrato.==
5. REVISION DEL PROCEDIMIENTO CONTABLE=

Las disposiciones del présente Procedimiento Contable podrán ser
modificadas por acuerdo de las Partes, con la indicación de la fecha
a partir de la cual empezará a regir.
ANEXO "F"

UNIDADES DE TRABAJO EXPLORATORIO (UTE)

TABLA DE EQUIVALENCIAS =

| Actividad UTE
Sísmica,/2D - Km S 0.20
Sísmica 3D - Km? 3 1.00
_ [Reprocesamiento 2D - Km 0.02 V
Gravimetría - Km 0.02 1 /

Imagnetometría — Km 0.02

Estudios por período 20.00

|

POZOS EXPLORATORIOS >

L Profundidad - m

o - 1,000 0.10 x m -
. 1,001'- 2,000 0.13 xm

2,001 - 3,000 ? 0.18 xm |

3,001 - 4,000 0.22 xm - =

4,001 a más / 0.25 x m NS
Nota.- Paral efecto de valorización de las fianzas establecidas en el

acápite 3.105 se debe usar la siguiente equivalencia: 1 UTE = US$ 3,000

ANEXO "G" =

CARTA FIANZA =

CARTA FIANZA N*“====
Lima,
Señores===:
PERUPETRO S.A.£=
Ciudad.==

Ma 18
De nuestra consideración:

sistema financiero)... nos

Por la presente, nosotros.... (Entidad del

constituimos en fiadores solidarios de SAVIA PERU S.A., en adelante llamado

el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el

importe de quinientos cuarenta mil y 00/100 Dólares (US$ 540,000.00) sa fin

de garantizar el fiel cumplimiento de la oferta técnica del Contratista
para el segundo período de la fase de exploración del Contrato de Licencia

para la Exploración y Explotación de Eidrocarburos em el Lote 2-52,

suscrito con PERUPETRO (en adelante llamado Contrato) .=
... (Entidad del sistema financiero) ..... 2 bajo la

La obligación que asume
presente fianza se limita a pagar a PERUPETRO la suma de quinientos

cuarenta mil y 00/100 Dólares (US$ 540,000.00) requerida en su solicitud

de pago.=
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,

incondicional y de realización automática, pagadera. a la presentación

É
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
solicitando el

por PERUPETRO a .... (Entidad del sistema financiero)
pago de quinientos cuarenta mil y 00/100 Dólares (US$ 540,000.00),
declarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada de la carta notarial dirigida por
SERIE BN*)668365 26115
EE 5

Ñ

Pe

XJPETRO al Contratista exigiéndole el cumplimiento de la obligación antes

teria y notificándole $u intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido entregada a

“éste por lo menos veinte (20) Días calendario antes de la fecha en que

PERUPETRO presente la reclamación de pago a ....(Entidad del sistema

n

financiero) ..... ==
2. La presente fianza expirará a más taxdax el ..... (un día antes del
inicio del segundo período de la fase de exploración del Contrato) a menos
que con anterioridad a esa fecha ... (Entidad del sistema financiero)...
reciba una carta de PERUPETRO liberando a ....¡(Entidad del sistema
financiero).... y al Contratista de toda responsabilidad bajo la presente

fianza, en cuyo caso la presente fianza será cancelada en la fecha de

recegrión de la mencionada carta de PERUPETRO
3. méha demora por nuestra parte para honrar la presente fianza a favor de
$ devengará un interés equivalente a la Tasa Activa en Moneda
Extra (TAMEX) de las Instituciones del Sistema Financiero que publica
Y y
la Sipérhtendencia de Banca y Seguros aplicable durante el período de
El p:
2 a S e A
retrffsd o lAitasa que la sustituya. Los intereses serán calculados a partir
IN

de E Becha di la recepción de la carta notarial dirigida por PERUPETRO a

ntidad del sistema financiero)...==

la presente fianza Y ...- (Entidad del sistema

Contratista quedarán liberados de toda

(Entidad del sistema financiero)
Ustea, Señor Notario, se servirá agregar los insertos que se mencionan y

A
demás cláusulas de ley y elevar a escritura pública la presente minuta,

Público de

cuidando de pasar los partes correspondientes al Registro

Hidrocarburos.

Lima, 16 de julio de 2010=
FIRMADO POR PERUPETRO S.A. LA DOCTORA ISABEL MERCEDES TAFUR MARÍN

FIRMADO POR SAVIA PERU S.A. EL SEÑOR BUM SUK POO
FIRMADO POR PETRO-TECH INTERNATIONAL INC. EL SEÑOR BUM SUK POO =:
BANCO CENTRAL DE RESERVA DEL PERU EL” SEÑOR RENZO GUILLERMO ROSSINI

FIRMADO
MIÑAN Y EL SEÑOR MANUEL MONTEAGUDO VALDEZ. =

AUTORIZADA LA MINUTA POR EL DOCTOR CARLOS DOMINGO EAMANN GARCIA BELAUNDE,
2
ABOGADO INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJOy EL

NÚMERO: 29608 =
INSERTO NÚMERO UNO: =
aprueban Contrato de licencia para la Exploración y Explotación de

Hidrocarburos en el Lote Z-52 =

DECRETO SUPREMO N” 031-2010-EM

EL PRESIDENTE DE LA REPÚBLICA =

CONSIDERANDO:

Que, es política del Gobierno promover el desarrollo de las actividades

hidrocarburíferas, a fin de garantizar el futuro abastecimiento de

combustibles sobre la base de la libre competencia;

Que, mediante el Decfeto Supremo N” 042-2005-EM, se aprobó el Texto Único
7

ordenado de la Ley Orgánica de Hidrocarburos, que regula las actividades de

hidrocarburos en el territorio nacional;
Que, el artículo 11 del Texto Ónico Ordenado de la Ley Orgánica de

udarotarburos, establece que los Contratos podrán celebrarse, a criterio

del Contratante, previa negociación directa o por convocatoria; y, que los

mismos se aprobarán por Decreto Supremo, refrendado porX el Ministro de

Economía y Finanzas Y el Ministro de Energía y Minas, en an plazo "no mayor

de 60 (sesenta) días de iniciado el trámite de aprobación ante el
Ministerio de Energía y Minas por la Entidad Contratante, de acuerdo a lo
dispuesto en su reglamento, apróbado mediante Decreto Supremo N* 045-2008-

EM; =

Que, mediante Acuerdo de Directorio N* 042-2008, de fecha 17 de abril de
2008, el Directorio de PERUPETRO S.A. aprobó Nas Bases del Proceso de
Selección N" PERUPETRO-CONT-001-2008 para la Selección de Empresas y

Asignación de hotes para Contratos de Licencia para Exploración y

Explotación de Hidrocarburos;

£
Que, la Comisión de Trabajo de PERUPETRO S.A. encargada del Proceso de

Selección de Empresas Y

Selección N” PERUPETRO_CONT- 001-2008 para 1
S =
Asignación de- Lotes para Contratos de Licencia para la Exploración y

Explotación de Hidrocarburos, en fecha 10 de setiembre de 2008, otorgé la

Buena Pro a PETROTECH PERUANA S.A., por el Lote Z-52;
Que el artículo 15 del Texto Único Ordenado de la Ley Orgánica de
Hidrocarburos, establece que las empresas extranjeras, para celebrar
Contratos al amparo de dicha Ley, deberán establecer sucursal o constituir
una sociedad conforme a la Ley General de Sociedades, fijar domicilio en la

capital de la República del Perú y nombrar Mandatario de nacionalidad

peruana;
SERIEBNOGE8366 26118

de acuerdo a la Constancia de Calificación emitida por PERUPETRO S.A.

certifica que PETRO-TECH PERUANA S.A., 1posee la necesaria capacidad

legal, técnica, económica y financiera para asumir el 100Y de participación
an E

en el Contrato de Licencia en el Lote Z-52;
Que, mediante Acuerdo de Directorio N” 143-2008, de fecha 31 de octubre de
20087 el Directorio de PERUPETRO S.A. aprobó el Proyecto de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en ell Lote Z-

52, elevándolo al Poder Ejecutivo para su consideración y respectiva
/

aprobación; =

Que, conforme a la Escritura Pública del Libro de Actas de Sesión de
: 3 1 kh 4 e 3

Directorio y Junta General de Accionistas N” 2, otorgada ante el Notario de

Lima, Aníbal Corvetto Romero, de fecha 17 de diciembre de 2009, PETROTECH

QERUANA S.A., modificó su denominación social a SAVIA PERÚ S.A.; = -
Ñ v Y

artículo 20 del Texto Único Ordenado de la Ley, Orgánica de

buros, dispone que la extensión y delimitación del área inácial de
. a La A

determinará en cada Contrato en función al potencial

o, zona geográfica, programa de trabajo mínimo garantizado y

tivamente se realizarán las actividades de exploración o

o de la Ley Orgánica de Hidrocarburos, en el Decreto Legislativo N*

aplicables, es procedente otorgar las garantías

señaladas por estos dispositivos; =

De conformidad con lo dispuesto en los numerales 8) y 24) del artículo 118
de la Constitución Política del Perú y el Texto Único Ordenado de la Ley

Orgánica de Hidrocarburos, aprobado por Decreto Supremo N* 042-2005-EM;

DECRETA:

"

Artículo 1.- Del lote objeto del contrato =
Aprobar la conformación, extensión, delimitación y nomenclatura del área
inicial del Lote Z-52, ubicado en el Zócalo Continental, frente a la costa
de las provincias de Lima y Cañete y de la provincia Constitucional del
Callao, adjudicándolo a PERUPETRO S.A. y declarándolo materia de
suscripción del contrato. El mapa y memoria descriptiva de dicho Lote

forman parte integrante del presente Decreto Supremo. =

Artículo 2.- De la aprobación del contrato =
Aprobar el Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-52, que consta de una (01) Cláusula Preliminar,

veintidós (22) Cláusulas y once (11) Anexos, a celebrarse entre PERUPETRO
Ñ V

A
S.A. y SAVIA PERÚ S.A., con intervención del Banco Central de Reserva del

Perú, para garantizar a la empresa Contratista lo establecido en los

artículos 63 y 66 del Texto Único Ordenado de la Ley Orgánica de

Hidrocarbures, aprobado por Decreto Supremo N* 042-2005-EM.

Artículo 3.- De la autorización para suscribir el contrato
ES
Autorizar a PERUPRTRO S.A. a suscribir con SAVIA PERÚ S.A. el Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-

52, aprobado por el presente Decreto Supremo. =
E.

Artículo 4.- Del refrendo

El presente Decreto Supremo será refrendado por la Ministra de Economía y

Finanzas y por el Ministro de Energía y Minas.

Dado enla Casa de Gobierno, en Lima; a los diez días del mes de junio del

año dos mil diez.

ALAN GARCÍA PÉREZ

Presidente Constitucional de la República

MERCEDES ARÁOZ FERNÁNDEZ =

Ministra de Economía y Finanzas =

PEDRO SÁNCHEZ GAMARRA

Ministro de Energía y Minas =

MEMORIA DESCRIPTIVA - LOTE 2-52

COORDENADAS GEOGRAFICAS COORDENADAS PLANAS U.T.M.

Punto Latitud Sur Longitud OesteMetros Norte Metros Este

Es 11%49'31"263 78%23'06"265 8'690,508.198 131,055.704
2 11%50'12"949 77%12'44"536 8'690,508.198 258,954.611
3 12014'58"997 76%58'25"115 8'645,032.020 285,303.294
4 12014'50"385 77%16'55"851 8'645,032.020 251,722.583 -
5 12%40'12"142 77%17'09”175 .8'598,250.000 251,722.583
6 12%39'57"751 77%42'40”625 8'598,250.000 205,484.609
y 12%21'51”027 78%03'07"294 8'631,266.005 168,055.006
8 11%59'17"948 78%13'35"377 8'672,665.847 148,566.772

Coordenadas PSAD 56, Zona 18 =

Extensión = 875,702.792 ha =

INSERTO NÚMERO DOS: =
TRANSCRIPCIÓN =

V h
26117

DE HIDROCARBUROS EN EL LOTE Z-52
ACUERDO DE DIRECTORIO No. 143-2008 =
San Borja, 31 de Octubre Can 2008 =
Visto el Memorando No. CONT-GFCN-2009-2008, de 31 de Octubre del 2008, por
el que se solicita aprobación del Proyecto de Contrato de Licencia para la
Y,

Exploración y Explotación de Hidrocarburos en el Lote 160;

Considerando: =
el Artículo 11% del Texto Único Ordenado de la Ley No. 26221, Ley
042-2005-EM,

Que,

Orgámica de Hidrocarburos, aprobado por Decreto Supremo No.
Y /

estaPlece que los Contratos podrán celebrarse, a criterio del Contratante,

prev enegociación directa o por convocatoria; y, que los Contratos se

ZA
aprokarán por Decreto Supremo refrendado por los Ministros de Economía y

de Energía y Minas, en un plazo no mayor de 60 (sesenta) días de

ámite de aprobación ante el Ministerio de Energía y Minas por

ratante; concordante con lo dispuesto en su Reglamento,

to Supremo No. 045-2008-EM; =

es del Proceso de Selección No. PERUPETRO-CONT-001-

la para Exploración y Explotación de Hidrocarburos;
co
mencionado Preceso de Selección No. PERUPETRO-CONT-

Que,
001-2008) con fecha 10 |de Setiembre del 2008, la Comisión de Trabajo de
PERUPETRO S.A., encargada del referido Proceso de Selección, otorgó la

Buena Pro a PETRO-TECH PERUANA S.A. por el Lote Z-52;

Que, el Artículo 15% del Texto Único Ordenado de la Ley No. 26221, Ley

” A Z,
Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM,

establece que las empresas extranjeras, para celebrar Contratos al amparo

de dicha Ley, deberán establecer sucursal o corfstituir una sociedad

conforme a la Ley General “de Sociedades, fijar domicilio en la capital de

la República del Pezú y nombrar Mandatario de nacionalidad peruana; =
/ S
las Comisiones de Trabajo de PERUPETRO S.A. y de PETRO-TECH PERUANA

Que,
S.A., rubricaron el Proyecto de Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote Z-52, de conformidad con lo

establecido/en las Bases del citado Proceso de Selección; =

Que, en el Informe Técnico - Legal - Económico No. GFCN-2213-2008, se

concluye señalando que el Proyecto de Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote Z-52, se ajusta

Modelo de Contrato incluido como Anexo "B”, en las Bases del Proceso de

Selección No. PERUPETRO-CONT-001-2008; y, cumple con las disposiciones del

Texto Único Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos,
aprobado por Decreto Supremo No. 042- MES EM, y sus Reglamentos; y, se

eleva a la Gerencia General para los trámites que ans conforme a

Ley; =
De conformidad con el Artículo 44% del Estatuto Social de PERUPETRO S.A.;¡ =
El Directorio, por unanimidad;
ACORDÓ: =
da Aprobar el Proyecto de Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote Z-52, a suscribirse entre
PERUPETRO S.A. y PETRO-TECH PERUANA S.A.; así como, el Proyecto de

Decreto Supremo que aprobaría el mencionado Contrato; los que se

adjuntan al presente Acuerdo y forman parte integrante del mismo.
ade Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto
Supremo y de Contrato de Licencia, referidos en el numeral 1.
precedente, para su correspondiente trámite de aprobación, por
Decreto Supremo, de conformidad con el Aftículo 119 del Texto Único
ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado

por Decreto Supremo No. 042-2005-EM, y su Reglamento, aprobado por

Decreto Supremo No. 045-2008-EM. =
3. Autorizar al Gerente Ceneral de PERUPETRO S.A., “a suscribir el

L E
N Contrato indicado en el numeral 1. que antecede, una vez que se haya.

expedido el correspondiente Decreto Supremo.
4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de

Acta.

Lo que transcribo a usted para su conocimiento y demás fines. =

San Borja, 31 de Octubre del 2008
A CONTINUACION DOS FIRMAS DE DANIEL SABA DE ANDREA PRESIDENTE DE PERUPETRO
S.A..- ISABEL TAFUR MARIN SECRETARIA GENERAL =
INSERTO NÚMERO: TRES
GERENCIA GENERAL ==
CARTA N* 005-2009-BCRP =

Lima, 27 de enero de 2009 >*=
Señor: =
José Coz Calderón
Gerente General (e) =
PERUPETRO S.A.
Ciudad.
Tengo el agrado de dirigirme a usted con relación a su carta N* GGRL- CONT-
074-2009, referida a las Cláusulas de Derechos Financieros de los Proyectos
de Contrato de Licencia para la Exploración y Explotación de Hidrocarburos
de los Lotes 147,149,152,153,155,156,159,160,161,162,163, Z-51 y 2-52,

aprobados por su Directorio en Sesión No. 23-2008 del 31 de octubre de

/

SERIEBNDÉG8368 , 26118

las Cláusulas de derechos Financieros de los Lotes 156,161,162,163, Z-51 y
Z-52,, de los proyectok de Contrato adjuntos a su carta, son iguales a los
modelos aprobados por nuestro Directorio el 18 de noviembre de 1993, para
el caso de una sola empresa; igualmente el texto de las Cláusulas de
Derechos Financieros de los Lotes 147, 149,152, 153, 155, 159 y 160,

corresponden al modelo aprobado por nuestro Directorio el 09 de mayo de

1996, para el caso de consorcios./=
Asimismo, para la suscripción de dichos contratos hemos sido designados el
que” suscribe, como Gerente General del Banco Central, y el Gerente
le O doctor Manuel Monteagudo Valdez, y en caso de impedimento de

nos de nosotros, lo peca el Subgerente pega en Asuntos Contenciosos
Aeniatrass 1vos, EEES, Hector Rolando Herrera Soares, o el doctor Javier

á Quinteros Zarzoza, Subgerente de Asesoria Legal en Asuntos

la ocasión para, expresarle la seguridad de mi mayor

RENZO ROSSINI MIÑÁN -GERENTE GENERAL Y UN SELLO DEL BANCO

ENCÁRGAN LA GERENSIA GENERAL DE PERUPETRO S.A., A LA SEÑORA ISABEL MERCEDES

la exposición del Presidente del Directorio; y,

Considerando: =:
Que, mediante Acuerdo de Directorio No. 022-2010, de 25 de Febrero de 2010,
se aceptó la renuncia formulada por el señor MILTON UBALDO RODRÍGUEZ
CORNEJO, a la encargatura de la Gerencia General de PERUPETRO S.A.; dándole
las gracias por los servicios prestados durante el tiempo de su gestión, en

dicho puesto;

Que, se ha visto por conveniente encargar la Gerencia General de PERUPETRO

s.A., a la señora Isabel Mercedes Tafur Marín, Secretaria General de

PERUPETRO S.A.;
De conformidad con el Artículo 44* del Estatuto Social de PERUPETRO S.A.; =

El Directorio, por unanimidad;

ACORDÓ : =
1. Encargar la Gerencia General de PERUPETRO S.A.,

a la señora ISABEL

a partir del 26

MERCEDES TAFUR MARIN, Secretaria General de PERUPETRO S.A.,

de Febrero del 2010.

2. La señora Isabel Tafur, continuará ejerciendo las funciones de
mientras se designe al Profesional que se encargárá del

Secretaria General,

[ mencionado puesto.
3. Encargar a la Administración adopte las acciones que correspondan, a fin

ispuesto en el presente Acuerdo.

de dar cumplimiento a Yo dl
nte Acuerdo del trámite de lectura y aprobación de

3
nto y demás fines.

4. Exonerar el prese

Acta.
Lo que transcribo a usted para su conoci

San Borja, 25 de Febrero del 2010 =
FIRMADO DANIEL SABA DE ANDREA, PRESIDENTE DEL DIRECTORIO
FIRMADO ISABEL TAFUR MARIN.- SECRETARIA GENERAL

A
PERUPETRO S.A.

INSERTO NÚMERO CINCO: =
ZONA REGISTRAL N% IX. SEDE LIMA
OFICINA REGISTRAL LIMA
No Partida: 00259837
INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS =
PERUPETRO S.A.=
REGISTRO DE PERSONAS JURIDICAS ====
RUBRO: NOMBRAMIENTO DE MANDATARIOS =
C000060
RENUNCIA Y NOMBRAMIENTO DE GERENTE:
Por Sesión de Directorio del 25/02/2010 se acordó por Unanimidad:
tar la Renuncia formulada por el Señor Milton Ubaldo Rodríguez

1. Acep'
Cornejo a la encargatura de la Serencia General de Perupetro S.A.
2. Encargar la Gerencia General úe Perupetro s.A. a la Señora ISABEL
No 08203459) a partir del 26/02/2010.
ará ejerciendo las funciones

MERCEDES TAFUR MARÍN (D.N.I.
La Señora Isabel Mercedes Tafur Marín, continui

de Secretaría General, mientras se designe al Profesional que se encargará

del mencionado puesto

3. Encargar la Jefatura de la División de Recursos Humanos y Desarrollo de

Personal, al “ingeniero FERNANDO ALEJANDRO CARRANZA RUIZ (D.N.I. N*

08236395), a partir de Febrero de 2010.
CERTIFICADA del GEES otorgada ante NOTARIO RICARDO

Así consta en COPIA
FERNANDINI BARREDA en la ciudad de LIMA. La presente corre extendida en el
115 al 260), legalizado el 07/01/2010,

Libro de Actas de Directorio (Fs.
J
ante el mismo Notario, bajo registro N” 63281

El título fue presentado el 19/04/2010 a las 02:08:04 PM horas, bajo el N*
62.00 nuevos

2010-00280537 del Tomo Diario 0492. Derechos cobrados S/.
soles con Recibo(s) Número(s) 00014200-35 00015627-33.- LIMA, 06 de Mayo de
=»d==

2010. =
FIRMADO POR MIGUEL ANGEL DELGADO VILLANUEVA
REGISTRADOR PÚBLICO =
ZONA REGISTRAL N*%IX - SEDE LIMA

INSERTO NÚMERO SEIS ====
BANCO CENTRAL DE RESERVA DEL PERÚ

CARTA N* 0003-2008-EST500
Lima, 30 de enero de 2008

Señor =
Milton Rodríguez C.
se General (e) =

Nos dirigimos a usted con relación al Acuerdo del Directorio de este Banco

Central referido a la designación de los funcionarios, autorizados a

suscribir los contratos a que se refiere la Ley N” 26221, Ley General

Hidrocarburos. =
Al respecto, adjunto le remitimos la certificación del Acta N” 4250, por la

que se faculta al Gerente General , al Gerente Jurídico y, en caso de

impedimento de uno de ellos, al Subgerente de Asesoría Legal en Asuntos
Contenciosos y Administrativos o al Supervisor del Área Legal Financiera, a

suscribir dichos contratos.
Hacemos uso de la ocasión para expresarle las seguridades de nuestra mayor

consideración. =
Atentamente,
FIRMAXRENZO ROSSINI EOS - GERENTE GENERAL =
NÚMERO SIETE: =>.
L DE RESERVA DEL PERU.

TRANI, Secretaría General del Banco Central de Reserva del
la facultad q le confiere el artículo 31” de la Ley

correspondiente a la sesión de Directorio

15 de diciembre del año 2005, con asistencia de los Directores

Oscar

raja el
urt Masías (Vicepresidente en ejercicio de la
Farfán, Gonzalo García Núñez, Eduardo Iriarte

Kuxt

Presidexcia)
dlowsky Rosenberg y la ausencia del señor Luis

Jiménez Daniel_ Sch
Carranza Ugarte por en
a partir del 1 de enero| de 2006, el Manual de ersentención) y Funciones del

PABEZO de Licencia, se acordó aprobax con. vigencia

Banco Central de Reserva del Perú, En el que se denominó a Ma Oficina Legal

como Gerencia Jurídica, Y =
4128, correspondiente a la sesión de Directorio celebrada el

con asistencia de los Directores señores

en el Acta N*

22 de diciembre del año 2005,

Ar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt

Farfán, Eduardo Iriarte Jiménez y Daniel schydlowsky Rosenberg y la
Luis Carranza Ugarte y Gonzalo García Núñez por

Burneo

ausencia de los señores

encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de

enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al puesto

de Gerente Jurídico =
certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
de

Asimismo,
como Jefe de la Oficina Legal; hasta el 31 de diciembre de 2005 y,

conformidad fon los acuerdos anteriores, a partir del 1 de enero de 2006

como Gerente Jurídico.
Lima, 9 de agosto de 2006 =
Firmado DEHERA BRUCE MITRANI
INSERTO NUMERO OCHO: BANCO CENTRAL DE RESERVA DEL PERU.

SECRETARIA GENERAL.
DEHERA BRUCE MITRANI, Secretaria General del Banco Central de Reserva del
Perú, en uso de la facultad que le confiere el artículo 31” de la Ley
Orgánica de la Institución, Certifica: == Que en el Acta N* 4059,
correspondiente a la sesión de Directorio celebrada el 14 de octubre de
2004, con asistencia de los Directores señores Javier Silva Ruete
(Presidente), Kurt Burneo Farfán, luis Carranza Ugarte, Oscar Dancourt

Masías y Daniel Schydlowsky Rosenberg, figura un acuerdo del tenor literal

siguiente:
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL) .-...

- El Directorio acordó nombrar al señor Renzo Rossini Miñán como Gerente

General. =
Lima, 22 de diciembre de 2004.
Una Firma Ilegible.

INSERTO NUMERO NUEVE

SUNARP =
ZONA REGISTRAL N“ IX SEDE LIMA 'OFICINA REGISTRAL LIMA N* PARTIDA: 11014549=

INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS.- BANCO CENTRAL DE RESERVA DEL PERU:
L

REGISTRO DE PERSONAS IÚRÍDICAS DE LIMA.
RUBRO: NOMBRAMIENTO DE MANDATARIOS =
C00059 =
EN EL ACTA 4250, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO DEL 10/01/2008,
SE ACORDÓ QUE LA SUSCRIPCIÓN DE LOS CONTRATOS DE FOMENTO A LA INVERSIÓN EN
PETRÓLEO, MINERÍA Y GAS NATURAL, EN LOS QUE INTERVIENE EL BANCO CENTRAL DE
RESERVA DE CONFORMIDAD CON LAS LEYES DE LA MATERIA, LA EFECTÚAN EL GERENTE
GENERAL RENZO GUILLERMO ROSSINI MIÑÁN (D.N.I, N* 08727483) Y EL GERENTE
JURÍDICO MANUEL MONTEAGUDO VALDEZ (D.N.I N*” 10275927) Y, EN CASO DE
IMPEDIMENTO DE ALGUNO DE ELLOS, pas SUSTITUYAN EL SUBGERENTE DE ASESORIA
LEGAL EN ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA
SOARES (D.N.I. N” 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA (D.N. NOA
08638533) SUPERVISOR DEL AREA LEGAL FINANCIERA, AMBOS DE LA GERENCIA
JURÍDICA. ASÍ CONSTA DE LA CERTIFICACIÓN EXPEDIDA POR DEHERA BRUCE MITRANI,
SECRETARIA GENERAL DEL BANCO CENTRAL DE RESERVA DE PERU, CON FECHA
15/01/2008.- EL TITULO FUE PRESENTADO EL 17/01/2008, A LAS 01:31:54 PM
HORAS, BAJO EL N”* 2008-00036652 DEL TOMO DIARIO 0492. DERECHOS S/. 84.00
CON RECIBO(S) NUMERO(S) 00000325-14 Y 00000494-17, LIMA, 24 DE ENERO DE

2008. =
FIRMADO POR MARIA YOLANDA ZAPLANA BRICEÑO REGISTRADOR PÚBLICO, ZONA

REGISTRAL N* IX SEDE LIMA.
INSERTO NUMERO DIEZ ==
TESTIMONIO.
NUMERO: MIL NOVECIENTOS CUARENTA Y UNO =
KÁRDEX: 59,692
FOJAS: 18,214 Y SGTES
CAMBIO DE DENOMINACIÓN SOCIAL Y MODIFICACION PARCIAL DE ESTATUTO SOCIAL QUE

OTORGA: PETRO TECH PERUANA S.A. =

SERIE BN")668370 y 26120

RODUCCION: EN LA CIUDAD DE LIMA, A LOS DIECISIETE DIAS DEL MES DE
ÁCIEMBRE DEL AÑO on MIL NUEVE, ANTE MI: ANIBAL CORVETTO ROMERO, ABOGADO
NOTARIO PUBLICO DE ESTA CAPITAL. COMPARECEN: CARLOS DOMINGO HAMANN GARCIA
BELAUNDE, DE NACIONALIDAD PERUANA, QUIEN MANIFESTO SER DE ESTADO CIVIL
CASADO, DE PROFESION ABOGADO, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD NUMERO 07629947, CON DOMICILIO EN CALLE ZOS INCAS
NUMERO 460, DISTRITO DE SAN ISIDRO, PROVINCIA Y DEPARTAMENTO DE LIMA.
QUIEN INTERVIENE EN NOMBRE Y REPRESENTACIÓN DE PETRO TECH PERUANA S.A., CON
REGISTRO UNICO DE CONTRIBUYENTE NUMERO 20203058781, CON DOMICILIO EN CALLE
LOS INCAS NUMERO 460, DISTRITO DE SAN ISIDRO, PROVINCIA Y DEPARTAMENTO DE
LIMA, DEBIDAMENTE FACULTADO SEGÚN COMPROBANTE QUE SE INSERTA.
EL COMPARECIENTE, ES MAYOR DE EDAD, HABIL PARA CONTRATAR E INTELIGENTE EN
EL IDIOMA CASTELLANO Y A QUIEN BEE IDENTIFICADO DE LO QUE DOY FE, CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO PARA OBLIGARSE, DE LO QUE TAMBIEN DOY
FE; Y ME ENTREGA UNA MINUTA DEBIDAMENTE FIRMADA Y AUTORIZADA, PARA QUE SU
o SEA ELEVADO A ESCRITURA PUBLICA, LA MISMA QUE QUEDA ARCHIVADA EN
¿AJO NUTARIO RESPECTIVO Y CON EL NUMERO DE ORDEN CORRESPONDIENTE DE
BIEN DOY FE Y (CUYO TENOR LITERAL ES EL SIGUIENTE: =

su

MINUTA pr ona DOCTOR ANIBAL CORVETTO ROMERO:
stevisS EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS UNA DE CAMBIO DE
DENOMINACIÓN SOCIAL Y MODIFICACIÓN PARCIAL DE ESTATUTO SOCIAL, QUE OTORGA

TR er PERUANA S.A. CON RUC N” O ES INSCRITA EN LA PARTIDA
EL! POICA CNO 00225762 DEL REGISTRO DE” PERSONAS JURÍDICAS DE LA OFICINA
L DE LIMA Y CALLAO, DEBIDAMENTE REPRESENTADA POR EL SR. CARLOS
HAMANN GARCÍA BELAUNDE, DE NACIONALIDAD PERUANA, IDENTIFICADO ' CON
47, DE CONFORMIDAD CON LAS FACULTADES OTORGADAS POR JUNTA GENERAL
DE ACCIONISTAS DE FECHA 9 DE DICIEMBRE DEL 2009, LA QUE SE DEBERÁ INSERTAR
EN SU PARTE PERTINENTE, EN LOS TÉRMINOS SIGUIENTES =
PRIMERO.- LA JUNTA GENERAL DE ACCIONISTAS DE LA SOCIEDAD DE FECHA 9 DE
DICIEMBRE DEL 2009, ACORDÓ” POR UNANIMIDAD CAMBIAR LA DENOMINACIÓN! DE LA
SOCIEDAD, DE “PETRO TECH PERUANA S.A." POR LA DE "SAVIA PERÚ S.A... =
SEGUNDO. - LA MISMA JUNTA GENERAL DE ACCIONISTAS DE LA SOCIEDAD, DE FECHA 9
DE DICIEMBRE DEL 2009, HABIENDO ACORDADO EL CAMBIO DE DENOMINACIÓN DE LA
SOCIEDAD, TAMBIÉN ACORDÓ POR UNANIMIDAD, LA MODIFICACIÓN PARCIAL DE SU
ESTATUTO SOCIAL, SEÑALANDO QUE EL TEXTO DEL ARTÍCULO 1% DEL INDICADO
ESTATUTO, OBSERVARÁ LA SIGUIENTE REDACCIÓN:
“ARTICULO PRIMERO - NATURALEZA Y DENOMINACIÓN
ANÓNIMA Y SE DENOMINA SAVIA PERU S.A.” ===
TERCERO.- EN LA MENCIONADA JUNTA GENERAL DE ACCIONISTAS DE LA SOCIEDAD DE
FECHA 9 DE DICIEMBRE DEL 2009, TAMBIÉN SE ACORDÓ POR UNANIMIDAD, FACULTAR
AL SEÑOR CARLOS DOMINGO HAMANN GARCÍA BELAUNDE, CON DNI 07629947, PARA QUE
A SU SOLA FIRMA, EN NOMBRE Y REPRESENTACIÓN DE LA SOCIEDAD, PUEDA SUSCRIBIR
LA MINUTA Y ESCRITURA PÚBLICA DE CAMBIO DE DENOMINACIÓN SOCIAL Y
¡MODIFICACIÓN PARCIAL DE ESTATUTO SOCIAL, QUE SE ORIGINEN EN LOS ACUERDOS
ADOPTADOS EN/LA INDICADA PUNTA. GENERAL DE ACCIONISTAS DE LA SOCIEDAD.
AGREGUE USTED, SEÑOR NOTARIO, LAS CLÁUSULAS DE LEY, INSERTE LA PARTE

LA SOCIEDAD ES UNA SOCIEDAD

>

PERTINENTE DEL ACTA DE LA JUNTA GENERAL DE ACCIONISTAS DE FECHA 9 DE
DICIEMBRE DE 2009 Y ELEVE LA PRESENTE MINUTA A INSTRUMENTO PÚBLICO, LUEGO
DE LO CUAL DEBERÁ CURSAR LOS PARTES CORRESPONDIENTES AL REGISTRO DE

PERSONAS JURÍDICAS DE LA OFICINA REGISTRAL DE LIMA Y CALLAO, PARA SU

INSCRIPCIÓN =

LIMA, 16 DE DICIEMBRE DEL 2009.—
FIRMADO: CARLOS DOMINGO HAMANN GARCIA BELAUNDE (POR PETRO TECH PERUANA S.A

AUTORIZA LA PRESENTE MINUTA EL DOCTOR ALBERTO VARILLAS CUETO, ABOGADO, .CON
REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA NUMERO TRECE MIL QUINIENTOS

NOVENTA Y TRES. =
INSERTO: CERTIFICACION =
ANIBAL CORVETTO ROMERO, ABOGADO - NOTARIO PUBLICO DE ESTA CAPITAL;

CERTIFICO: QUE, HE TENIDO A LA VISTA EL LIBRO DENOMINADO: ACTAS DE SESIONES
DE DIRECTORIO Y JUNTA GENERAL DE ACCIONISTAS N% 02, PERTENECIENTE A:
PETROTECE PERUANA S.A., DEBIDAMENTE LEGALIZADO CON FECHA TRECE DE FEBRERO
DEL DOS MIL SIETE, POR ANTE EL DOCTOR ANIBAL CORVETTO ROMERO, ABOGADO -
NOTARIO DE LIMA, QUEDANDO REGISTRADO BAJO EL NUMERO: 7842007 (SETECIENTOS
OCHENTA Y CUATRO - DOS MIL SIETE); Y HE CONSTATADO QUE DE FOJAS DOSCIENTOS
CINCUENTA Y NUEVE A FOJAS DOSCIENTOS SESENTA Y TRES, INCLUSIVE; CORRE
EXTENDIDA Y DEBIDAMENTE FIRMADA EL ACTA DE JUNTA GENERAL DE ACCIONISTAS Ne
30 DE FECHA NUEVE DE DICIEMBRE DEL DOS MIL NUEVE, CUYO TENOR LITERAL EN SUS

PARTES PERTINENTES ES EL SIGUIENTE: =
PETRO — TECH PERUANA S.A.
JUNTA GENERAL DE ACCIONISTAS No. 30
PETRO TECH PERUANA S.A. =

DE FECHA 9 DE DICIEMBRE DEL 2009.
EN LA CIUDAD DE LIMA, A LOS NUEVE DÍAS DEL MES DE DICIEMBRE DEL 2009,

SIENDO LAS 03:00 PM. SE REUNIERON EN AV. LOS INCAS 460, SAN ISIDRO, LOS

SIGUIENTES SEÑORES ACCIONISTAS: =
a PETRO-TECH INTERNATIONAL, INC., TITULAR DE 17,684 ACCIONES CON

DERECHO A VOTO, DE UN VALOR NOMINAL DE S/. 1,000.00 CADA UNA, ÍNTEGRAMENTE
ASUSCRITAS Y TOTALMENTE PAGADAS, DEBIDAMENTE REPRESENTADA POR EL SEÑOR BUM
SUK POO, SEGÚN PODER QUE SE TUVO A LA VISTA Y QUE SE CONSERVA EN EL ARCHIVO

DE LA SOCIEDAD.
PETRO-TECH, INTERNATIONAL HOLDING I, INC., TITULAR DE 8 ACCIONES CON DERECHO

A VOTO, DE UN VALOR NOMINAL DE Ss/. 1/000.00 CADA UNA, ÍNTEGRAMENTE
SUSCRITAS Y TOTALMENTE PAGADAS, DEBIDAMENTE REPRESENTADA POR EL SEÑOR BUM
SUK POO, SEGÚN PODER QUE SE TUVO A LA VISTA Y QUE SE CONSERVA EN EL ARCHIVO

DE LA SOCIEDAD.
> PETRO-TECH INTERNATIONAL HOLDING II, INC., TITULAR DE 8 ACCIONES CON

DERECHO A VOTO, DE UN VALOR NOMINAL DE 5/. 1,000.00 CADA UNA, ÍNTEGRAMENTE
SUSCRITAS Y TOTALMENTE PAGADAS, DEBIDAMENTE REPRESENTADA POR EL SEÑOR BUM
SUK_POO, SEGÚN PODER QUE SE TUVO A LA VISTA Y QUE SE CONSERVA EN EL ARCHIVO

DE LA SOCIEDAD.
= TOTAL DE ACCIONES CONCURRENTES: 17,900 ACCIONES.

N)” SERIEBN"0668371 26121

ACUERDO UNÁNIME ENTRE LOS ACCIONISTAS, ACTUÓ COMO PRESIDENTE EL SEÑOR
SUK POO Y COMO SECRETARIO EL SEÑOR CARLOS DOMINGO HAMANN GARCÍA

PRESIDENCIA, SECRETARÍA, QUORUM Y APERTURA:
EL PRESIDENTE LUEGO DE VERIFICAR LA ASISTENCIA DE LOS REPRESENTANTES DEL
100% DE LAS ACCIONES CON DERECHO A VOTO DE LA SOCIEDAD, REGISTRADAS CON LA
DEBIDA ANTICIPACIÓN EN EL LA MATRÍCULA DE ACCIONES DE LA MISMA, DE
CONFORMIDAD CON EL ARTICULO 120 DE LA LEY GENERAL DE SOCIEDADES, LA DECLARÓ
VÁLIDAMENTE CONSTITUIDA SIN NECESIDAD DE EFECTUAR LAS PUBLICACIONES DE
CONVOCATORIA POR LOS DIARIOS QUE DISPONE LA MENCIONADA LEY Y EL ESTATUTO
SOCIAL, DECLARANDO QUE QUEDABA ABIERTA LA JUNTA Y QUE PROCEDÍA TRATARSE
SOBRE LOS ASUNTOS QUE EN ELLA SE PROPONGA. =
CAMBIO DE DENOMINACIÓN Y MODIFICACIÓN PARCIAL DEL ESTATUTO SOCIAL:
EL PRESIDENTE HIZO DE CONOCIMIENTO DE LOS SEÑORES ACCIONISTAS, QUE POR
RAZONES DE ORDEN COMERCIAL ES CONVENIENTE MODIFICAR LA DENOMINACIÓN DE LA
SOCIEDAD, DE PETRO TECH PERUANA S.A. POR LA DE SAVIA PERÚ S.A., TEMA QUE
SOMETÍA A CONSIDERACIÓN DE LA JUNTA.-
'A LUEGO DE DELIBERAR, ALORDÓ POR UNANIMIDAD LOS SIGUIENTE:
LA DENOMINACIÓN DE LA SOCIEDAD POR LA DE SAVIA PERU S.A.
EL ARTICULO PRIMERO DEL ESTATUTO SOCIAL, EL MISMO QUE QUEDARÁ

SIGUIENTE FORMA: =

INSTRUMENTO PÚBLICO EM PRESENTE ACUERDO DE CAMBIO DE
Y MODIFICACIÓN PARCIAL DE ESTATUTO SOCIAL, ASÍ COMO
00225762, CORRESPONDIENTE A LA

FORMALIZAR EN
IINACIÓN SOCIAL
IRLO EN LA RARTIDA ELECTRÓNICA No.

4) AUTORIZAR A LOS SEÑORES BUM SUK POO, DE NACIONALIDAD COREANA, CON CARNET
DE EXTRANJERÍA No. 000581171 Y CARLOS DOMINGO HANANN GARCÍA BELAUNDE, DE
NACIONALIDAD PERUANA, CON DNI 07629947, PARA QUE CUALESQUIERA UNO DE LOS
— DOS, A sora FIRMA, EN NOMBRE Y REPRESENTACIÓN DE LA SOCIEDAD, PUEDAN
SUSCRIBIR LA MINUTA Y ESCRITURA PÚBLICA DE CAMBIO DE DENOMINACIÓN SOCIAL Y
MODIFICACIÓN PARCIAL DE ESTATUTO SOCIAL, A'LA QUE DE LUGAR LOS PRESENTES

ACUERDOS
NO HABIENDO OTRO ASUNTO QUE TRATAR, SE LEVANTÓ LA JUNTA, PREVIA REDACCIÓN,

LECTURA Y APROBACIÓN DE LA PRESENTE ACTA, LA MISMA QUE FUE SUSCRITA POR LO
SEÑORES ACCIONISTAS EN SEÑAL DE CONFORMIDAD. =
UNA FIRMA DE BUM SUK POO - P. PETRO TECH INTERNATIONAL, INC.
UNA FIRMA DE BUM SUK POO - p. PETRO TECH INTERNATIONAL = =

UNA FIRMA DE BUM SUK POO — p. PETRO TECH INTERNATIONAL HOLDING II, INC. ===
d UNA FIRMA DE CARLOS DOMINGO HAMANN GARCIA BELAUNDE - SECRETARIO. L
CONCLUSIÓN: FORMALIZADO El INSTRUMENTO INSTRUI AL OTORGANTE DE SU OBJETO Y
EFECTOS LEGALES, ASI COMO SE DIO LECTURA DE TODO EL CONFORME A LEY POR EL
OTORGANTE, DE LO QUE DOY FE Y DESPUÉS DE LO CUAL SE AFIRMO Y RATIFICO EN SU
CONTENIDO Y PROCEDIO A FIRMARLO E IMPRIMIR SU HUELLA DACTILAR POR ANTE MI,

DE LO QUE DOY FE; DEJANDO CONSTANCIA QUE ESTA ESCRITURA SE INICIA EN LA
FOJA SERIE C NUMERO: 0998314 Y CONCLUYE EN LA-FOJA SERIE C NUMERO: 0998318,

DE LO QUE DOY FE.
FIRMADO:

CARLOS DOMINGO HAMANN "GARCIA ESTADO (POR PETRO TECH PERUANA

S.A.), UNA HUELLA DACTILAR, CON FECHA DIECISIETE DE DICIEMBRE DEL DOS MIL
NUEVE. CONCLUYE LA SUSCRIPCIÓN DE LA PRESENTE ESCRITURA EL DIECISIETE DE

DICIEMBRE DEL DOS MIL NUEVE, DE LO QUE DOY FE.
ANTE MI: ANIBAL CORVETTO ROMERO, ABOGADO - NOTARIO DE ESTA CAPITAL.
INSCRIPCIÓN: LA MODIFICACIÓN DE ESTATUTOS DE SOCIEDAD ANÓNIMAS, FIGURA
INSCRITA EN EL ASIENTO B0004 DE LA PARTIDA ELECTRÓNICA NUMERO 00225762 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA, 11 DE ENERO DE 2010. = =
CONCUERDA: EL PRESENTE 'EESTIMANTO CON LA ESCRITURA ORIGINAL DE SU
REFERENCIA CORRIENTE A FOJAS DIECIOCHO MIL DOSCIENTOS CATORCE Y SIGUIENTES,
SDE MI REGISTRO DE ESCRITURAS PUBLICAS CORRESPONDIENTE AL AÑO EN CURSO, Y A
SOLICITUD DE PARTE INTERESADA SE EXPIDE EL PRESENTE TESTIMONIO EN TRES
FOJAS ÚTILES, LAS MISMAS QUE SIGNO, SELLO, RUBRICO Y FIRMO EN LA CIUDAD DE
LIMA, A LOS DOCE DIAS DEL MES DE ENERO DEL AÑO DOS MIL DIEZ. =
UNA FIRMA: ANIBAL CORVETTO ROMERO.- NOTARIO ABOGADO. - LIMA. UN SELLO DEL

"

COLEGIO DE NOTARIO DE LIMA
UN SELLO-QUE DICE: LEGALIZACIÓN AL DORSO =
ANIBAL CORVETTO ROMERO, NOTARIO DE LIMA, CERTIFICO: QUE LAS FOTOCOPIAS QUE
ANTECEDEN Y QUE OBRAN EN TRES FOJAS, SON IDÉNTICAS AL ORIGINAL QUE HE
TENIDO A 'LA VISTA, CON EL QUE HE CONFRONTABO Y QUE CORRESPONDE AL
TESTIMONIO DE LA ESCRITURA PUBLICA DE FECHA 17 DE DICIEMBRE DEL AÑO 2009
DE: CAMBIO DE DENOMINACION SOCIAL Y MODIFICACIÓN PARCIAL DE¡ESTATUTO SOCIAL
QUE OTORGA: PETRO TECH PERUANA S.A. AUTORIZADO ANTE MI, DE LO QUE DOY FE.

LIMA, 25 DE ENERO DEL 2,010.
UNA FIRMA: ANIBAL CORVETTO ROMERO.- NOTARIO ABOGADO.- LIMA. UN SELLO DEL

COLEGIO DE NOTARIO DE LIMA =
OTRO INSERTO
ZONA REGISTRAL N* IX. SEDE LIMA =
OFICINA REGISTRAL LIMA =
N% Partida: 00225762=
INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS =
SAVIA PERU S.A.- REGISTRO DE PERSONAS JURÍDICAS
RUBRO: AUMENTO DE CAPITAL Y MODIF. DEL ESTATUTO.-B00004 =
POR ESCRITURA PÚBLICA DEL 17/12/2009 OTORGADA ANTE NOTARIO ANIBAL CORVETTO
ROMERO EN LA CIUDAD DE LIMA Y POR JUNTA GENERAL DEL 09-12-2009 SE ACORDÓ
MODIFICAR LA DENOMINACIÓN SOCIAL Y EL ARTICULO SIGUIENTE.- ARTICULO
PRIMERO.- IA SOCIEDAD SE DENOMINA SAVIA PERU SA.- LIBRO DE ACTAS DE SESIÓN
DE DIRECTORIO Y JUNIA GENERAL DE ACCIONISTAS N* 2, LEGALIZADO EL 13-02-2007
ANTE NOTARIO ANÍBAL CORVETTO ROMERÓ, BAJO EL N* 784-2007. EL TÍTULO FUE
PRESENTADO EL 18/12/2009 A LAS 12:01:48 PM HORAS, BAJO EL N* 2009-00899360
DEL TÓMO DIARIO 0492. DERECHOS COBRADOS S/.18.00 NUEVOS SOLES CON RECIBO(S)
NÓMERO(S) '00042787-34.- LIMA, 11 DE ENERO DEL 2010. FIRMADO JAIME JAVIER

VASQUEZ VILLAR.- REGISTRADOR PUBLICO.- ZONA REGISTRAL N” IX SEDE LIMA
/ z

<
26122

San Borja, 13 de Noviembre de 2008

Para:
Gerencia de Contratos

ÍDe:
Gerencia de Exploración

Asunto:

| Anexos "A" y "B" gel Lote 2-52
j

IN

Referencia:

Al

Sirvase encontrar adjunto los anexos "Ny
a

-B" del Area Z-52. de acuerdo a lo solicitado.

ANEXO “A”

DESCRIPCIÓN DEL LOTE Z-52
7

UBICACIÓN

El Lote Z-52 se encuentra ubicado en el zócalo continental frente a las costas de las
Provincias de Lima y Cañete de la Región Lima y está delimitado tal como se muestra
en el Anexo "B” (Mapa) conforme a la siguiente descripción:

PUNTO DE REFERENCIA
El punto de referencia (PR) es lá Estación Lima, Ubicado en el Instituto Geográfico
Nacional, Distrito de Surquillo, Provincia y Región Lima.

PUNTO DE PARTIDA

Desde el Punto de Referencia (PR) 'se mide 4,607.378 m hacia el Este y luego
16,581.324 m hacia el Sur hasta encontrar el Punto (45) que es el Punto de Partida
(PP) del perimetro del Lote.

CONFORMACIÓN DEL LOTE /

Desde el punto (45) o (PP) se mide 33.580.711 m Oeste en línea recta con azimut de
270*00'00” hasta llegar al Punto (43).

Desde el Punto (43) se mide 46.782.020 m Sur en línea recta con azimut de T80*00/00”
hasta llegar al Punto (78)

Desde el Punto (78) se mide 46,237.974 Oeste en linea recta con azimut de 270”00'00"
hasta llegar al Punto (72)

Desde el Punto (72) se mide 49.910.237 m Nor Oeste en línea. recta con azimut de
311%24'53"80 haste llegar al Punto (51).

(51) se mide 45,757.383 ¡m Nor Ceste en línea recta con azimut de

Desde el Punto (51;
334*47'31"60 hasta llegar al Punto (19).

Desde el Punto (19) se mide 24,999,732 m Nor Oeste en linea recta con azimut de
315“32'12"70 hasta llegar al Punto (1). -

Desde el Punto (1) se mide 127.898.907 m Este en línea recta con azimut de 20”00'00"
hasta llegar al Punto (8)

Desde el Punto (8) se prosigue por la línea de playa rumbo Sur Este con una distancia
, aproximada de 68,250.198 m hasta llegar al Punto (45) o Punto de Partida (PP)

cerrando asi el perímetro del Lote

COLINDANCIAS /
Por el Norte con el Lote 2-51, por el Este con áreas libres y el Lote Z-33, por el Sur y
Oeste con áreas libres.

A
DEFINICIÓN DE LAS PARCELAS
Parcela 1 rodeada por los puntos de esquina 1.2.10 y 9
Parcela 2 rodeada por los puntos de esquina 2.3.12,11 y 10
vd

SERIEBN*)668373 : 26123

= V
or los puntos de esquina 3,4,13 y 12
vina 4,5,14 y 13
uina 5,5,15 y 14

Parcela 3 rodeada pl
Parcela 4 rodeada por los puntos de esq
Parcela 5 rodeada por los puntos de esq
Parcela 8 rodeada por los puntos de esquina 6,7,18 y 15
Parcela 7 rodeada por los puntos de esquina 7,8,18,17 y 16
Parcela 8 rodeada por los puntos de esquina 9,10,11 20,29 y 19
Parcela 9 rodeada por los puntos de esquina 11,12,21 y 20
Parcela 10 rodeada por los puntos de esquina 12,13,22 y 21
Parcela 11 rodeada por los puntos de esquina 13,14,23 y 22 ó
Parcela 12 rodeada por los puntos de esquina 14,15,24 y 23
Parcela 13 rodeada por los puntos de esquina 15,16,17.25 y 24
Parcela 14 rodeada por los puntos de esquina 17,18.27,26 y 25
Parceld 15 rodeada por los puntos de esquina 20,21.30 y 29
Parcela 16 rodeada por los puntos de esquina 21,22,31 y 30
Parcela 17 rodeada por los puntos de esquina 22,23,32 y 31
Parcela 18 rodeada por los puntos de esquina 23,24,33 y 32
rcela 19 rodeada por los puntos de esquina 24,25,26,34 y 33
20 rodeada por los puntos de esquina 26,27,28,38,35 y 34
E rodeada por los puntos de esquina 29,30,38 y 37
Parcela 22 wdeada por los puntos de esquina 30,31,39 y 38
Barcela 23 royeada por los puntos de esquina 31,32,40 y 39
Parcela 24 rodágda por los puntos de esquina 32,33,41 y 40

los de esquina 33,34,35.42 y 41

5
por los pun
por los puntos de esquina 35,38,44,43 y 42

yo)

ES Palela 27 rodeada por los puntos de esquina 28,45,44 y 36

y Para 28 rodeada por los puntos de esquina 37,38,48,52.57 y 51 ,
a 38,39,47 y 46

"Parcela 29 rodeada por los puntos de esquin:
Parcela YO rodeada por los puntos de esquina 39,40,48 y 47
Parcela 31 rodeada por los puntos de esquina 40,41,49 y 48
Parcela 32 rodeada por los puntos de esquina 41.42,43.50 y 49
Parcela 33 rodeada por los puntos de esquina 46.47.53 y 52
Parcela 34 rodeada por los puntos de esquina 47,48.54 y 53
Parcela 35 rodeada por los puntos de esquina 48,49,55 y 54
Parcela 38 rodeada por los puntos de esquina 49,50,56 y al
Parcela 37 rodeada por los puntos de esquina 52,53,59,58 y 57
Parcela 38 rodeada por los puntos de esquina 53,54,61,60 y 59
Parcela 39 rodeada por los puntos de esquina 54.55,62 y 61
Parcela 40 rodeada por los puntos de esquina 55.56.63 y 62
Parcela 41 rodeada por los puntos de esquina 58,59.60,85 y 64
Parcela 42 rodeeda por los puntos de esquina 60,81,67,86 y 85
Parcela 43 rodeada por los puntos de esquina 61,82,69,88 y 67
Parcela 44 rodeada por los puntos de esquina 62,53,71,70 y 69
Parcela 45 rodeada [por los puntos de esquina 64.65,66.73 y 72
Parcela 46 rodeada por los puntos de esquina 66,87,68,74 y 73
Parcela 47 rodeada por los puntos de esquina 68,69,70,75 y 7é
Parcela 48 rodeada por los puntos de esquina 70,71.76 y 75
RELACION DE COORDENADAS

Punto
Estación Lima (PR)
45 0 (PP)

COORDENADAS GEOGRAFICAS

DE LAS ESQUINAS DEL LOTE

COORDENADAS PLANAS U.T.M.

Latitud Sur
120558414
12*14'581997
12"14'50"385
12%40'12"142
12*39'57"751
12%21'51"027
11*59'17"948
11%49'31"263
11*50'12"949

Longitud Oeste

Metros Norte

Metros Este

77*00'53"456
76"5825"115
77*16'55"851
T7*17'09"175
77*42'40'625
78*0307"294
78"1335"377
78*23'06"265
771244535

8'661,613.344 *

8'845,032.020
8'645,032.020
8'598,250.000
8'598,250.000
8'631,266.005
8'672,865.847
8'690,508.198
8'690,508.198

280,695.918
285,303.294
251.722.583
251,722.583
205,484.609
168,055.006
148.566.772
131.055.704
258,954.61

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS
Coordenadas Planas U.T.M.

8'690,508.198 m N  131,055.704 m E

Punto

DADOAGLOVNaOo DO JIOOASN a

8'590.508.198 m N
8'590,508.198 m N
8'690,508.198 m N
8'690,508.198 m N/
8'890,508.198 m N
8'690,508.198 m N
8'590,508.198 m N
8'580,508.198 m N
8'880.508.198 m N
8'680,508.198 mN
8'680,508.198 m N
8'680,508.198 m N
8'680.508.198 m N
8'880.508.198 m N
8'680,508.198 m N
8'878,927.198 mN
8'676,227.198 mN
8'872.665.847 m N
8'870,508.198 mN
8'670,508.198 m N
8'670,508.198 m N
8'670.508.188 mN
8'670,508.198 m N
8'670,508.198 m N
8'663,279.198 m N
8'863.279.198 m N
8'662,420.376 m N
8'860,508.198 m N
8'560,508.198 m N
2'860.508.198 m N
8'660,508.198 mN
8'560,508.198 m N
8'560,508.198 m N
8'655,022.020 m N

151,722.583 m E
171,722.583 m E
191,722.583 m E
211,722.583 m E
231.722.583 m E
251.722.583 m E
258,954.611'm E
140,870.031 m E
151.722.583 m E
154.289.787 m
171,722.583 m
191,722.583 m
211,722.583 m
231.722.583 m
251,722.583 m
251,722.583 m
264 324.142 m
148.568.772 m
154,289.77 m
171,722.583 m E
191.722.583 m E
211,722.583 m E
231,722.583 m E
251,72.583 m E
251.722.583 mE
261.205.080 m E
268,222.583 m E
154,289.767 m E
171,722.583 m E
191,722.583 m E
211,722.583 m E
231.722.583 m E
251,722.583 m E
251.722.583 m E

mmmmmmmmmm
SERIE BN*)668374

36 8'655,032.020 m N

37 8'550,508.198 m N

38 8'650,508.198 m N

— 39 8'650,508.198 m N

40 8'650,508.198 m N

41 8'650.508.198 m N

42 8'650,508.198 m N

43 V8'645,032.020 m N

44 8'545,032.020 m N

45 8'545,032.020 m N

46 8'540,508.198 m N

47 8'640,508.198 m N

E 48 8'540.508.198 m N
El 49 8'640,508.198 m N
2 50 8'640,508.198 m N
as 51 8'631.266.005 m N

2 8'630.508.198 m N

8'630.508.198 m N
8'630,508.198 m N
8'830,508.198 m N
8'630.508.198 m N
8'628,030.899 m N
8'620,508.198 m N
8'620.508.198 m N
'620,508.198 m N
'620,508.198 m N
. 20.508.198 m N
0,508.198 m N
Seto. 508.198 m N
8'610,508.198 m N
8'510,508.198 m N
8'610,508.198 m N
8'610,508.198 m N
8'510,508.198 m N
8'510,508.198 m N
8'610.508.198 m N
8'598,250.000 m N
8'598,250.000 m N
8'598.250.000 m N
8'598.250.000 m N
8'598,250.000 m N

EXTENSIÓN (Área por Parcelas) ,

Parcela

DORADAS

Área
15,759.715 ha
20,000.000 ha
20,000.000 ha
20.000.000 ha
20,000.000 ha
20,000.000 ha

y

268/222.583 m E
158,997.088 m E
171,722.583 m E
191,722.583 m E
211.722.583 m E
231,722.583 m E
251,722.583 m E
251,722.583 m E
268,222.583 m E
285,303.294 m E
171,722.583 m E
191,722.583 m E
211,722.583 m E
231,722.583 m E
251,722.583 m E
168,055.008 m E
171.722.583 m E
191,722.583 m E
211,722.583 m E
231.722.583 m E
251,722.583 m E
171,722.583 m E
180,250.923 m E
191.722.583 m E
197,722.583 m E
211,722.583 m E
231,722.583 m E
251,722.583 m E
191,587.729 m E
197,722.583 m E
206,722.583 m E
211,722.583 m E
221,722.583 m E
231,722.583 m E
236.722.583 m E
251,722.583 m E
205,484.609 m E
206,722. 583 m E
221.722.583 mEx
236,722.583 m E
251,722.583 m E
14,241.457 ha

7
8 10,985.109 ha
9 17,432.815 ha
19 20,000.00 ha

1 20,000.000 ha Ñ

12 20,000,000 ha
13 20,000,000 ha
14 16,572.427 ha
15 17,432.815'ha
18 20,000.000 ha
17 20,000.000 ha
18 20.000.000 ha
19 20.000.000 ha /
20 13,744.197 ha
24 15,079.155 ha S
22 20.000.000 ha /
23 20,000.000 ha
24 20,000.000 ha
25 20.000.000 ha
26 16,500.000 ha
27 13,797.513 ha
28 16.365.181 hal
29 20.000.000 ha
30 20.000.000 ha )
31 20,000.000 Ka
32 20.000.000 ha
33 20,000.00 ha
34 20.000.000 ha
35 _ 20.000.000 ha
36 20,000.000 ha
37 16,792.192 ha
38 20.000.000 ha — N
39 20.000.000 ha
40 20,000.000 ha
41 11.803.257 ha
42 14.000.000 ha
43 20,000.000 ha
48 20,000.00 ha o
45 10.035.068 ha
45 18,387.297 ha
47 18,387.297 ha
48 18,387.297 ha

Total= 875.702.792 ha

609,000.000 ha
55,161.891 ha
34.865.630 ha

185.675 271 ha

875,702 792 ha

30 Parcelas regulares de 20.000.000 ha c/u
03 Parcelas regulares de 18,387.297 ha c/u
02 Parcelas regulares de 17,432.815 ha c/u

13 Parcelas irregulares de áreas diversas
Total 48 Parcelas
seRIEBN“0668375

EEN
Las coordenadas, distancias, áreas y 82

sistema de proyección univ
zona/18 (Meridiano Central 75*00'D0”).

El datum geodésico es el Provisional pal
en Venezuela (PSAD 58).

o de discrepancia de las coorden:

En cas!
áreas y azimuts,

con las distancias,
correctas,

11.11.2008 /W. Matos S

ersal transversal mercator (

26125

/
imuts mencionados en este anexo se refieren al
U.T.M.), esferoide internacional,

N

fa América del Sur, La Canoa de 1958, ubicado

adas U.T M. con las coordenadas geográficas o
las coordenadas U.T.M. serán consideradas

Y
"VS DAA VIA YE

A

"Y'S ONAIÁNMAA IMANA EOMNUAY IOMA
20 NOLOVAO1XA A NOIDVUO14XA VAVA
VIONADM 20 OAVMANOD AQ YAUV

muaa eva vor

ZSZ ALO

pre )oiod|

a OXANV

1

SERIE BN*)668376 268128

/

NCLUS IlÓ N: HABIENDO LEIDO LOS OTORGANTES TODO BL INSTRUMENTO, SE
NTIFICARON DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE
NSERTO, HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO,
FIRMÁNDOLO; DE LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE

PE

yA
EA

SERIE B N” 0668328 A LA SERIE B N* 0668376

p. PERUPETRO S.A.

ISABEL e)! TA) MARÍN

FIRME EL: 16/07/10

BUM SUK POO BUM SUK POO

FIRME EL: 16)or lo : FIRME EL: 16/07/10

AL DE RESERVA DEL PERÚ É

RENZO GUILLERMO ROS
FIRME EL: 24-08

o-

CONCLUYE EL PROCESO DE FIRMAS EL:

VEINTICUATRO DE AGOSTO DEL AÑO DOS MIL DIEZ

a Ley ol que
signo y firmo.
En Lima,

seento ad 4

rúbrico, en cada u

No

Ri

x

lo Esfnañdini Barreda /
'ario de Lima
lz. 114333.

SUNARP  [ANOTACION DE INSCRIPCION.

SUPBRINTENDENCIA NACIONAL
"DI LOS REGISTROS PUBLICOS

ZONA REGISTRAL N? IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* : 2010-00634820
Fecha de Presentación E 27/08/2010

Se deja constancia que se ha registrado lo siguiente :

ACTO: 00004 PARTIDA N* ASIENTO
CONTRATOS DE LICENCIA 12538718 A0001

Derechos pagados : S/.1,440.00 nuevos soles, derechos cobrados : S/.1,440.00

nuevos soles y Derechos por devolver : S/.0.00 nuevos soles.
Recibo(s) Número(s) 00027359-35 00033413-33. LIMA, 06 de Setiembre de 2010.

Zona Registral N*IX- Sede Lima

Sub Gerencia de Diario y
Mesa de Partes

Lima,

